ACCEPTED
                                                                                    01-15-00147-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                             10/26/2015 11:35:19 PM
                                                ORAL ARGUMENT REQUESTED       CHRISTOPHER PRINE
                                                                                             CLERK

                             No. 01-15-00147-CV

                                                                   FILED IN
                                                            1st COURT OF APPEALS
                     IN THE COURT OF APPEALS                    HOUSTON, TEXAS
           FOR THE FIRST DISTRICT OF TEXAS AT            HOUSTON
                                                           10/26/2015 11:35:19 PM
                                                            CHRISTOPHER A. PRINE
                                                                    Clerk

Metropolitan Life Insurance Company and Metropolitan Insurance & Annuity
Company,

                                  Appellants,

Peachtree Settlement Funding, LLC and Sara Swain,

                                  Appellees.

                      Appeal from Cause No. 201474548
           In the 234th Judicial District Court, Harris County, Texas

  BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC

                               NESBITT, VASSAR & McCOWN, L.L.P.

                               Earl S. Nesbitt
                               State Bar No. 14916900
                               enesbitt@nvmlaw.com
                               David S. Vassar
                               State Bar No. 20503175
                               dvassar@nvmlaw.com
                               Patrick P. Sicotte
                               State Bar. No. 24079330
                               psicotte@nvmlaw.com
                               15851 Dallas Parkway, Suite 800
                               Addison, Texas 75001
                               Telephone: (972) 371-2411
                               Telecopier: (972) 371-2410
                   IDENTITY OF PARTIES AND COUNSEL

      Pursuant to TEX. R. APP. P. 38.1(a), the following is a complete list of all

parties to the trial court’s judgment or order appealed from, and the names and

addresses of all trial and appellate counsel:

APPELLANTS: Metropolitan Life Insurance Company and Metropolitan
Insurance & Annuity Company

      Represented by:

      Stephen R. Harris
      Drinker Biddle & Reath LLP
      One Logan Square, Suite 2000
      Philadelphia, Pennsylvania 19103
      T: (215) 988-2700
      F: (215) 988-2757

      Patrick B. Larkin
      State Bar No. 24013004
      Larkin Law Firm
      11200 Broadway Street, Suite 2705
      Pearland, Texas 77584
      T: (281) 412-7502
      F: (281) 412-7502

APPELLEES:

      Peachtree Settlement Funding, LLC

      Represented by:

      Laryssa Korduba
      State Bar No. 24043763
      The Korduba Law Firm
      211 Florence Street
      Tomball, Texas 77375
      Trial Court Counsel
     Earl S. Nesbitt
     State Bar No. 14916900
     David S. Vassar
     State Bar No. 20503175
     Patrick P. Sicotte
     State Bar No. 24079330
     Nesbitt, Vassar & McCown, L.L.P.
     15851 Dallas Parkway, Suite 800
     Addison, Texas 75001
     T: (972) 371-2411
     F: (972) 371-2410
     Trial Court and Appellate Counsel

     Sara Swain, Pro Se

     3303 Quarry Place Lane
     Katy, Texas 77493-1847




BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE iii
                                        TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL ........................................................... ii

TABLE OF CONTENTS ......................................................................................... iv
TABLE OF AUTHORITIES ................................................................................... vi

REQUEST FOR ORAL ARGUMENT ................................................................... xi

STATEMENT OF FACTS AND PROCEDURAL HISTORY ................................1

SUMMARY OF THE ARGUMENT ........................................................................7

ARGUMENT AND AUTHORITIES ........................................................................8
   A. The right to receive structured settlement payments is a property right; such
      rights are freely assignable and alienable; and restraints against alienability
      are disfavored and strictly construed under Texas law. ..................................8
   B. By approving the Swain-Peachtree Transfer and rendering the Final Order,
      employing a Servicing Agreement to facilitate Swain’s desire to transfer
      partial payments, the trial court did not improperly “rewrite” the underlying
      contracts between Swain and MetLife. .........................................................18
   C. The Rains Case is different. ...........................................................................24
   D. The Servicing Arrangement approved in the Final Order was appropriate and
      consistent with Texas principal-agency law and did not adversely or
      materially impact MetLife. ............................................................................29
   E. The Final Order (including the Servicing Arrangement) does not contravene
      the Texas Transfer Statute, either directly or indirectly. ...............................39
   F. The Servicing Arrangement did not impose upon MetLife a contractual or
      business relationship with Peachtree. ............................................................41
   G. The Final Order and Servicing Arrangement did not create new or material
      burdens or risks for MetLife. The alleged bankruptcy risk is remote and
      immaterial. .....................................................................................................45
   H. Swain is Not Hindered by the Servicing Arrangement in Transferring
      Additional Payments......................................................................................48
   I. The Final Order and Servicing Arrangement do not contravene the
      Wisconsin Order. ...........................................................................................53
   J. The trial court did not abuse its discretion in approving the Swain-Peachtree


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE iv
         Transfer ..........................................................................................................55
PRAYER ..................................................................................................................60

CERTIFICATE OF COMPLIANCE .......................................................................60
CERTIFICATE OF SERVICE ................................................................................61




BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE v
                                        TABLE OF AUTHORITIES

Federal Cases
Centex Constr. Co. v. Kennedy, 332 F. Supp. 1213 (S.D. Tex 1971) .......................9
In re: Martin, 117 B.R. 243 (Bankr N.D. Tex. 1990) ...................................... 10, 12
Settlement Capital Corporation, Inc. v. Pagan, 649 F. Supp. 2d 545 (N.D. Tex.
      2009) ..............................................................................................................11
State Cases
Ames v. Great Southern Bank, 672 S.W.2d 447 (Tex. 1984) ..................................34
Astie v. Aubrey, Inc., 1999 Tex. App. Lexis 3838 (Tex. App.—Amarillo 1999, no
       pet.) ................................................................................................................45
Benson v. Greenville National Exchange Bank, 253 S.W.2d 918 (Tex. Civ. App.—
     Texarkana 1952, writ ref'd n.r.e.) ..................................................................11
Car, Ltd. v. Smith, 590 S.W.2d 738 (Tex. Civ. App.—Houston [14th Dist.] 1979,
      writ ref’d n.r.e.) ..............................................................................................35
Carr v. Hunt, 651 S.W.2d 875 (Tex. App.—Dallas 1983, writ ref’d n.r.e.) ...........32
Casteel v. Gunning, 402 S.W.2d 529 (Tex. Civ. App.—El Paso 1966, writ ref'd
      n.r.e.) ..............................................................................................................11
Cearly v. Cearly, 544 S.W.2d 661 (Tex. 1976) .........................................................8
Central Power & Light Co. v. Purvis, 67 S.W.2d 1086 (Tex. Civ. App.—San
      Antonio 1934, writ ref'd) ...............................................................................10
Citizens State Bank v. O’Leary, 167 S.W.2d 719 (Tex. 1942) ............................9, 11
Cloughly v. NBC-Bank-Seguin, N.A., 773 S.W.2d 652 (Tex. App.—San Antonio
     1989, writ denied) ............................................................................................9
CNOOC Se. Asia Ltd. v. Paladin Res. (SUNDA) Ltd., 222 S.W.3d 880 (Tex.
    App.—Dallas 2007, pet. denied). ........................................................... 33, 36
Coleman v. Klockner & Co. AG, 180 S.W.3d 577 (Tex. App.—Houston [14th Dist.]
     2005, no pet.) .................................................................................................33
Crim Truck & Tractor v. Navistar Intern. Transp. Corp., 823 S.W.2d 591 (Tex.
     1992) ..........................................................................................................9, 10


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE vi
Crooks v. M1 Real Estate Partners, Ltd., 238 S.W.3d 474 (Tex. App.—Dallas
     2007, pet. denied) ..........................................................................................33
Crowell v. Bexar County, 351 S.W.3d 114 (Tex. App.—San Antonio 2011, no pet.)
      ................................................................................................................ 13, 22
Daugherty v. McDonald, 407 S.W.2d 954 (Tex. Civ. App.—Fort Worth 1966, no
     writ)................................................................................................................32
Davis v. Davis, 495 S.W.2d 607 (Tex. Civ. App.—Dallas 1973, writ dism’d) ........8
Dow Chem. Co. v. Francis, 46 S.W.3d 237 (Tex. 2001) .........................................56
First National Bank v. Roberts, 286 S.W.2d 462 (Tex. App.—Austin 1956, no
       writ)................................................................................................................54
Gaines v. Kelly, 235 S.W.3d 179 (Tex. 2007) .........................................................33
Golden Eagle Archery, Inc. v. Jackson, 116 S.W.3d 757 (Tex. 2003)....................57
Golden Spread Elec. Coop., Inc. v. Denver City Energy Assoc., L.P., 269 S.W.3d
183 (Tex. App.—Amarillo, pet. denied) .......................................................29
Harding Co. v. Sendero Resources, Inc., 365 S.W.3d 732 (Tex. App.—Texarkana
     2012, pet. denied) ................................................................................... 35, 36
Herbert v. Herbert, 754 S.W.2d 141 (Tex. 1988) ...................................................57
In re FH Partners, L.L.C., 335 S.W.3d 752 (Tex. App.—Austin 2011, no pet.)
       ............................................................................................................... passim
In re: ADM Investor Servs., 304 S.W.3d 371 (Tex. 2010) ......................................33
In re: J. Rains, Annuitant, 2015 Tex. App. LEXIS 8219 (Tex. App.—Amarillo
       2015, no pet. h.) ..................................................................................... passim
Intermedics, Inc. v. Grady, 683 S.W.2d 842 (Tex. App.—Dallas 1983, writ ref’d
      n.r.e.) ..............................................................................................................32
J.G. Wentworth Originations, LLC v. Freelon, 446 S.W.3d 426 (Tex. App.—
      Houston [1st Dist.], no pet.) .............................................................. 18, 49, 54
J.G. Wentworth Originations, LLC v. Perez, 2014 Tex. App. Lexis 8798 (Tex.
      App.—Houston [1st Dist.], no pet.) .................................................. 18, 49, 54
Jarvis v. K&E Re One, LLC, 390 S.W.3d 631 (Tex. App.—Dallas 2012, no pet.)32,
      33


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE vii
Johnson v. Holly Farms of Texas, Inc., 731 S.W.2d 641 (Tex. App.—Amarillo
     1987, no writ).................................................................................................32
Johnson v. Structured Asset Services, LLC, 148 S.W.3d 711 (Tex. App.—Dallas
     2004, no pet.) .......................................................................................... 10, 11
Levine v. Bayne, 92 S.W.3d 1 (Tex. App.—San Antonio 1999) .............................14
Lone Star Partners v. NationsBank Corp., 893 S.W.2d 593 (Tex. App.—Texarkana
      1994, writ denied) ..........................................................................................36
Madison & Pennings, Inc. v. Foundation Engineering Co., 390 S.W.2d 48 (Tex.
     App.—Houston [1st Dist.], 1965 no writ). .....................................................54
McMillan v. Rutherford, 14 S.W.2d 132 (Tex. Civ. App.—Amarillo 1929, no writ)
      .......................................................................................................................54
Menger v. Ward, 87 Tex. 622, 30 S.W. 853 (Tex. 1895) ........................................15
Mischer v. Burke, 456 S.W.2d 550 (Tex. Civ. App.—Houston [1st Dist.] 1970, writ
     ref'd n.r.e) .......................................................................................................11
Nahm v. J.R. Fleming & Co., 116 S.W.2d 1174 (Tex. Civ. App.—Eastland 1938,
     no writ)...........................................................................................................34
Nathan A. Watson Co. v. Employers Mut. Cas. Co., 218 S.W.3d 797 (Tex. App.—
     Fort Worth 2007, pet. denied) .......................................................................32
Paragon Indus. Applications, Inc. v. Stan Excavating, LLC, 432 S.W.3d 542 (Tex.
     App.—Texarkana 2014, no pet.) ...................................................................33
Pool v. Ford Motor Co., 715 S.W.2d 629 (Tex. 1986) ...........................................56
Ross v. Sep, 154 S.W.2d 958 (Tex. Civ. App.—Texarkana 1941, writ ref’d.) .......34
Ross v. Tex. One P’ship, 796 S.W.2d 206 (Tex. App.—Dallas 1990, writ denied) 35
Royal Indem. Co. v. Marshall, 388 S.W.2d 176 (Tex. 1965) ..................................29
Salinas v. Allen, 366 S.W.3d 842 (Tex. App.—Amarillo 2012, no pet.) ................57
Settlement Capital Corporation et al. v. State Farm Mutual Automobile Insurance
      Company et al, 646 N.W.2d 550 (Minn Ct. App. 2002) ...............................59
State Farm Fire & Cas. Co. v. Gandy, 925 S.W.2d 696 (Tex. 1996) .............. 11, 12
Texas Mun. League Intergovernmental Risk Pool v. Tex. Workers Comp. Comm’n.,
      74 S.W.3d 377 (Tex. 2002) .............................................................................9

BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE viii
Townsend v. Univ. Hosp., 83 S.W.3d 913 (Tex. App.—Texarkana 2002, pet.
     denied) ...........................................................................................................33
Transcon. Realty Investors, Inc. v. Wicks, 2014 Tex. App. LEXIS 8504 (Tex.
      App—Dallas 2014, pet. denied) ......................................................................9
United Residential Props., L.P. v. Theis, 378 S.W.3d 552 (Tex. App.—Houston
      [14th Dist.] 2012, no pet.) ........................................................................ 32, 33
Vaughn v. DAP Fin. Servs., Inc., 982 S.W.2d 1 (Tex. App.—Houston [1st Dist.]
     1997, no pet.) .................................................................................................13
Vernor v. Southwest Federal Land Bank Ass’n, 77 S.W.3d 364 (Tex. App.—San
     Antonio 2002, pet. denied) ................................................................. 9, 13, 16
Walker Ins. Servs. v. Bottle Rock Power Corp., 108 S.W.3d 538 (Tex. App.—
     Houston [14th Dist.] 2003, no pet.) ......................................................... 33, 36
Walker v. Walker, 619 S.W.2d 196 (Tex. Civ. App.—Tyler 1981, writ ref’d n.r.e.)
      .......................................................................................................................45
Washington Square Financial, LLC D/B/A Imperial Structured Settlements v. RSL
     Funding, LLC, 418 S.W.3d 761 (Tex. App.—Houston [14th Dist.] 2013. pet.
     denied) ...........................................................................................................11
Wright v. Sydow, 173 S.W.3d 534 (Tex. App.–Houston [14th Dist.] 2004, pet.
     denied) ...........................................................................................................17
Statutes
26 U.S.C. § 5891 ......................................................................................................47
TEX. BUS. & COM. CODE § 2.210 .............................................................................13
TEX. CIV. PRAC. & REM. CODE § 141.002 ................................................................54
TEX. CIV. PRAC. & REM. CODE § 141.004................................................... 11, 42, 43
TEX. CIV. PRAC. & REM. CODE § 31.002..................................................................29
TEX. CIV. PRAC. & REM. CODE §§ 141.001 et seq. .......................................... passim
TEX. CIV. PRAC. & REM. CODE §§ 63.001 et. seq.....................................................29
TEX. PROP. CODE § 12.014 .......................................................................................54
TEX. TAX CODE § 1.04 ...............................................................................................9


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE ix
WIS. STAT. § 806.18 .................................................................................................54
Rules
TEX. R. APP. P. 39 .................................................................................................... xi
Other Authorities
3 TEX. JUR. AGENCY § 19 .........................................................................................33
4 Arthur Corbin, Corbin on Contracts, §§ 868-869 (1951) ....................................13
7 TEX. JUR. 3D ASSIGNMENTS § 8 (1997) .................................................................10
RESTATEMENT (SECOND) OF CONTRACTS § 317 (1981) ...........................................13
TEX. JUR. 3D CORPORATIONS § 390 ..........................................................................33
TEX. JUR. JUDGMENTS § 623 ....................................................................................54
Walter W. Cook, The Alienability of Choses in Action, 29 Harv. L. Rev. 816
      (1916) .............................................................................................................12




BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE x
                     REQUEST FOR ORAL ARGUMENT

      Pursuant to TEX. R. APP. P. 39, Appellee Peachtree Settlement Funding, LLC

respectfully requests the opportunity to present oral argument in this appeal.




BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE xi
                                                      ORAL ARGUMENT REQUESTED

                                   No. 01-15-00147-CV


                        IN THE COURT OF APPEALS
              FOR THE FIRST DISTRICT OF TEXAS AT HOUSTON


Metropolitan Life Insurance Company and Metropolitan Insurance & Annuity
Company,

                                        Appellants,

Peachtree Settlement Funding, LLC and Sara Swain,

                                         Appellees.

                         Appeal from Cause No. 201474548
              In the 234th Judicial District Court, Harris County, Texas

    BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC

TO THE HONORABLE COURT OF APPEALS:

          STATEMENT OF FACTS AND PROCEDURAL HISTORY

       In 2001, a lawsuit was settled on behalf of Sara Swain (“Swain”), who was

then 16 years old, by her maternal grandparents in Wisconsin. (RR Vol. 2 at pp. 7-

8). That lawsuit arose from an accident that resulted in the death of Swain’s mother.

(RR Vol. 2 at p. 7)1. The case was settled by way of a structured settlement and

Swain became entitled to receive monthly payments from the settling parties



1
 References to the record shall be “CR” for the Clerk’s Record; “SUPP. CR” for the Supplemental
Clerk’s Record; “RR” for the Reporters Record for the February 2, 2015 hearing; and “SUPP. RR”
for the Reporter’s Record for the April 6, 2015 hearing.


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 1
identified in the settlement agreement (the “Settlement Agreement”). (RR Vol. 2 at

p. 8). Because she was a minor, the settlement was approved by a Wisconsin court

(the “Wisconsin Order”).

       Metropolitan Insurance & Annuity Company (“Metropolitan Annuity”)

assumed the obligation to make the payments due Swain under the Settlement

Agreement (the “Settlement Payments”) by way of a “qualified assignment.” (CR

31). Metropolitan Annuity funded its obligation to make the Settlement Payments

by purchasing an annuity (the “Annuity”) from an affiliate, Metropolitan Life

Insurance Company (“Metropolitan Life”). (CR 31).2 Neither Metropolitan Annuity

nor Metropolitan Life (sometimes collectively referred to as “MetLife”) was a party

to the Settlement Agreement or the Wisconsin Order.

       Swain became entitled to receive monthly payments of $1,460.00 per month

commencing May 10, 2010, when she reached age 25, continuing for the duration

of her life, guaranteed for 40 years (through April 10, 2050) and increasing 3%

annually each May. (CR 30-21).

       It is undisputed that Swain is entitled to receive the Periodic Payments and

that MetLife is obligated to make the Periodic Payments to Swain. The right to




2
   The payments due and payable by Metropolitan Life under the Annuity, which correspond to
the Settlement Payments in terms of the timing and amount of same, shall be referred to as the
“Annuity Payments.” The Settlement Payments and Annuity Payments shall sometimes be
referred to collectively as the “Periodic Payments.”


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 2
receive the Periodic Payments belongs to Swain and that right is an intangible

property right. It is undisputed that MetLife does not own any right, title or interest

in the Periodic Payments.

       In 2015, Swain developed a need for liquidity relative to a portion of her

Periodic Payments. She wanted to purchase a home. (SUPP. RR at pp. 9-10). Swain

agreed to assign to Peachtree a portion of her monthly Periodic Payments from May

2015 through April 2026. (CR 14-27). In return, Peachtree agreed to pay Swain a

lump sum of $49,716.26 (the “Purchase Price”).3 (CR 14-27). Swain agreed to

assign to Peachtree one hundred thirty-two (132) partial monthly payments of $495

each out of her total monthly payment from May 2015 through April 2026 (the

“Peachtree Assigned Payments,”) (CR 26).4 Both the total monthly payment and the

Peachtree Assigned Payments increased 3% each year. From May 2015 through

April 2016, for example, the monthly Periodic Payments are $1,643.24, of which

Swain assigned to Peachtree $ 495.00 and retained $1,148.24 per month.5

       As part of the proposed Swain-Peachtree Transfer and as required by Chapter


3
  Originally, Swain and Peachtree agreed to a purchase price of $41,334.00. (CR 27). Swain and
her Grandfather (who advised her in the transaction) negotiated a higher price, increasing the
purchase price to $49,716.26. (SUPP. RR at p. 11, lines 4-5). The payments to be transferred and
assigned to Peachtree did not change.
4
  The transaction by and between Peachtree and Swain will be referred to as the “Swain-Peachtree
Transfer”.
5
  A schedule of the monthly Periodic Payments due and payable during the 132 month Term (the
“Term Payments”), the portion transferred and assigned to Peachtree (the Peachtree Assigned
Payments), and the portion to be received by Swain (the Swain Retained Payments) was admitted
as an exhibit by the trial court.


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 3
141 of the Texas Civil Practice & Remedies Code (the “Texas Transfer Statute”),

Swain received a disclosure statement from Peachtree and executed a Purchase

Contract (the “Transfer Agreement”). (CR 14-27). On or about December 30, 2014,

Peachtree initiated a legal proceeding in the 234th District Court by filing an

application for approval of the transaction. (CR 3-7). Peachtree filed an Amended

Application for Approval of Sale of Partial Payment Rights (the “Amended

Application”, CR 8-27) on January 8, 2015 and secured a hearing on the Amended

Application on February 2, 2015 and provided notice to all “interested parties,”

including MetLife. (CR 8-27).

      Metropolitan Life and Metropolitan Annuity, as interested parties, appeared

and opposed the Swain-Peachtree Transfer by filing an Opposition to Application

for Approval of Transfer of Structured Annuity Benefits (“MetLife Opposition”).

(CR 28-51). MetLife urged the Court to deny court approval of the transaction on a

number of grounds, even though MetLife routinely remains neutral in such

transactions and even though the transaction would have ZERO impact on MetLife.

      MetLife opposed the Swain-Peachtree Transfer, contending:

            the transaction violated the Texas Transfer Statute by requiring
             MetLife to divide payments;
            there was no legal basis for imposing a Servicing Arrangement on
             MetLife, circumventing the Texas Transfer Statute’s prohibition
             against compelling MetLife to divide payments;
            Peachtree was not entitled to mandatory, injunctive relief against
             MetLife;
            the Servicing Arrangement raised constitutional and practical

BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 4
               concerns;
              the Swain-Peachtree Transfer was barred by anti-assignment
               language;
              Peachtree failed to establish that the transfer was in Swain’s best
               interest;
              because Metropolitan Annuity owned the Annuity, Swain had no
               right to assign any payments.

(CR 32-50). Peachtree responded to the MetLife Opposition by filing its Brief in

Support of Application for Transfer of Structured Settlement Payments and in Reply

to Metropolitan Life Insurance Company and Metropolitan Insurance & Annuity

Company’s Objection (the “Peachtree Response,” CR 54-80) and an Appendix in

Support of Peachtree Settlement Funding, LLC’s Response.6

       At a hearing on February 2, 2015, the trial court overruled MetLife’s

Opposition and signed a Final Order Approving Transfer of Structured Settlement

Payments (the “Final Order,”) approving the Swain-Peachtree Transfer. (CR 89-

95). A Servicing Arrangement was included in the Final Order, whereby Peachtree

would receive the Term Payments from MetLife, retain the Peachtree Assigned

Payments, and remit the Swain Retained Payments to Swain.

       MetLife filed a Notice of Appeal on February 13, 2015.                  (CR 96-98).

Peachtree filed a Motion for New Trial and/or to Supplement the Record and Present




6
  The Appendix in Support of Peachtree’s Response was not included in the record in this case.
Some documents that were included in the aforementioned appendix are included in the Appendix
to this Brief and will be referenced accordingly.


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 5
Additional Testimony on March 3, 2015 (the “Motion to Supplement,”).7 (CR 107-

111). As set forth in the Motion to Supplement, the trial court had a busy docket on

February 2, 2015 and although Swain attended the February 2nd hearing and

addressed her reasons for wanting to complete the Swain-Peachtree Transfer, and

was questioned by Judge Wesley Ward, the exchange was not on the record. (CR

108-109). At the April 6th hearing, Swain testified as to her personal and financial

situation and her reasons for wanting to complete the Swain-Peachtree Transfer.

(SUPP. RR at pp. 6-11). MetLife’s counsel appeared at the April 6th hearing,

opposed the Motion to Supplement, and cross-examined Swain. (SUPP. RR at pp.

13-14). Judge Ward acknowledged that he and Swain had discussed the transaction

at the earlier hearing and confirmed with Swain that the statements she made to the

court at on February 2 were true and correct. (SUPP. RR at pp. 5-6)

       Following the hearing, Judge Ward signed an Order Granting the Motion to

Supplement the Record and Present Additional Testimony and an Order Confirming

and Reaffirming Final Order Approving Transfer of Structured Settlement Payment




7
  Peachtree filed the Motion to Supplement in order to extend the trial court’s plenary power, so
that the testimony of Swain, which had previously been offered at the February 2nd hearing but did
not appear in the record, would appear on the record. Swain’s reason for entering into the Transfer
Agreement with Peachtree was to put a down payment on a home. (RR at p. 37, lines 15-22). At
the beginning of the February 2nd hearing and before the Judge went on the record, Swain told the
Judge about her plans to purchase a home. By the time of the April 6th hearing, Swain had, in fact
used the funds she received in connection with the Swain-Peachtree Transfer to purchase a home,
which purchase was closing that same week. (SUPP. RR at p. 10, lines 3-13).


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 6
Rights.8 (SUPP. CR 12-16).

                         SUMMARY OF THE ARGUMENT

       At its core, MetLife’s contention is that MetLife cannot be compelled by the

Texas Transfer Statute to divide payments AND the trial court erred when it signed

the Final Order, which included a Servicing Arrangement, whereby MetLife would

deliver the Term Payments to Peachtree and Peachtree would receive a portion of

said payments (the Peachtree Assigned Payments) as a transferee/assignee and a

portion (the Swain Retained Payments) as a payment agent. MetLife opposed the

Servicing Arrangement, in effect refusing to allow Swain to transfer and assign

partial payments, even though the proposed transfer and the Final Order, including

the Servicing Arrangement, did not adversely impact or affect MetLife.

       MetLife contends that the Final Order improperly modifies and rewrites its

contracts with Swain and contravenes the Texas Transfer Statue. Yet, MetLife

ignores the basic principles of principal-agency law and refuses to recognize that

the Final Order properly designates Peachtree as Swain’s payment agent for the

Swain Retained Payments. MetLife’s contracts with Swain remain in effect. There

has been no material alteration of MetLife’s payment obligations and the Final Order

and the Texas Transfer Statute make clear that MetLife will fulfill its payment


8
 Although MetLife opposed the Motion to Supplement below, MetLife has not appealed the trial
court’s decision to grant said motion, hold the second hearing, and allow Peachtree and Swain to
supplement the record.


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 7
obligations by complying with the Final Order. The Final Order does not contravene

the Texas Transfer Statute.

      The trial court’s determination that the transfer was in Swain’s best interest is

not contrary to the evidence and did not constitute an abuse of the court’s discretion.

MetLife’s other buffet of legal arguments – that the Final Order improperly imposes

a mandatory business/contractual or principal-agency relationship on MetLife and

Peachtree, violates the Wisconsin Order, and materially and adversely impacts

MetLife are all without merit and are not supported by the record or Texas law. The

Final Order should be affirmed.

                       ARGUMENT AND AUTHORITIES

   A. The right to receive structured settlement payments is a property right; such
      rights are freely assignable and alienable; and restraints against alienability
      are disfavored and strictly construed under Texas law.

      In light of MetLife’s arguments below and on appeal, an examination of

common law principles relating to alienability and assignability of property and

contract rights, including the right to receive payments in the future, is relevant and

instructive.

      Property includes both real and personal property and includes obligations,

rights and other intangibles. Davis v. Davis, 495 S.W.2d 607, 611 (Tex. Civ. App.—

Dallas 1973, writ dism’d) overruled on other grounds Cearly v. Cearly, 544 S.W.2d
661 (Tex. 1976). It has long been the rule in Texas that contractual rights are



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 8
personal property. See Centex Constr. Co. v. Kennedy, 332 F. Supp. 1213, 1215

(S.D. Tex 1971). Intangible personal property includes:

      a claim, interest . . . right, or other thing that has value but cannot be
      seen, felt, weighed, measured or otherwise perceived by the senses
      although its existence may be evidenced by a document. It includes a
      stock, bond, note, or account receivable . . . insurance policy, annuity,
      pension, cause of action, contract, and goodwill.

TEX. TAX CODE § 1.04(6); see also Texas Mun. League Intergovernmental Risk Pool

v. Tex. Workers Comp. Comm’n., 74 S.W.3d 377, 387 (Tex. 2002).

      Texas courts have long recognized that all species of property are freely

assignable. Citizens State Bank v. O’Leary, 167 S.W.2d 719, 721 (Tex. 1942). Any

species of property is assignable and everything which can be called a debt may be

assigned. In re FH Partners, L.L.C., 335 S.W.3d 752, 766-767 (Tex. App.—Austin

2011, no pet.); Cloughly v. NBC-Bank-Seguin, N.A., 773 S.W.2d 652, 655 (Tex.

App.—San Antonio 1989, writ denied).

      The Texas Supreme Court has held that “as a general rule, all contracts are

assignable.” Crim Truck & Tractor v. Navistar Intern. Transp. Corp., 823 S.W.2d
591, 596 (Tex. 1992) (emphasis added); see also Transcon. Realty Investors, Inc. v.

Wicks, 2014 Tex. App. LEXIS 8504, *7 (Tex. App—Dallas 2014, pet. denied); FH

Partners, 335 S.W.3d at 766-767; Vernor v. Southwest Federal Land Bank Ass’n,

77 S.W.3d 364, 366 (Tex. App.—San Antonio 2002, pet. denied). The Texas

Supreme Court noted that an exception to this general rule of assignability “is that a



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 9
contract that relies on the personal trust, confidence, skill, character or credit of the

parties, may not be assigned without the consent of the parties.” Crim Truck, 823
S.W.2d at 596.

      Even where a contract is not assignable, the right to receive payments under

the contract is assignable. In re: Martin, 117 B.R. 243, 249 (Bankr N.D. Tex. 1990).

Except as provided by statute, contracts calling for the payment of money are

assignable. 7 TEX. JUR. 3D ASSIGNMENTS § 8 (1997). All contracts and contract

rights are assignable unless the assignment is contrary to public policy or the contract

involves a matter of trust and confidence. See Central Power & Light Co. v. Purvis,

67 S.W.2d 1086, 1088 (Tex. Civ. App.—San Antonio 1934, writ ref'd); In re Martin,
117 B.R. at 249.

      Courts in Texas have held that structured settlement payments may be

assigned (even when the assignment occurred prior to the enactment of the Texas

Transfer Statute and was not court approved) and such assignments are not contrary

to Texas public policy. Johnson v. Structured Asset Services, LLC, 148 S.W.3d 711,

731 (Tex. App.—Dallas 2004, no pet.) (“We agree with the majority of the courts

that the assignment of structured settlement payments is not against public policy.”);

Settlement Capital Corporation, Inc. v. Pagan, 649 F. Supp. 2d 545, 557 (N.D. Tex.




BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 10
2009), citing Johnson.9 With the enactment of the Texas Transfer Statute, the Texas

Legislature has unequivocally determined and acknowledged that structured

settlement payments may be lawfully assigned, albeit in accordance with a state

statute that provides for court approval of such transactions.

       It is not the policy of the law of this State to favor restraints upon the alienation

of property. Citizens State Bank, 167 S.W.2d at 721. Alienability is a legal incident

of property and restrictions against it are contrary to public policy. Benson v.

Greenville National Exchange Bank, 253 S.W.2d 918, 923 (Tex. Civ. App.—

Texarkana 1952, writ ref'd n.r.e.). Generally speaking, property may be freely sold

and delivered, subject to reasonable restrictions which have been properly imposed.

Mischer v. Burke, 456 S.W.2d 550 (Tex. Civ. App.—Houston [1st Dist.] 1970, writ

ref'd n.r.e). Such restrictions are usually regarded with disfavor and are strictly

construed. Casteel v. Gunning, 402 S.W.2d 529, 538 (Tex. Civ. App.—El Paso

1966, writ ref'd n.r.e.).

       In 1996, the Texas Supreme Court examined the change in the law over time

relating to the alienability of choses in action in State Farm Fire & Cas. Co. v.

Gandy, 925 S.W.2d 696 (Tex. 1996). While not directly on point, as that case



9
   The 14th Court of Appeals has determined that a contract to transfer and assign structured
settlement payments that has not received the “statutorily required court approval” mandated by
TEX. CIV. PRAC. & REM. CODE § 141.004 is unenforceable and contrary to public policy.
Washington Square Financial, LLC D/B/A Imperial Structured Settlements v. RSL Funding, LLC,
418 S.W.3d 761, 769-770 (Tex. App.—Houston [14th Dist.] 2013. pet. denied).


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 11
involved the assignment of a chose in action lying in tort, the discussion of the

change in the law relating to free alienability of property rights is relevant. In Gandy,

the Texas Supreme Court noted that at early common law, “a chose in action could

not be assigned,” but that as early as the fifteenth century, the common-law rule

against alienability began to give way to the demand of commerce that assigned

debts are enforceable. Gandy, 925 S.W.2d at 706, citing Walter W. Cook, The

Alienability of Choses in Action, 29 Harv. L. Rev. 816, 821 (1916). Justice Hecht

wrote that the “pressures against the rule of inalienability were commercial and thus

affected only debts and other contractual rights that were not personal to the owner

and could survive to his estate up on his death.” Gandy, 925 S.W.2d at 706. The

only remnants of the rule against alienability of choses in action to survive passage

of the common law to America were those pertaining to some torts. Id. Justice

Hecht noted that only five days after the Republic of Texas adopted the common law

in 1840, a statute was enacted allowing the assignment of negotiable and non-

negotiable written instruments. Id. Even “contract rights not covered by the statue

could be assigned.” Id. at 707.

      A contractual right can be assigned, unless the assignment materially changes

the duty of the obligor, or materially increases the burden or role imposed on the

obligor by the contract, or materially impairs the obligor's chance of obtaining return

performance.     In re: Martin, 117 B.R. at 249; RESTATEMENT (SECOND)                 OF




BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 12
CONTRACTS § 317(2)(9) (1981); 4 Arthur Corbin, Corbin on Contracts, §§ 868-869

(1951); see TEX. BUS. & COM. CODE § 2.210(b).

       Numerous Texas courts of appeal, including this Court, have followed the

precedents and jurisprudence of the Texas Supreme Court relating to the assignment

of contract rights and debts. See Crowell v. Bexar County, 351 S.W.3d 114, 117

(Tex. App.—San Antonio 2011, no pet.) (Generally all contracts are assignable,

rejecting claim of debtors on promissory note that lender’s assignee could not

enforce terms of the note.); Vaughn v. DAP Fin. Servs., Inc., 982 S.W.2d 1, 14 (Tex.

App.—Houston [1st Dist.] 1997, no pet.); Vernor, 77 S.W.3d at 366. In Vernor, the

San Antonio Court of Appeals rejected the debtor/obligor’s argument that the

assignment of a note was an exception to the general rule that all contracts are

assignable, because it was a promissory note that relied on the personal credit of the

parties. Vernor, 77 S.W.3d at 366. Only the debtor/obligor’s credit was implicated,

not the assignor’s (the bank that assigned the note), and thus the note was assignable

as a matter of law. Id. (emphasis added).

       In Crowell the court noted that the deed in question provides that all rights

under the deed inure to the “respective successors and assigns” of the parties and

was thus freely assignable. Crowell, 351 S.W.3d at 118. (emphasis in original).10


10
  The underlying Settlement Agreement and Qualified Assignment in this case includes a similar
provision which provide that the settlement agreement would be binding on and inure to the benefit
of the parties and their respective “successors and assigns.” (See footnote 15 herein).


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 13
The San Antonio Court of Appeals also rejected an argument that a contract for

attorneys’ fees was not assignable because it involved personal services and trust of

the parties. Levine v. Bayne, 92 S.W.3d 1, 5 (Tex. App.—San Antonio 1999), rev’d

on other grounds, 40 S.W.3d 92 (2001). The attorneys could assign their accounts

receivable without securing the consent of the parties obligated to pay said fees. Id.

      The Austin Court of Appeals also recognized the “presumption or general rule

under Texas law . . . that all contracts are freely assignable.” FH Partners, 335
S.W.3d at 760. “It is the longstanding rule in Texas that the right to collect a debt –

including not only debts based in contract but also the broader category of rights to

recover money known as choses in action–is generally assignable.” Id. at 760 (citing

Gandy and Citizens State Bank).

      The FH Partners case involved an action by the assignee (FH Partners) to

enforce a loan and security agreement (the Agreement) against a builder of

residential swimming pools (the Pool Companies). Id. at 753-787. The loan had

originally been made by State Bank and upon default, the loan was assigned to FH

Partners. Id. at 754. The court examined long-established authorities and the history

of alienability and assignability of contracts and property rights. Id. at 761-767.

Citing to long-established Texas Supreme Court precedent, the FH Partners court

held that “at one time no non-negotiable obligation was assignable. But this was by

reason of a state and stage of society and a dominant sentiment that have long passed.



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 14
The doctrine has been abandoned even in theory.” Id. at 762.

      The Pool Companies, which were obligated to make the payments and were

challenging the assignment, unsuccessfully argued that the “general rule” derives

solely from contract language that specifically permits assignment, the negotiability

of the instrument in question, or statutes that have been repealed or did not apply.

Those arguments were rejected by the Austin Court of Appeals. Id. at 762. The

Pool Companies also argued that the right to receive the loan payments could not be

assigned without their consent. That contention was also rejected and the court

rebuffed the Pool Companies’ efforts to “avoid the general rule,” by invoking the

exception that a contract that relies “on the personal trust, confidence, skill, character

or credit of the parties” is not assignable. Id. at 762.

      The notion underlying this ‘personal trust … or credit’ exception is that
      the general policy of free assignment should yield to a contracting
      party’s interest in choosing the person with whom it deals with respect
      to certain types of contractual rights or duties that, by their nature,
      contemplate or require performance only by a specific person.

Id. citing Menger v. Ward, 87 Tex. 622, 30 S.W. 853, 855 (Tex. 1895) (emphasis

added) (“Rights arising out of a contract can not [sic] be transferred if they involve

a relation of personal confidence, such that the party whose agreement conferred

those rights must have intended them to be exercised only by him in whom he

actually confided.”). These types of rights or duties:

      arise on account of suretyship; technical guaranty; personal
      relationship, as between master and servant; personal skill or services,

BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 15
      as in such a case, or that of an attorney for his client; personal terms of
      contract, as where a particular obligee is made the measure of
      performance, the agreement is to supply what he “needs,” or he is to be
      “satisfied”; or confidence or trust, as from lender toward borrower—it
      being everywhere conceded that in such instances a man has a right to
      choose the individuals with whom he will deal.

FH Partners, 335 S.W.3d at 762-763. “But, saving exceptions of these kinds, the

full and unexceptional liberty of restricting alienation of contractual rights has given

way,” and Texas law has been quite “liberal in favoring assignment.” Id.

      The Court agreed with FH Partners’ argument that the “personal trust or

credit” exception, which prevents debtors from unilaterally assigning their

obligations without creditors’ consent, did not restrict a creditor from assigning its

corresponding rights against the debtor. Id. at 764.

      There is simply no Texas authority holding that a creditor’s right to
      receive payment on a debt is the sort of contractual right that Texas law
      regards as being predicated on a debtor’s ‘personal trust … or credit’ in
      a creditor, such that the creditor cannot freely assign that right.

Id. citing Vernor, 77 S.W. 3d at 366. “No Texas court has so held and, lacking such

authority, we will not be the first.” Id.

      Because State Bank (the assignor and original creditor) was not required to

obtain the Pool Companies’ consent for the assignment, the absence of such consent

could not render the assignment invalid. Id. At 767. By refusing to recognize FH

Partners’ rights as an assignee, the trial court abused its discretion. Id.

      The Periodic Payments are unquestionably the property of Swain.                As



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 16
discussed above, Texas law and public policy has long recognized the importance of

free alienability and assignability of property rights, which includes intangible

property like structured settlement payments.11 Although Texas law does require

such transfers to be court approved in accordance with the Texas Transfer Statute,

Texas law and the state’s public policy allows Texas citizens (like Swain) to transfer

and assign structured settlement payments in transactions which are court approved

in accordance with the Texas Transfer Statute. Nothing in the Texas Transfer Statute

nor in the other laws of this state or the decision of its courts suggest or support a

conclusion that MetLife might unilaterally obstruct the Swain-Peachtree Transfer by

withholding their consent to said transaction or to the Servicing Arrangement

approved by the trial court to facilitate said transaction.

       MetLife’s has sought to restrict and restrain Swain’s right to liquidate, through

a court-approved assignment, a portion of her future payment rights by relying on

inapplicable legal principles, an absurd interpretation of the Texas Transfer Statute,

and speculative and fanciful arguments of potential prejudice and possible liability

if the trial court’s decision is affirmed. MetLife’s appeal, and its arguments aimed

at obliterating the court-approved transfer, must be examined in light of the Texas

legal authorities and public policy detailed above which favor free alienability of




 A state’s public policy is embodied in its constitution, statutes, and the decisions of its courts.
11

Wright v. Sydow, 173 S.W.3d 534, 551 (Tex. App.–Houston [14th Dist.] 2004, pet. denied).


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 17
property rights.

     B. By approving the Swain-Peachtree Transfer and rendering the Final Order,
        employing a Servicing Agreement to facilitate Swain’s desire to transfer
        partial payments, the trial court did not improperly “rewrite” the underlying
        contracts between Swain and MetLife.

        MetLife opposed the Swain-Peachtree Transfer in the trial court on a number

of grounds, as described on pages 4-5 above. But the crux of its legal argument is

that MetLife (a) could not be forced to split payments amongst Swain and Peachtree

and (b) a Servicing Arrangement whereby Peachtree would receive and service the

unassigned portions of the payments to Swain as her payment agent cannot be

imposed over MetLife’s objection. Because the Texas Transfer Statute provides that

a structured settlement obligor/annuity issuer cannot be compelled to split payments

amongst payees and transferees or between multiple transferees12, when MetLife

made clear, by filing the MetLife Opposition, that it would not divide payments,

Peachtree proposed the Servicing Arrangement, a tool commonly employed by

funding companies to facilitate transactions when a payee desires to complete a

transaction involving partial payments and the issuer/obligor refuses to divide

payments amongst the payee and a transferee.13


12
    TEX. CIV. PRAC. & REM. CODE § 141.006(5) provides that “neither the structured settlement
obligor nor the annuity issuer may be required to divide any periodic payment between the payee
and any transferee or assignee or between two or more transferees or assignees.”
13
   This Court has reviewed and condoned the use of a servicing arrangement in J.G. Wentworth
Originations, LLC v. Freelon, 446 S.W.3d 426 (Tex. App.—Houston [1st Dist.], no pet.) and J.G.
Wentworth Originations, LLC v. Perez, 2014 Tex. App. Lexis 8798 (Tex. App.—Houston [1st
Dist.], no pet.).


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 18
       Some issuers/obligors agree to divide payments amongst a payee and

transferee. Some decline to divide payments and prefer that a court-approved

servicing arrangement be employed by the payee and transferee. Only MetLife,

amongst all structured settlement obligors/annuity issuers, refuses both to divide

payments AND opposes servicing arrangements, effectively forcing payees to either

liquidate 100% of specified structured settlement payments or none of them.

       In order to address MetLife’s refusal to divide payments and still satisfy

Swain’s desire to transfer and assign partial payments, so that she could purchase a

home for her family and continue to receive a significant portion of her monthly

payments, Peachtree advanced the Servicing Arrangement in the Peachtree

Response (CR 54-80) and at both hearings. MetLife had already raised and opposed

the prospect of a Servicing Arrangement in its MetLife Opposition, before Peachtree

proposed same.14


14
   MetLife complains on appeal that Peachtree did not plead for a Servicing Arrangement in its
Application/Amended Application. (Appellants’ Brief at p. 28) Peachtree did not initially request
a Servicing Arrangement because MetLife often voluntarily splits payments amongst a payee (like
Swain) and a transferee (like Peachtree), allowing payees to liquidate less than 100% of specified
payments. Examples of MetLife’s willingness to split and divide payments are reflected in
multiple Texas court orders included in the appendix filed by Peachtree in the trial court. Peachtree
had no reason to know when it filed this case whether MetLife would or would not divide
payments. MetLife’s own arguments are contradictory, as MetLife argues that Peachtree “fights
to act as servicer and does not offer the role to others” (Appellants’ Brief at p. 32) and
simultaneously complains that Peachtree did not request to be a servicer in its pleadings.
(Appellants’ Brief at p. 28). It is acceptable to Peachtree if issuers/obligors divide payments when
a payee seeks to assign partial payments. Peachtree actually prefers that structure. In any event,
the possibility of Peachtree and Swain proposing a Servicing Arrangement, should MetLife decline
to split payments, was not a surprise to Peachtree and the issue was fully litigated. MetLife
thoroughly briefed and argued the Servicing Arrangement issue in the trial court. (CR 34-41).


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 19
      On appeal, MetLife’s legal arguments are focused on the unassigned portions

of the Term Payments, which are subject to the court-approved Servicing

Arrangement. In essence, MetLife’s argument is that it must consent to a Servicing

Arrangement.

      While Chapter 141 of the Texas Civil Practice & Remedies Code required

court approval of the Swain-Peachtree Transfer, the statute does not allow the party

obligated to make those payments to torpedo the transaction by withholding their

consent (i) to the transfer of payments or (ii) the delegation of the right to receive

unassigned payments in the case of a transfer or partial payments.

      The Texas Transfer Statute constituted the concerted and deliberate decision

and actions of the Texas Legislature to provide a statutory process and procedure to

oversee, but definitely permit, the transfer and assignment of structured settlement

payment rights. Nothing in the Texas Transfer Statute bestows upon a structured

settlement obligor (like Metropolitan Annuity) or an annuity issuer (like

Metropolitan Life) the right to unilaterally prevent a transfer of structured settlement

payments that a Texas court finds to be in the payee’s best interest and otherwise

consistent with the Texas Transfer Statute by withholding its consent.

      MetLife argues that the Servicing Arrangement constitute an attempt by the

trial court to unilaterally modify the terms of a previously existing contract–i.e. the

structured settlement documents which initially provided for payments to be made



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 20
to Swain. If that were indeed the law, then no person (generically a payee) entitled

to receive future payments under any contract (whether under a structured settlement

or some other contract) could ever assign their contractual right to receive the

payments without the consent of the party obligated to make said payments, because

such a change (in the view of MetLife) would constitute a unilateral “rewrite” and

“modification” of the obligation to make the payments to the person identified in the

contract. That is simply not the law in Texas.

       While MetLife has the right to contract with the party of its choice, unless that

contract involved a matter of “personal trust, confidence, skill, character or credit of

the parties” it does not have the absolute right under Texas law to insist that it forever

make payments (whether assigned or pursuant to a court-approved Servicing

Arrangement) only to the party with whom it originally contracted. That would be

true whether or not the Texas Transfer Statute existed. MetLife’s only obligation

relative to the Periodic Payments is to make those payments to Swain (or to her

“successors or assigns,” as set forth in the underlying Settlement Agreement and

Qualified Assignment),15 or to her payment agent, as provided in the Final Order on


15
    MetLife filed various documents as part of its Appendix to its Appellants’ Brief, including
redacted copies of the purported Settlement Agreement, Qualified Assignment, Annuity, and the
Wisconsin Order (Appendix to Appellant’s Brief, pp. 24-39). NONE of these documents appear
in the Record (either in the Clerk’s Record or in the Reporter’s Record). NONE of these
documents were offered or admitted into evidence at either hearing conducted by the trial court.
Nevertheless, both the Settlement Agreement and the Qualified Assignment (the Annuity was a
contract between Metropolitan Annuity and Metropolitan Life and neither Swain nor her guardian
were parties to the Annuity), provide that those documents are “binding upon and inure to the


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 21
the dates that they are due. There is no return performance required of Swain and the

contract does not depend on any personal trust, confidence, skill, character or credit

of Swain.

       No one disputes that parties have a right to choose the person to whom they

will provide credit or insurance, or choose to paint their portrait or play quarterback

for their football team. But once MetLife agrees to make payments to a specific

person like Swain, it does not have the unfettered right to insist that it will always

and forever make payments only to the original person with whom it contracted.

And dressing up such an argument as “we have the right to contract with whom we

choose,” a “court cannot unilaterally modify our contract” or a court “cannot infringe

upon our liberty to contract” does not change the fact that Texas law (the Texas

Transfer Statute and Texas common law) does not support MetLife’s position.

       MetLife’s argument that it must provide “obligor consent” to the Servicing

Arrangement, is contrary to the legal principles and authorities cited herein. It is

undisputed that MetLife’s intransigence in refusing to split payments and opposing

servicing arrangements, constitutes a disfavored restraint on the assignability rights

of Swain relative to this financial asset and harms payees by restricting their ability



benefit of . . . ” the parties’ “successors and assigns” (¶ 14.0 of the Settlement Agreement and ¶10
of the Qualified Assignment). Thus, both documents contemplate that Swain could assign her right
to receive the payments due under those documents. The San Antonio Court of Appeals in Crowell
noted that the inclusion of such language in a contract makes the rights under such contract “freely
assignable”.


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 22
to choose to transfer and assign less than 100% of future payments. Not only is that

contrary to Texas law regarding alienability of property rights, but it also defeats the

overriding purpose of the Texas Transfer Statute.

       MetLife is not entitled to withhold its consent to the transaction because the

exception to the general rule of free assignability of contractual rights without an

obligor’s consent when the contract requires return performance or depends on the

personal trust, confidence, skill, character, or credit of the parties, does not apply to

restrict a creditor/payee from assigning its rights to receive payment from the

obligor. See FH Partners, 335 S.W.2d at 762-763.

       There is no dispute that MetLife’s obligation to make the future structured

settlement/annuity payments is not a contract that depends on the personal trust,

skill, or credit of Swain. MetLife simply makes the payments as they come due.

There is no return performance required of Swain or any obligation on her part to do

anything in order to receive the payments. Swain became entitled to receive the

payments when she released and traded her tort claim for the Periodic Payments.

While MetLife would not be permitted, without Swain’s consent, to assign the

obligation to make the Periodic Payments to another person or entity, the converse

is not true.

       Swain, as MetLife’s creditor here, is free to assign the right to receive the

future structured settlement payments, and delegate the right to receive the



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 23
unassigned payments to Peachtree. MetLife’s arguments in opposing the transaction

under the theory that it may choose to contract with anyone it wants and refuse to

make payments to a payment agent is misplaced and wrong.

      Moreover, an obligor should not be able to impede and prohibit a partial

assignment of a debt, contract rights, or future structured settlement payment rights

pursuant to a statutory scheme and a court order, when the procedure and process

used to facilitate such partial transfer does not impact or prejudice the obligor in any

way. The Texas Transfer Statute makes clear that following a court-approved

transfer, MetLife is released from any and all liability and that Peachtree is liable to

MetLife for any liabilities, including attorney’s fees and costs, arising from

MetLife’s compliance with the order of the court. TEX. CIV. PRAC. & REM. CODE §

141.005(1) and (2).

   C. The Rains Case is different.

      MetLife predictably peppers its Brief with references to In re: J. Rains,

Annuitant, 2015 Tex. App. LEXIS 8219 (Tex. App.—Amarillo 2015, no pet. h.) (the

“Rains Case”), effectively urging this Court to dispense with its duty to review the

record and unique facts of this case and simply apply the conclusions of the Amarillo

court in the Rains Case. While Peachtree maintains that the Rains Case was decided

wrongly, relative to the “modification” of contract issue, it is indisputable that the

Rains Case is different and distinguishable from the current case in multiple ways.



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 24
       MetLife made many of the same legal arguments, both in the Hill County

District Court from which the Rains Case came and in the Amarillo Court of

Appeals, that they are making here. They have also made those same arguments in

other Texas cases, where a payee sought to transfer partial payments and MetLife

refused to divide payments, while simultaneously opposing a servicing

arrangement.16 The Rains Case was the first Texas case in which MetLife raised its

many legal arguments in opposing a transfer of partial payments and a servicing

arrangement. (The undersigned handled that case on appeal, but not in the trial

court.) The final order submitted and signed in Rains is different from the one

MetLife is attacking in this case.          Moreover, several Texas trial courts have

considered partial payment transfers, servicing arrangements, and final orders very

similar to the Final Order in this case, and have approved partial payment transfers

and servicing arrangements over MetLife’s objection.17

       MetLife’s legal arguments, save for the “unilateral modification of contract


16
   A copy of the Table of Contents from MetLife’s Appellant’s Brief filed in the Rains Case is
included in the Appendix at Tab 7, pp. 38-41, which sets forth the legal issues challenged by
MetLife on appeal in that case.
17
    See the final orders signed in the Klemer Case (Appendix at Tab 10, pp. 52-58); the Galvan
Case (Appendix at tab 8, pp. 42-48); the Hughes Case, (Appendix at Tab 13, pp. 69-77), the Turpin
Case (Appendix at Tab 14, pp. 78-86), and the Cortez Case (Appendix at Tab 12, pp. 62-68. Each
of those cases involved a proposed transfer of partial payments and a servicing arrangement. In
each case, MetLife objected to the proposed transfer, making the same legal arguments that they
have made here, including that the servicing arrangement constituted a unlawful rewrite of their
contract. In each case, the trial court overruled MetLife’s objection and approved the partial
transfers and servicing arrangements, using an order very similar to Final Order in this case.
MetLife has appealed two of those cases–the Turpin Case and the Hughes Case, but did not appeal
the other three.


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 25
argument,” were rejected by the Hill County District Court and that determination

was left undisturbed by the appellate case. Although failing to find merit in

MetLife’s arguments that Wentworth and the trial court (i) improperly sought to

compel MetLife to divide structured settlement payments in contravention of the

Texas Transfer Statute; (ii) imposed an involuntary contractual or agency

relationship on MetLife; and (iii) imposed an injunction on MetLife, the Amarillo

Court, relying on inapplicable case authorities, did find that the trial court sought to

unilaterally modify the underlying contract between MetLife and Ms. Rains via the

court order rendered in that case. With all due respect to the Amarillo Court of

Appeals, and recognizing that the form of the court order at issue in Rains Case was

wanting, the conclusion was a reach and contrary to Texas law.

       Of course, under Texas law, the opinion in Rains is merely persuasive, not

binding, authority on this Court. Even if the Rains Case had been binding authority,

it is clearly distinguishable.

       The Final Order in this case (and the other orders includes in the Appendix)

set forth and describe the Servicing Arrangement; identified Peachtree as Swain’s

“authorized payment agent;” authorized and directed MetLife to make the Term

Payments to Peachtree, who was responsible for servicing and remitting the

unassigned portions of same (the Swain Retained Payments) to Swain; and provided

that MetLife would satisfy and discharge its payment obligations by complying with



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 26
the Servicing Arrangement and Final Order. The order which the Rains court found

lacking had none of that.

      In fact, the Rains order did not mention a servicing arrangement or payment

agent at all, and only tangentially addressed the issue in a single sentence, stating

that the “Annuity Issuer and Annuity Owner are not required to split structured

settlement payments and shall forward the entire amount of each structured

settlement payment that includes the Assigned Payment to Transferee with

Transferee to retain each Assigned Payment and remit the remainder of each

payment to the Payee.” (Appendix at Tab 6, p. 36). The only reference to a discharge

and release of the issuer/obligor in the Rains Order related to the “Assigned

Payments.” (Appendix at Tab 6, p. 36).

      One simply cannot automatically accept the Rains Case, and its cryptic order,

as relevant or decisive relative to the unique facts, issues, and Final Order in this

case. Although MetLife parrots may of the same legal arguments (including the one

that was relied upon in the Rains Case and the several others that were rejected), the

crux of this case, being the propriety of the Final Order rendered, is different because

of the substantive, legal differences between the orders.

      The Rains Court ventured into dangerous waters by taking a step towards

usurping the power and authority of the Texas Legislature and Texas trial courts

charged with responsibility to review transactions under the Texas Transfer Statute.



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 27
The Texas Legislature bestowed upon Texas courts the sometimes unsettling task of

telling competent, mature, independent adults what they can and cannot do with their

financial assets. At no time, did the Texas Legislature indicate that obligor consent

was also required.

      The Rains court made a significant leap in transforming the legal arguments

actually made by MetLife into a determination that the trial court could not approve

the proposed transfer without MetLife’s consent, finding that doing so would be a

court mandated “modification” of the underlying contract. Surely no court would

sanction an argument that an alleged “modification” of the terms of the underlying

contracts was not permissible in a garnishment or child support case. Yet, that is a

logical next step under the rationale in the Rains Case.

      Had Swain become obligated to pay child support and a child support

withholding order was served on MetLife requiring it to make payments to the child

support obligee, MetLife could not oppose said withholding order based on an

argument that said order constituted a “modification” of the underlying structured

settlement agreement and annuity. The same would be true in the context of tax liens

and in connection with the rules and statutes relating to garnishment and turnover

orders. (TEX. CIV. PRAC. & REM. CODE §§ 63.001-63.008 and § 31.002). MetLife

would not be permitted to ignore tax liens, garnishment judgments, and turnover

orders issued under the authority of applicable Federal or State statutes simply



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 28
because they felt that the court order directing them to make payments to someone

other than the person they contracted with improperly rewrote their contract.

      The two cases cited by the Rains court are inapplicable and distinguishable.

Golden Spread Elec. Coop., Inc. v. Denver City Energy Assoc., L.P., 269 S.W.3d
183, 187 (Tex. App.—Amarillo, pet. denied) involved interpretation of a contract

for “spinning reserves” of electricity for generation and sale. In Royal Indem. Co.

v. Marshall, 388 S.W.2d 176, 181 (Tex. 1965), a 1965 case, the Texas Supreme

Court reversed a judgment for an insured because neither the damaged automobiles

at issue nor the address at which they were kept were expressly mentioned in the

insurance policy at issue.

      Neither of those cases involved a court order, rendered under a statutory

scheme, which directed an obligor to make payments to someone other than their

original contractual payee. While parties are free to contract with whom they wish,

that principle is not absolute and forever.

   D. The Servicing Arrangement approved in the Final Order was appropriate
      and consistent with Texas principal-agency law and did not adversely or
      materially impact MetLife.

      MetLife argues that the Servicing Arrangement amounts to imposition of an

agency relationship upon MetLife over its objection. (Appellants’ Brief at pp. 23-

24). The trial court correctly rejected that argument. Realizing that Texas law is

contrary to its position (relative to the Servicing Arrangement), MetLife tried to twist



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 29
the facts and record, contending that Peachtree and the trial court imposed upon

MetLife a principal-agent relationship between Peachtree and MetLife. (Appellants’

Brief at pp. 23-24). That simply is not the case. Peachtree never suggested or argued

that it could or did create a principal-agent relationship with MetLife.

      Nevertheless, a principal-agent relationship was created—between Swain and

Peachtree. The nature and scope of that relationship was narrow and was set forth

in the Final Order. In addition to receiving the Peachtree Assigned Payments,

Peachtree is also to receive the unassigned portion of the Periodic Payments during

the Term (for 132 months) and remit the unassigned portions of said payments

(Retained Swain Payments) to Swain. The Final Order confirms Peachtree as

Swain’s, NOT MetLife’s, payment agent and Swain and Peachtree expressly agreed

and consented to, and the Final Order approved, said arrangement.

      The Final Order describes the partial payments transferred and assigned to

Peachtree and the partial payments to be retained by Swain. (CR 90). It authorizes

and directs MetLife to pay and remit to Peachtree “as Swains’ designated and

authorized payment agent” the Term Payments (i.e. 100% of the monthly structured

settlement/annuity payments from May 2010 to April 2026). (CR 92). It expressly

sets forth Peachtree’s obligations as “payment agent” and reiterates that MetLife

would “discharge and satisfy” their payment obligations relating to the Term

Payments by making said payments to Peachtree, and would have no current, future,



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 30
legal or contractual liability or obligation to Swain for said Term Payments. (CR

92-93).

      Swain desired to transfer and assign only a portion of her monthly payments.

MetLife objected to such transfer because it did not want to divide the monthly

payments amongst Swain and Peachtree and could not be compelled to do so under

the Texas Transfer Statute.     MetLife also objected to Peachtree and Swain’s

proposed solution–which was the Servicing Arrangement.

      Texas law is clear that a principal-agency relationship is legal and does not

require the consent of anyone other than the principal and the agent (here, Swain and

Peachtree). Furthermore, the legal principles which govern the principal-agent

relationship protects MetLife and, in the context of the Final Order and Servicing

Arrangement, facilitates the transaction desired by Swain in accordance with the

Texas Transfer Statute. Nothing in the principal-agent relationship created by Swain

and Peachtree violates or contravenes the Texas Transfer Statute or Texas common

law or materially or adversely prejudices, changes, or abrogates MetLife’s legal or

contractual rights.

      Agency is a consensual, legal relationship created by an express or implied

agreement between the parties, or by operation of law. For there to be an agency

relationship, there must be some act constituting an appointment of a person as an

agent, as it is a consensual relationship. Johnson v. Holly Farms of Texas, Inc., 731



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 31
S.W.2d 641, 645 (Tex. App.—Amarillo 1987, no writ) quoting Carr v. Hunt, 651
S.W.2d 875, 879 (Tex. App.—Dallas 1983, writ ref’d n.r.e.). Actual authority is

authority a principal intentionally confers upon the agent. Jarvis v. K&E Re One,

LLC, 390 S.W.3d 631, 639-640 (Tex. App.—Dallas 2012, no pet.); United

Residential Props., L.P. v. Theis, 378 S.W.3d 552, 564 (Tex. App.—Houston [14th

Dist.] 2012, no pet.).

      A principal may confer actual authority on an agent either expressly or by

implication. Johnson, 731 S.W.2d at 645. Intermedics, Inc. v. Grady, 683 S.W.2d
842, 847 (Tex. App.—Dallas 1983, writ ref’d n.r.e.). The existence of an agency

relationship may be implied from the conduct of the parties or from the facts and

circumstances surrounding the transaction in question. Johnson, 731 S.W.2d at 645;

Intermedics, 683 S.W.2d at 879.

      The general maxim is that whatever a person may do himself/herself, he or

she may do by another. Nathan A. Watson Co. v. Employers Mut. Cas. Co., 218
S.W.3d 797 (Tex. App.—Fort Worth 2007, pet. denied); 3 TEX. JUR. AGENCY § 19.

Any person who is not under a legal disability to act for itself and who has capacity

to affect his or her legal relations by consenting to a delegable act or transaction may

authorize an agent to act for him or her with the same effect as if that person were to

act in person. Daugherty v. McDonald, 407 S.W.2d 954 (Tex. Civ. App.—Fort

Worth 1966, no writ). A corporation may serve as an agent for an individual. TEX.



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 32
JUR. 3D CORPORATIONS § 390.

      An “agent” is one who is authorized by a person or entity to transact business

or manage some affair for the person or entity. Coleman v. Klockner & Co. AG, 180
S.W.3d 577, 588 (Tex. App.—Houston [14th Dist.] 2005, no pet.); Townsend v. Univ.

Hosp., 83 S.W.3d 913, 921 (Tex. App.—Texarkana 2002, pet. denied).

      An agent’s authority to act on behalf of a principal depends on some

communication by the principal either to the agent (actual or express authority) or

to the third party (apparent or implied authority). Gaines v. Kelly, 235 S.W.3d 179,

182 (Tex. 2007); In re: ADM Investor Servs., 304 S.W.3d 371, 374 (Tex. 2010);

Jarvis, 390 S.W.3d at 639. Actual authority is created by or through written or

spoken words or conduct of the principal. United Residential, 378 S.W.3d at 564;

Walker Ins. Servs. v. Bottle Rock Power Corp., 108 S.W.3d 538, 549-550 (Tex.

App.—Houston [14th Dist.] 2003, no pet.); CNOOC Se. Asia Ltd. v. Paladin Res.

(SUNDA) Ltd., 222 S.W.3d 880, 899 (Tex. App.—Dallas 2007, pet. denied).

Express authority is delegated to an agent by words that expressly and directly

authorize the agent to do an act on behalf of the principal.       Paragon Indus.

Applications, Inc. v. Stan Excavating, LLC, 432 S.W.3d 542, 549 (Tex. App.—

Texarkana 2014, no pet.); Crooks v. M1 Real Estate Partners, Ltd., 238 S.W.3d 474,

483 (Tex. App.—Dallas 2007, pet. denied).

      An agent acting within the scope of the agent’s authority binds the principal



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 33
as if the principal had performed the action taken. Ames v. Great Southern Bank,

672 S.W.2d 447 (Tex. 1984). What a principal does through an agent, he does

himself. Nahm v. J.R. Fleming & Co., 116 S.W.2d 1174 (Tex. Civ. App.—Eastland

1938, no writ). A third party is not liable to the principal for an agent’s breach of

duty if the third party did not participate in the agent’s wrongful act. Ross v. Sep,

154 S.W.2d 958 (Tex. Civ. App.—Texarkana 1941, writ ref’d.) (emphasis added).

      In effect, MetLife argues that any subsequent court order, whether a transfer

order issued under the Texas Transfer Statute, or a garnishment judgment or turnover

order, child support withholding order, tax lien, or other court order, which might

direct MetLife to make any of the Periodic Payments to ANYONE other than Swain

would amount to a court improperly and unilaterally rewriting MetLife’s contractual

agreements and depriving MetLife of the liberty to choose with whom to contract.

Under this rationale, a court could never approve a transfer of structured settlement

payment rights, or any other payment rights, nor could it issue a garnishment or

turnover order, a child or spousal support withholding order, or enter a divorce

decree/property division requiring MetLife to make payments to someone other than

the original payee because MetLife would be making payments to someone other

than the person designated in the underlying structured settlement documents.

      Perhaps realizing the absurdity of such a position, MetLife limits its

arguments, only claiming that the trial court rewrote its contracts by approving the



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 34
Servicing Arrangement and by directing the Swain Retained Payments to be remitted

to Peachtree, not by approving the transfer/assignment of the Peachtree Assigned

Payments. However, those arguments taken to their inevitable conclusion, would

mean that there could never, ever be an assignment of a contract right to receive

payments because an assignment necessarily changes the person to whom the

payments are to be made.          The fallacy of MetLife’s arguments, and the

inapplicability of the concept that courts cannot rewrite the contracts of parties by

imposing new or additional terms on said parties to this case, is highlighted by these

contradictory positions.

      If the facts are uncontroverted or otherwise established, the existence of an

agency relationship is a pure question of law. Harding Co. v. Sendero Resources,

Inc., 365 S.W.3d 732 (Tex. App.—Texarkana 2012, pet. denied). The question of

whether a principal-agent relationship exists under established facts is a question of

law for the court. Ross v. Tex. One P’ship, 796 S.W.2d 206, 210 (Tex. App.—Dallas

1990, writ denied). Agency may be established either by direct testimony or by

circumstantial evidence such as the relationship of the parties and their conduct

concerning the transaction at hand. Car, Ltd. v. Smith, 590 S.W.2d 738, 741 (Tex.

Civ. App.—Houston [14th Dist.] 1979, writ ref’d n.r.e.).

      In order for an agency relationship to exist, there must be a meeting of the

minds between the parties to establish the relationship. Lone Star Partners v.



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 35
NationsBank Corp., 893 S.W.2d 593, 599-600 (Tex. App.—Texarkana 1994, writ

denied). An agency relationship may be implied from the conduct of the parties or

from the facts and circumstances surrounding the transaction in question. Harding

Co. at 742, citing CNOOC, 222 S.W.3d at 899 and Walker, 108 S.W.3d at 550.

       Swain had the legal right and authority to designate Peachtree as its payment

agent, to receive Periodic Payments from May 2015 through April 2026. The Final

Order approved that relationship and Swain confirmed her agreement to that

arrangement in her testimony to the trial court and by approving the Final Order.18

The agency relationship was limited in scope and term—as it related only to the

arrangement whereby MetLife would make 100% of the Term Payments (which

included the Peachtree Assigned Payments and the Swain Retained Payments) to

Peachtree, who would then remit the Swain Retained Payments to Swain. Peachtree

accepted its role as payment agent.

       By virtue of the statements, acts, and conduct of the parties and the Final

Order, it is clear that a principal-agent relationship was created between Swain and

Peachtree relating to the Swain Retained Payments, whereby Peachtree would

receive those unassigned payments as Swain’s payment agent and would remit them

to her. Once the principal-agent relationship is established, a third party satisfies its


18
   In her testimony, found in SUPP. RR at p. 12, Swain acknowledged that 100 percent of the
payments being sent to Peachtree during the term of the transaction was acceptable to her. She
also signed the Final Order, approving it as to form and substance. (CR 95).


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 36
obligations to the principal (for example payment obligations) by dealing with the

agent. In this case, when MetLife makes the Term Payments, to Peachtree, as

Swain’s designated and court appointed payment agent, MetLife will satisfy its

contractual and legal obligations to Swain.

      By making the Swain Retained Payments to Peachtree, MetLife is making the

payments to Swain. Even if the legal authorities cited by MetLife relating to courts

not having the authority to rewrite and modify the terms of a parties contract were

applicable (and they are not), no modification occurred because, as a matter of law,

by complying with the Final Order, MetLife would still be making the Swain

Retained Payments to Swain.

      Unlike most principal-agent relationships, the relationship here was

acknowledged in open court and confirmed by a court order, which provides the

parties further protections. Not only does Peachtree now have a fiduciary obligation

to Swain, as her agent, but it is subject to being held in contempt of court for failing

to comply with its court-ordered obligations relating to the unassigned, serviced

payments. MetLife will, without question, satisfy and comply with its payment

obligations to Swain (relating to the Swain Retained Payments) by remitting said

payments to Peachtree as Swain’s payment agent. Legally, MetLife making the

Swain Retained Payments to Peachtree pursuant to the Servicing Arrangement and

Final Order is the same as MetLife making said payments directly to Swain.



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 37
      While it was unnecessary for the creation of a legally binding principal-agent

relationship, the fact that the Servicing Arrangement and the principal-agency

relationship between Swain and Peachtree was acknowledged and confirmed in open

court and in the Final Order further protects MetLife and dispels the myths of

potential future liability and risk to MetLife perpetuated by MetLife, not in an effort

to be protected from said liabilities, but rather to support its efforts to obstruct the

Swain-Peachtree Transfer.

        What is also abundantly clear, is that the creation of the principal-agent

relationship between Swain and Peachtree relative to the Servicing Arrangement

does not require the consent of MetLife. MetLife is only slightly, and certainly not

materially, impacted by the payment agent relationship embodied in the Servicing

Arrangement and despite its hollow protestations to the contrary, MetLife may

legally rely on said relationship in making future payments.             Texas law is

unequivocal in that the creation of the principal-agent relationship between

Peachtree and Swain requires the consent of the principal (Swain) and a meeting of

the minds of the principal and agent, but approval of third parties is not required.

Nothing in the Texas Transfer Statute or the underlying structured settlement

documents changed this.

      Once the principal-agent relationship between Swain and Peachtree was

created (and confirmed by the trial court), MetLife could legally and properly,



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 38
without fear of legal liability or repercussions, deliver the Swain Retained Payments

to Peachtree, and as a matter of law, it was just as if MetLife was making said

payments directly to Swain.

      The Servicing Arrangement was proper under Texas principal-agency law, the

confirmation of said relationship and the Servicing Arrangement by the trial court

did not constitute an improper, unilateral “modification” or “rewrite” of the

underlying contracts, and MetLife is not empowered to defeat the creation of such

principal-agent relationship by withholding their consent to same. The fact that the

Servicing Arrangement and principal-agent relationship was in furtherance of a

transaction permitted by a Texas statute and confirmed in a court order only further

enhances the propriety and legality of the arrangement.

   E. The Final Order (including the Servicing Arrangement) does not
      contravene the Texas Transfer Statute, either directly or indirectly.

      MetLife seeks to transform the Texas Transfer Statute provision providing

that an issuer/obligor may not be required to divide payments amongst payee and a

transferee or amongst multiple transferees into an unwritten, implied prohibition

against the use of a servicing arrangement and a rejection of well-settled principal-

agency law. It is axiomatic, that the Servicing Arrangement does NOT require

MetLife to split or divide any payments in contravention of the Texas Transfer

Statute. It is ludicrous to suggest otherwise and MetLife’s arguments to the contrary

delve into the realm of the absurd.

BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 39
       Pursuant to the Final Order MetLife makes 100% of the Term Payments to

Peachtree. The fact that Peachtree receives a portion of the Term Payments (the

Peachtree Assigned Payments) as an assignee and a portion (the Swain Retained

Payments) as Swain’s payment agent, does not alter the fact that MetLife is not

dividing payments. The Final Order confirms as much.19

       Peachtree acknowledges that the Texas Transfer Statute provides that an

issuer/obligor may not be required to divide payments amongst a payee and a

transferees/assignee in connection with a transfer. TEX. CIV. PRAC. & REM. CODE §

141.005(4). That provision is the genesis of the Servicing Arrangement.

       Knowing the Servicing Arrangement does not actually require it to divide

payments, MetLife argues that Peachtree has attempted to use the Servicing

Arrangement in an improper effort to “circumvent” the Texas Transfer Statute. That

is not accurate.

       The fact that the Texas Transfer Statute does not expressly authorize or

mention a servicing arrangement, does not mean that a servicing arrangement is not

a legal, efficient, and effective method for completing a transfer where a payee seeks

to transfer partial payments and the obligor/issuer declines to divide payments.

There was no attempt to circumvent the Texas Transfer Statute by Peachtree or



19
  The trial court expressly found and ordered that MetLife was not and would not in the future be
required to divide structured settlement payments. (CR 91, 93).


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 40
Swain, and the trial court did not act contrary to the Texas Transfer Statute in signing

the Final Order and approving the Servicing Arrangement.

      Most issuers/obligors voluntarily agree to split payments in connection with

a court-approved transfer. If they do, then a servicing arrangement is unnecessary.

But if they do not wish to divide payments, a court-approved transfer of structured

settlement payments, coupled with a servicing arrangement included in the final

order, is a standard, accepted, and fairly routine process employed in the industry in

order to allow a payee to transfer and assign partial payments, and accommodate an

obligor/issuer’s decision to decline to divide payments. Servicing arrangements do

not materially burden or prejudice issuers/obligors, are always acknowledged and

agreed to by the parties directly impacted, and are court approved. There is nothing

improper with a servicing arrangement in general or the particular one included in

the Final Order in this case.

   F. The Servicing Arrangement did not impose upon MetLife a contractual or
      business relationship with Peachtree.

      MetLife argues that by approving the “Servicing Arrangement” the trial court

improperly forced MetLife into a non-consensual contractual and business

relationship with Peachtree. At no time has Peachtree suggested or argued that the

Final Order creates such a relationship.

      The Texas Legislature has granted Texas courts jurisdiction and the legal

authority and responsibilities to consider, approve and/or deny proposed transfers of

BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 41
structured settlement payment rights when such transactions are presented through

the filing of an application under the Texas Transfer Statute. TEX. CIV. PRAC. &

REM. CODE §§ 141.004, 141.006. Courts accomplish this task by rendering a “final

court order.” TEX. CIV. PRAC. & REM. CODE § 141.004. Texas courts have the

inherent authority, and responsibility, to make rulings and findings and enter

orders/judgments to effect the approval (or denial) of such transfers. See TEX. CIV.

PRAC. & REM. CODE § 141.004. The Texas Transfer Statute effectively becomes a

nullity if a Texas court does not have the authority to order a structured settlement

obligor and/or annuity issuer to pay and remit to a transferee or an assignee

structured settlement payments that are the subject of an application and transfer.20

       The Final Order includes language directing the issuer/obligor to make

payments to Peachtree. (CR 92).21 All transfer orders include similar language. The

numerous court orders included in the appendix filed in the trial court along with

Peachtree’s Response includes orders where MetLife has been directed to make

payments pursuant to a servicing arrangement and where MetLife has voluntarily


20
   TEX. CIV. PRAC. & REM. CODE § 141.004 provides “no structured settlement obligor or annuity
issuer shall be required to make any payment directly or indirectly to any transferee . . . unless the
transfer has been approved . . . in a final court order . . . ” Peachtree maintains that this provision
allows courts to order issuers/obligors to make payments to someone other than the original payee.
At the very least, that authority is implicit in the statute.
21
   “It is further ordered that the furtherance of the Court’s order granting the Application and
approving the proposed transfer described herein, Metropolitan Life Insurance Company and
Metropolitan Insurance and Annuity Company, are hereby authorized and directed to pay and
remit to Peachtree (as Ms. Swain’s designated and authorized payment agent for purpose of
receiving the Term Payments . . . )”.


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 42
divided payments.

      Even were it not included in § 141.004, the authority of a court to direct

obligors/issuers to make payments to a transferee would be inherent and ancillary to

the authority granted Texas Courts to review and approve transfers. Seemingly,

MetLife does not challenge the authority of the trial court to render such orders in

the context of rendering a judgment (or final order) approving a transfer of structured

settlement payment rights under the Texas Transfer Statute, but does raise the point

in the context of the Servicing Arrangement.

      The trial court’s approval of the Servicing Arrangement was in furtherance of

its approval of the proposed transfer of partial monthly payments by Swain to

Peachtree. The Servicing Arrangement was agreed to by Swain and Peachtree and

was approved by the trial court in order to (i) comply with the Texas Transfer Statute

(by not forcing MetLife to split payments); and (ii) facilitate the court’s order

approving the transfer of partial monthly payments by Swain. MetLife endeavors to

shift the argument, contending that the inclusion of the Servicing Arrangement

impermissibly creates and imposes a non-consensual contractual or business

relationship between MetLife and Peachtree.

      In furtherance of that effort, MetLife has cited to authorities that provide that

a court may not create or impose a new contract between private parties, but those

legal principles, just like the arguments relating to specific performance and



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 43
mandatory injunctions raised elsewhere in Appellants’ Brief, are inapplicable.

Texas courts do not impermissibly create contractual or business relationships

between parties when entering a child support withholding order, or a garnishment

or turnover order. Those order simply allow courts to implement the statutes and

policies of the State. The same is true with the Texas Transfer Statute.

      MetLife complains that the trial court created rights and obligations amongst

“former strangers” and that if a problem arises, the parties will not be able to rely on

a written agreement. The Texas Transfer Statute and the detailed provisions of the

Final Order control the arrangement. MetLife has one obligation under the Final

Order—deliver the Term Payments to Peachtree, which is no different than its

current obligation except that the name on the check is changed. MetLife also

complains that the arrangement has the “indicia” of a contractual relationship

because MetLife is required to perform certain duties. Yet, it is not required to do

anything more than what it is already doing—making payments. The Final Order

directs MetLife to make the Term Payments to Peachtree and the Final Order and

the Texas Transfer Statute control the rights, obligations and potential liabilities

between said parties. (And MetLife is fully protected and indemnified, by statute,

for complying with the Final Order.) No new business or contractual relationship

has been created.

      Texas courts have recognized that where a party’s obligation to make



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 44
payments to another party is court-ordered, there is no contract nor any claim for

anticipatory breach of contract when the party fails to make such payments. Walker

v. Walker, 619 S.W.2d 196, 199 (Tex. Civ. App.—Tyler 1981, writ ref’d n.r.e.)

(Wife sued for “anticipatory breach of contract” for ex-husband’s failure to make

monthly payments required under divorce decree, seeking to have the remaining,

unmatured payments accelerated. The court held that the ex-husband’s payment

obligation was based on the divorce decree and “not founded upon any contractual

agreement.”); see also Astie v. Aubrey, Inc., 1999 Tex. App. Lexis 3838 (Tex.

App.—Amarillo 1999, no pet.) (not designated for publication) (Agreed temporary

injunction order was not a contract between the parties).

   G. The Final Order and Servicing Arrangement did not create new or
      material burdens or risks for MetLife. The alleged bankruptcy risk is
      remote and immaterial.

       Servicing arrangements are not prohibited by and are consistent with the

Texas Transfer Statute and Texas law of principal-agent.                  The Servicing

Arrangement in this case does not burden, bias, or prejudice MetLife. There is no

material change in the duties or obligations of MetLife to make the monthly

payments in question. There is no material increase in the burden or risk to MetLife

if the Final Order stands. In fact, the risk is less, in light of the statutory protections

and indemnities imposed when an issuer/obligor, like MetLife, is directed to make

payments pursuant to a Final Order issued under the Texas Transfer Statute.



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 45
      MetLife desperately argued that it will somehow be harmed or subjected to

additional risks if the Final Order stands. Yet, the “risks” to which MetLife cites are

contrived, speculative, and fanciful. Moreover, MetLife presented no evidence in

the trial court to support its contention that a court-sanctioned servicing arrangement

actually creates substantial administrative burdens and expenses and subjects

MetLife to undue risks. All that MetLife offered was speculation, argument, and

conjecture. MetLife offered no evidence, because there is none.

      Before the Final Order was signed, MetLife was making monthly structured

settlement/annuity payments in the amount of $1,643.24 per month to Swain. After

the Final Order was signed, MetLife was to remit those same payments to Peachtree.

The amount and timing of the payments has not been altered or changed and

MetLife’s payment obligations remain the same.

      MetLife received everything it bargained for in the underlying structured

settlement. Metropolitan Annuity received money from the Settling Parties in return

for agreeing to make the future Settlement Payments it qualified for tax benefits.

Metropolitan Life sold an annuity to fund the payment obligations of Metropolitan

Annuity. The money and tax benefits received by and bestowed on MetLife are not

in peril. See 26 U.S.C. § 5891. The defendants in the underlying lawsuit were

released and that release is final and irrevocable. Swain is not required to provide

MetLife anything or otherwise “perform” under the original structured settlement;



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 46
she was simply required to release her claims against the settling defendants and she

did so, thus there is no risk of MetLife not obtaining any return performance from

Swain by virtue of the Final Order.

      MetLife argues that it “may” be served with a garnishment, bankruptcy, or

child support order seeking to attach Swain’s structured settlement payments and

therefore those possible events require denial of the transfer. However, those risks

are present now and the Servicing Arrangement of which MetLife complains does

not exacerbate or increase those remote risks. In fact, the Final Order likely

decreases, or at least mitigates those risks.

      Now, post Final Order, when MetLife is presented with a garnishment,

bankruptcy, or child support order, MetLife should refer the party delivering said

order to the Final Order and Peachtree, who would deal with the situation. MetLife

could not oppose a garnishment based on a claim that doing so improperly imposes

a non-consensual business or contractual relationship on it with the garnishor. It

could not oppose a child support order based on a claimed administrative burden or

speculative, potential double liability or because the underlying final judgment

approving the structured settlement provides that payments are to be made to Swain

and Swain only. Such arguments would get it nowhere in those proceedings, and

should not in this case.

      In the unlikely event that a garnishment/child support/bankruptcy order was



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 47
not addressed to MetLife’s satisfaction, it could file (and has in the past filed) an

interpleader and join all of the parties making claims to the payments at issue and

remit the payments to the interpleader court. In an interpleader action, MetLife

would not only be discharged quickly, it could also recover attorneys’ fees.

      MetLife suggests that if Peachtree were to file bankruptcy all manner of

speculative mischief and misfortune might occur that would be burdensome, costly,

and distracting to MetLife. That contention is simply a product of MetLife’s

imagination. Peachtree is a part of a publicly traded company. The company is

solvent and stable. Peachtree is currently servicing millions of dollars of payments

to investors on a monthly basis, relative to securitizations and other financing

transactions. It services payments to payees, like Swain, in transactions involving

court-approved servicing arrangements all over the country. It has procedures,

policies, and processes to service payments to its customers and is experienced in

doing so. It also has retained independent, institutional back-up servicers who will

assume servicing obligations in the unlikely event of a servicing failure by

Peachtree. When J.G. Wentworth went through a pre-packaged bankruptcy during

the financial crisis, not a single services payment went awry.

   H. Swain is Not Hindered by the Servicing Arrangement in Transferring
      Additional Payments.

      MetLife suggests that if Swain decides to later sell the unassigned (serviced)

portion of Swain’s monthly payment to another company, that could result in


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 48
litigation whereby someone might challenge the Servicing Arrangement. There is

no indication that Swain will in the future seek to transfer and assign the remainder

of her monthly payment to another transferee. That is speculation. If, however, that

occurs, the issue of whether Peachtree will service payments to the funding company

acquiring the unassigned, serviced payments in a separate court-approved

transaction, will be addressed in the subsequent transfer action and, in light of the

Final Order, will not involve MetLife. Furthermore, that issue was recently resolved

by this very Court in two cases where J.G. Wentworth Originations, LLC was

required, pursuant to a court-approved servicing arrangement, to service payments

to a third-party purchaser (a competitor of J.G. Wentworth’s). Freelon; Perez.

      The Freelon and Perez cases, in addition to resolving the subsequent servicing

question raised by MetLife, are instructive on other issues in this case. In both of

those cases, this Court addressed underlying servicing arrangements approved in

transfer orders rendered by multiple courts in Harris County (Freelon) and Fort Bend

County (Perez). The prior court orders directed Wentworth to make unassigned

payments that were subject to a servicing arrangement to the payee, and this Court

rejected Wentworth’s contention that a court order rendered by a different court in a

subsequent transfer proceeding which directed Wentworth to make payments to

someone other than the payee contravened the prior court order. Freelon, 446 S.W.
3d at 433); Perez, 2014 Tex. App. Lexis at 13-14). This Court sanctioned the use of



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 49
servicing arrangements, including servicing arrangements that would require the

servicer to make payments not only to a payee, but to a payee’s subsequent court-

approved assignee. That situation not only did not contravene the prior court orders,

but also did not violate the Texas Transfer Statute and this Court noted that the

statute “appears to anticipate that payees may later transfer additional payments” to

a different transferee, after they initially transferred partial payments and agreed to

a servicing arrangement. Freelon, 446 S.W. 3d at 433. If MetLife’s position is

adopted, payees will not be able to transfer partial payments to different transferees

or employ servicing arrangements to facilitate such.

      MetLife has strained to come up with every speculative, contrived situation

that could possibly arise that might result in some sort of burden to, or issue for,

MetLife, notwithstanding the fact that MetLife’s only obligation is to remit the Term

Payments to Peachtree. It is extremely unlikely that any of the potential scenarios

raised by MetLife would actually occur. If they do, they will have to be dealt with

regardless of whether there is a Servicing Arrangement or not. The most likely

scenario is that MetLife will send the monthly payments to Peachtree each month,

Peachtree will retain the assigned portions of same, and will remit the remainder to

Swain and that will continue until the end of the 132-month period set forth in the




BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 50
Final Order.22

        MetLife argues, unconvincingly, that if the Final Order stands, MetLife will

continue to be subject to liability. In doing so, MetLife ignores the fact that

Peachtree and Swain have released it from any liability for making the Term

Payments to Peachtree in accordance with the Final Order and that the trial court has

directed MetLife to make the Term Payments to Peachtree. It is inconceivable that

MetLife could be held liable for complying with a court order, especially when the

party to whom they claim they could be subject to potential liability (Swain) was a

party to and approved said order, and released MetLife for complying with same.

       MetLife’s arguments regarding the speculative burdens that might

conceivably be visited upon it by the Servicing Arrangement conveniently also the

fact that the Texas Transfer Statute provides obligors/issuers protection against such

burdens and potential liabilities. Section 141.005 provides, in relevant part, that

“following a transfer of structured settlement payment rights under this chapter: (1)

the structured settlement obligor and the annuity issuer shall, as to all parties except


22
  Despite unsuccessfully objecting to payee’s attempts to transfer and assign partial payments in
a number of cases, where MetLife refuses to divide payments or cooperate in a servicing
arrangement, resulting in numerous Texas courts signing order approved servicing arrangements
over MetLife’s objection, MetLife chooses not honor these court orders. Instead, MetLife divides
the payments amongst payees and transferees. In this case, MetLife has been dividing the Term
Payments amongst Swain and Peachtree since the Final Order. Peachtree tolerates MetLife’s
decision to disregard the court orders, further rebutting MetLife’s contention that Peachtree tries
to force itself into the role of servicer. Additionally, all of the contrived potential liabilities of
MetLife evaporate. It is important to note that MetLife chooses to divide these payment, it is not
ordered to do so.


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 51
the transferee, be discharged and released from any and all liability for the

transferred payments.” TEX. CIV. PRAC. & REM. CODE § 141.005(1) (emphasis

added). While subsection (1) applies to the payments actually transferred and

assigned, subsection (2) is broader and provides that (again following a transfer) the

transferee (Peachtree) shall be liable to the structured settlement obligor

(Metropolitan Annuity) and the annuity issuer (Metropolitan Life) for “any other

liabilities and costs, including reasonable costs and attorneys’ fees, arising from

compliance by the parties with the order of the court or arising as a consequence of

the transferee’s failure to comply with this chapter.” TEX. CIV. PRAC. & REM. CODE

§ 141.005(2)(B) (emphasis added).

      In approving the Swain-Peachtree Transfer, the trial court signed the Final

Order, approved the ancillary Servicing Arrangement, and directed MetLife to make

the Term Payments to Peachtree (which included the Peachtree Assigned Payments

to be retained by Peachtree and the Swain Retained Payments to be remitted by

Peachtree to Swain). (CR 89-95). Should MetLife incur any liability or costs for

complying with the Final Order, it has a statutory and court-ordered right to recover

from Peachtree.

      There simply was no evidence presented to the trial court which established

or even suggested that MetLife will be unduly (or even slightly) burdened,

distracted, or prejudiced by the Servicing Arrangement, and they will not be, and



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 52
should it incur any liability or costs as a result of complying with the Final Order,

those costs are Peachtree’s responsibility.

   I. The Final Order and Servicing Arrangement do not contravene the
      Wisconsin Order.

      MetLife next argues that the Final Order contravenes the terms of the

Wisconsin Order, which order provided for payments to be made to Swain. Here

MetLife’s argument rests on the weakest of grounds. MetLife is not even a party to

the Wisconsin Order and is reduced to arguing that because that order states that the

Settlement Payments are payable to Swain, any order, agreement, statute, or

document that provides for payment to any party other than Swain is in

contravention of the Wisconsin Order and therefore prohibited.

      MetLife is well aware that structured settlement documents, whether court

orders or settlement agreements, generally provide that payments will be made to a

specific payee (here, Swain). That is a necessity. The Texas Transfer Statute creates

a mechanism for payees to transfer “structured settlement payment rights,” when

such transfers are court-approved and otherwise complies with the Texas Transfer

Statute. “Structured settlement payment rights” is defined as rights to receive

periodic payments under a structured settlement. TEX. CIV. PRAC. & REM. CODE §

141.002(16). Structured settlement is defined as “an arrangement for periodic

payment . . . established by a settlement or judgment in resolution of tort claim.”

TEX. CIV. PRAC. & REM. CODE § 141.002(13) (emphasis added). Thus, the Texas

BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 53
Transfer Statute contemplates that structured settlement payments arising under a

judgment could be transferred and such payments may also be subject to a payment

agent arrangement.

      Additionally, judgments are freely assignable under Texas and Wisconsin

law. TEX. PROP. CODE § 12.014(a); WIS. STAT. § 806.18; see also TEX. JUR.

JUDGMENTS § 623; First National Bank v. Roberts, 286 S.W.2d 462, 464 (Tex.

App.—Austin 1956, no writ); McMillan v. Rutherford, 14 S.W.2d 132 (Tex. Civ.

App.—Amarillo 1929, no writ). It is permissible to transfer only an interest in a

judgment. Madison & Pennings, Inc. v. Foundation Engineering Co., 390 S.W.2d
48, 50 (Tex. App.—Houston [1st Dist.], 1965 no writ).

      Just like in the Freelon and Perez matters, the fact that the Final Order directs

MetLife to make payments to someone other than to the original payee identified in

the Wisconsin Order (and other structured settlement documents) does not mean that

the Final Order contravenes those documents. The transaction is completed pursuant

to a comprehensive statutory scheme and court order and an immaterial change in

the identity of the party receiving the payments by virtue of said court order is not

improper.

      If an insurance company such as MetLife could use this argument to prohibit

transfers, there would be no transfers and no need for the Texas Transfer Statute.

This specious argument would swallow the Texas Transfer Statute and every other



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 54
statute and render them impotent.

      The language in the Wisconsin Order which necessarily states that Swain is

entitled to receive the Settlement Payments does not mean that the Final Order

contravenes the Wisconsin Order.         Even if it did, the Texas Transfer Statute

expressly contemplates that a court may approve a transfer even if such transfer

contravenes contractual provisions of the settlement documents and in such event

provides protection to the structured settlement obligor and annuity issuer (here,

Metropolitan Annuity and Metropolitan Life).

      Section 141.005 of the Texas Transfer Statute provides, in relevant part, that

“if the transfer contravenes the terms of the structured settlement,” the transferee

(here, Peachtree) shall be liable to both the structured settlement obligor

(Metropolitan Annuity) and the annuity issuer (Metropolitan Life) for any taxes

incurred as a result of the transfer, as well as any other liabilities or costs, including

attorneys’ fees, arising from compliance with a court order pursuant to the Texas

Transfer Statute. TEX. CIV. PRAC. & REM. CODE § 141.005 (emphasis added). The

Texas Legislature has acknowledged and expressly contemplated that a transfer

under the Texas Transfer Statute may be approved by a court even though it

contravenes the settlement documents.

   J. The trial court did not abuse its discretion in approving the Swain-
      Peachtree Transfer

      MetLife next argues that the trial court abused its discretion in finding that the


BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 55
transfer was in Swain’s best interest, considering the welfare and support of her

dependents. (CR 91). Judge Ward had the advantage of two hearings separated by

60 days. Swain and counsel for MetLIfe and Peachtree participated in both hearings.

Although Swain’s testimony appeared on the record only at the second hearing, she

discussed her reasons for wanting to complete the transaction at both. Counsel for

MetLife had the opportunity to cross-examine Swain.            Judge Ward had the

opportunity to see and question Swain and evaluate her intelligence, sincerity, and

truthfulness. He made the best interest determination and that decision should not

be disturbed so that MetLife may achieve its objective of exerting its control over

the transaction. It should be noted that MetLife would never have opposed the

proposed transaction on best interest grounds, had Swain decided to liquidate 100%

of her future payments.

      Abuse of discretion is a high bar and one MetLife cannot possibly meet in this

case. In conducting its factual sufficiency review, the court of appeals must consider

and weigh all of the evidence, and can set aside the decision of the fact finder only

if the evidence is so weak or if the finding is so against the great weight and

preponderance of the evidence that it is clearly wrong and unjust. Dow Chem. Co.

v. Francis, 46 S.W.3d 237, 242 (Tex. 2001) citing Pool v. Ford Motor Co., 715
S.W.2d 629, 635 (Tex. 1986). The court of appeals is obligated to review the

evidence but may not reverse simply because it feels that the evidence preponderates



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 56
toward an answer that differs from that of the trial court fact finder. Salinas v. Allen,

366 S.W.3d 842, 844 (Tex. App.—Amarillo 2012, no pet.) citing Herbert v. Herbert,

754 S.W.2d 141, 144 (Tex. 1988). The court of appeals may not substitute its

judgment for that of the fact finder. Salinas, 366 S.W.3d at 844 citing Golden Eagle

Archery, Inc. v. Jackson, 116 S.W.3d 757, 761 (Tex. 2003).

      It was apparent to anyone in attendance at the hearings that Swain had

carefully considered her financial needs and structured the transaction in a manner

that gave her comfort and security by deciding to transfer only a portion of her

monthly payments for a limited period of time, specifically retaining the right to

receive at least $1,197.54 per month (increasing 3% annually) from the monthly

payments. (SUPP. RR at p. 11).

      When she testified Swain was 29 years old and lived as a family with her

boyfriend, William, and an 18-month-old daughter. (SUPP. RR at pp. 6, 7, 10).

However, they were living in a house with relatives, who had eight children and they

needed a home of their own. (SUPP. RR at p. 10). Swain’s educational background

includes finishing high school and some college. (SUPP. RR at p. 7). Both Swain

and her boyfriend work. (SUPP. RR at p. 7, lines 2-17). Swain earns about $700.00

per week, after taxes, from her job at Brenner’s Steakhouse. (SUPP. RR at p. 7, lines

2-11). Although William’s income does not appear in the record, Swain confirmed

that he was self-employed as a contractor. (SUPP. RR at p. 7, lines 12-17).



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 57
      Swain testified that she intended to use the proceeds of the transaction to repay

her Grandfather $9,000.00 that he had lent her to purchase a car and would use the

rest to put a down payment on a home for her family in Katy. (SUPP. RR at pp. 9-

10). Swain secured offers from other companies and she consulted with her

Grandfather regarding the transaction, who has run an accounting business in

Wisconsin for over 20 years. (SUPP. RR at pp. 10-11, 13). She confirmed, on cross-

examination, that her Grandfather was her financial advisor. (SUPP. RR at 11-13).

      Swain also confirmed at the second hearing that she was closing on her home

purchase that same week. (SUPP. RR at p. 10, lines 3-8). Swain continues to receive

substantial monthly payments from her structured settlement. The discount rate used

to calculate the Purchase Price was 7.822%. (RR Ex. 2). At the conclusion of the

Swain-Peachtree Transfer in 2026, when Swain will be 41 years old, she will again

be entitled to receive the full amount of the monthly payments, which by that time

will be around $2,274 per month. (RR. Ex. 1).

      MetLife’s counsel cross-examined Swain and the only issue he addressed with

her was the amount of money that Peachtree was going to make off the transaction

and the rate of the deal. (SUPP. RR at pp. 13-14).

      Prior to the Rains Case (which had not been decided at the time of the Final

Order) there was little guidance from Texas case law relative to a best interest

determination. A Minnesota appellate court, in reviewing a structured settlement



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 58
transfer under that state’s transfer statute, said that the “best interest determination”

involves a global consideration of the facts, circumstances, and means of support

available to the payee and his or her dependents. Settlement Capital Corporation et

al. v. State Farm Mutual Automobile Insurance Company et al, 646 N.W.2d 550,

556 (Minn Ct. App. 2002). These considerations include, among other case specific

factors, the reasonable preference of the payee, in light of the payee’s age, mental

capacity, maturity level, and stated purpose for the transfer. Id. The court should

inquire whether the payee has means of support aside from the structured settlement

payments to be transferred and whether the payee can meet his financial obligations

to his dependents. Id. The Minnesota court noted that the payee, Ms. Lundgren,

was 21 years old, had no cognitive disabilities, was married and had two children;

she and her spouse were employed and wanted to put a down payment on a home;

and she understood the terms of the transfer and the discount rate used to determine

the purchase price. Id. The Minnesota court concluded that there had been a

sufficient showing that the transfer was in Lundgren’s best interest. Id.

      Applying the factors from the Settlement Capital case to this case, leads easily

to the conclusion that Peachtree and Swain offered significant and certainly

sufficient evidence to support the trial court’s decision that the transfer was in

Swain’s best interest. Even under the more onerous factors promulgated for the first

time in the Rains Case, the trial Judge’s best interest determination stands up well



BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 59
and is not “clearly wrong or unjust.” There was no abuse of discretion here.

                                     PRAYER

      Peachtree Settlement Funding, LLC requests that the Final Order be affirmed.



                                  NESBITT, VASSAR & McCOWN, L.L.P.

                                   /s/ Earl S. Nesbitt
                                  Earl S. Nesbitt
                                  State Bar No. 14916900
                                  enesbitt@nvmlaw.com
                                  David S. Vassar
                                  State Bar No. 20503175
                                  dvassar@nvmlaw.com
                                  Patrick P. Sicotte
                                  State Bar. No. 24079330
                                  psicotte@nvmlaw.com
                                  15851 Dallas Parkway, Suite 800
                                  Addison, Texas 75001
                                  Telephone: (972) 371-2411
                                  Telecopier: (972) 371-2410

                      CERTIFICATE OF COMPLIANCE

      Pursuant to TEX. R. APP. P. 9, I hereby certify that, according to the word
count of the word-processing program used to draft the Brief of Appellee Peachtree
Settlement Funding, LLC, the portion of the foregoing Brief subject to the word limit
imposed by TEX. R. APP. P. 9 contains 14,996 words.

                                   /s/ Earl S. Nesbitt
                                  Earl S. Nesbitt




BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 60
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the forgoing Brief of Appellee
Peachtree Settlement Funding, LLC was served upon the following counsel of
record/interested parties on this 26th day of October, 2014:

      Via E-Mail
      and Certified Mail
      Patrick B. Larkin
      Larkin Law Firm
      11200 Broadway Street, Suite 2705
      Pearland, Texas 77584

      Via E-Mail
      and Certified Mail
      Andrew J. Lorin
      Stephen R. Harris
      Patrick M. Harrington
      Drinker Biddle & Reath LLC
      One Logan Square, Suite 2000
      Philadelphia, Pennsylvania 19103

      Via Regular Mail
      Sara Swain
      544 HCR 2122 West
      Aquilla, Texas 76622

                                   /s/ Earl S. Nesbitt
                                  Earl S. Nesbitt




BRIEF OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 61
APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC

      DOCUMENT                                        TAB/PAGES

      Flow Chart of Peachtree/Swain Transaction       Tab 1/pp. 3-8

      TEX. CIV. PRAC. & REM. CODE §§ 141.001 et. seq. Tab 2/pp. 9-18

      TEX. PROP. CODE § 12.014                        Tab 3/pp. 19-20

In re: S. Swain, In the 234th Judicial District Court of Harris County, Texas;
Cause No. 201474548

      Final Order Approving Transfer of Structured    Tab 4/pp. 21-28
      Settlement Payment Rights

      Order Confirming and Reaffirming Final Order    Tab 5/pp. 29-32
      Approving Transfer of Structured Settlement
      Payment Rights

In re: J. Rains, Annuitant, In the 66th Judicial District Court of Hill County,
Texas; Cause No. 51350

      Final Order Approving Transfer of Structured    Tab 6/pp. 33-37
      Settlement Payment Rights

Metropolitan Life Insurance Company and Metropolitan Insurance & Annuity
Company, In the Court of Appeals for the Seventh District of Texas at Amarillo;
Cause No. 07-14-00132-CV

      Table of Contents from Brief of Appellants      Tab 7/pp. 38-41

In re J. Galvan, Annuitant, In the County Court at Law of Kleberg County,
Texas; Cause No. 14-231-C

      Final Order Approving Transfer of
      Structured Settlement Payment Rights            Tab 8/pp. 42-48




APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 1
      DOCUMENT                                        TAB/PAGES

In re J. Galvan, Annuitant, In the Court of Appeals for the Thirteenth District
of Texas at Corpus Christi; Cause No. 13-14-00463-CV

      Memorandum Opinion (Dismissing Appeal)          Tab 9/pp. 49-51

In re T. Klemer, Annuitant, In the County Court at Law of Hood County, Texas;
Cause No. CO6666

      Final Order Approving Transfer of               Tab 10/pp. 52-58
      Structured Settlement Payment Rights

Metropolitan Life Insurance Company and Metropolitan Reinsurance Company
v. T. Klemer and J.G. Wentworth Originations, In the Court of Appeals for the
Second District of Texas at Fort Worth; Cause No. 02-14-00151-CV

      Memorandum Opinion (Dismissing Appeal)          Tab 11/pp. 59-61

In re: Michael Cortez, in the County Court at Law No. 3 of Brazoria County,
Texas; Cause No. CI52847

      Final Order Approving Transfer of Partial       Tab 12/pp. 62-68
      Structured Settlement Payment Rights

In re: Esperanza Hughes, In the 79th Judicial District Court of Jim Wells
County, Texas; Cause No. 15-03-54382-CV

      Final Order Approving Transfer of Partial       Tab 13/pp. 69-77
      Structured Settlement Payment Rights

In re: Bradley Turpin, In the County Court at Law No. 2 of Galveston County,
Texas; Cause No. CV-0073918

      Final Order Approving Transfer of               Tab 14/pp. 78-86
      Structured Settlement Payment Rights




APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC – PAGE 2
                  TAB 1



APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 3
                                        ( Promise to Pay $ )




                                              Lawsuit
                   Sara Swain                                      Settling Parties
                                       Settlement Agreement




                                            ( Release )




APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 4
                                        ( Promise to Pay $ )



                    Sara Swain               Lawsuit
                   (Through her                                       Settling Parties
                                      Settlement Agreement
                    Guardian)
                                     Order Approving Minor's
                                            Settlement

                                            ( Release )
                                                               ( Obligation to
                                                                 make future      Qualified
                                                                  settlement     Assignment
                                                                 payments )


                                                                Metropolitan Insurance &
                                                                   Annuity Company




APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 5
                                        ( Promise to Pay $ )



                                              Lawsuit
                   Sara Swain          Settlement Agreement           Settling Parties



                                            ( Release )
                                                               ( Obligation to
                                                                 make future       Qualified
                                                                  settlement      Assignment
                                                                 payments )

                                            Payments

                                                                Metropolitan Insurance &
                                                                   Annuity Company


                                                               ( issued to fund
                                                                   payment         Annuity
                                                                 obligations )

                                                               Metropolitan Life Insurance
                                                                       Company




APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 6
                                         ( Promise to Pay $ )



                                               Lawsuit
                      Sara Swain        Settlement Agreement           Settling Parties




                                             ( Release )        ( Obligation to
                                                                  make future       Qualified
                                                                   settlement      Assignment
       (Right to                                                  payments )
                   Transfer Agreement
        Partial     and Court Order
       Monthly                               Payments
      Payments)                                                  Metropolitan Insurance &
                                                                    Annuity Company


                                                                ( issued to fund
        Peachtree Settlement Funding                                payment         Annuity
                                                                  obligations )


                                                                Metropolitan Life Insurance
                                                                        Company



                                         ( Promise to Pay $ )



APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 7
                                                            Lawsuit
                       Sara Swain
                                                     Settlement Agreement          Settling Parties
                       (Principal)




                                                          ( Release )
                                                                            ( Obligation to
                                                                              make future       Qualified
                     Transfer           Unassigned                             settlement      Assignment
       Right to     Agreement,
                                        Structured                            payments )
       Receive     Court Order,
       Partial       Servicing          Settlement
                   Arrangement          Payments
       Monthly
      Payments)                                                              Metropolitan Insurance &
                                                                                Annuity Company


                                                            132             ( issued to fund
         Peachtree Settlement Funding
                                                          Monthly               payment         Annuity
        (Payment Agent of Sara Swain)
                                                          Payments            obligations )


                                                                            Metropolitan Life Insurance
                                                                                    Company




APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 8
                  TAB 2



APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 9
                                                                                                Page 1




                                                1 of 7 DOCUMENTS

                                      LexisNexis (R) Texas Annotated Statutes
                               Copyright © 2014 by Matthew Bender & Company, Inc.
                                         a member of the LexisNexis Group
                                                All rights reserved.

                         *** This document is current through the 2013 3rd Called Session ***

                                  CIVIL PRACTICE AND REMEDIES CODE
                                 TITLE 6. MISCELLANEOUS PROVISIONS
                         CHAPTER 141. STRUCTURED SETTLEMENT PROTECTION ACT

                                 GO TO TEXAS CODE ARCHIVE DIRECTORY

                                    Tex. Civ. Prac. & Rem. Code § 141.001 (2014)

§ 141.001. Short Title

 This chapter may be cited as the Structured Settlement Protection Act.




 APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 10
                                                                                                                     Page 2




                                                  2 of 7 DOCUMENTS

                                       LexisNexis (R) Texas Annotated Statutes
                                Copyright © 2014 by Matthew Bender & Company, Inc.
                                          a member of the LexisNexis Group
                                                 All rights reserved.

                         *** This document is current through the 2013 3rd Called Session ***

                                  CIVIL PRACTICE AND REMEDIES CODE
                                 TITLE 6. MISCELLANEOUS PROVISIONS
                         CHAPTER 141. STRUCTURED SETTLEMENT PROTECTION ACT

                                  GO TO TEXAS CODE ARCHIVE DIRECTORY

                                     Tex. Civ. Prac. & Rem. Code § 141.002 (2014)

§ 141.002. Definitions

 In this chapter:

       (1) "Annuity issuer" means an insurer that has issued a contract to fund periodic payments under a structured
settlement.

      (2) "Court" means:

        (A) the court of original jurisdiction that authorized or approved a structured settlement; or

         (B) if the court that authorized or approved the structured settlement no longer has jurisdiction to approve a
transfer of payment rights under the structured settlement under this chapter, a statutory county court, a statutory
probate court, or a district court located in the county in which the payee resides.

      (3) "Dependents" includes a payee's spouse, minor children, and all other persons for whom the payee is legally
obligated to provide support, including alimony.

      (4) "Discounted present value" means the present value of future payments determined by discounting the
payments to the present using the most recently published Applicable Federal Rate for determining the present value of
an annuity, as issued by the United States Internal Revenue Service.

       (5) "Gross advance amount" means the sum payable to the payee or for the payee's account as consideration for a
transfer of structured settlement payment rights before any reductions for transfer expenses or other deductions to be
made from the consideration.

      (6) "Independent professional advice" means advice of an attorney, certified public accountant, actuary, or other
licensed professional adviser.

      (7) "Interested party" means, with respect to any structured settlement:

        (A) the payee;

        (B) any beneficiary irrevocably designated under the annuity contract to receive payments following the payee's




 APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 11
                                                                                                                     Page 3
Tex. Civ. Prac. & Rem. Code § 141.002



death;

          (C) the annuity issuer;

          (D) the structured settlement obligor; and

          (E) any other party that has continuing rights or obligations under the structured settlement.

       (8) "Net advance amount" means the gross advance amount less the aggregate amount of the actual and estimated
transfer expenses required to be disclosed under Section 141.003(5).

       (9) "Payee" means an individual who is receiving tax-free payments under a structured settlement and proposes to
transfer payment rights under the structured settlement.

         (10) "Periodic payments" includes both recurring payments and scheduled future lump-sum payments.

     (11) "Qualified assignment agreement" means an agreement providing for a qualified assignment within the
meaning of Section 130, Internal Revenue Code of 1986 (26 U.S.C. Section 130), as amended.

       (12) "Settled claim" means the original tort claim or workers' compensation claim resolved by a structured
settlement.

      (13) "Structured settlement" means an arrangement for periodic payment of damages for personal injuries or
sickness established by settlement or judgment in resolution of a tort claim or for periodic payments in settlement of a
workers' compensation claim.

      (14) "Structured settlement agreement" means the agreement, judgment, stipulation, or release embodying the
terms of a structured settlement.

      (15) "Structured settlement obligor" means, with respect to any structured settlement, the party that has the
continuing obligation to make periodic payments to the payee under a structured settlement agreement or a qualified
assignment agreement.

       (16) "Structured settlement payment rights" means rights to receive periodic payments under a structured
settlement, whether from the structured settlement obligor or the annuity issuer, if:

         (A) the payee is domiciled in or the domicile or principal place of business of the structured settlement obligor
or the annuity issuer is located in this state;

          (B) the structured settlement agreement was authorized or approved by a court located in this state; or

          (C) the structured settlement agreement is expressly governed by the laws of this state.

       (17) "Terms of the structured settlement" include, with respect to any structured settlement, the terms of the
structured settlement agreement, the annuity contract, any qualified assignment agreement, and any order or other
approval of the court.

       (18) "Transfer" means any sale, assignment, pledge, hypothecation, or other alienation or encumbrance of
structured settlement payment rights made by a payee for consideration, except that the term does not include the
creation or perfection of a security interest in structured settlement payment rights under a blanket security agreement
entered into with an insured depository institution, in the absence of any action to redirect the structured settlement
payments to the insured depository institution, or its agent or successor in interest, or to enforce the blanket security
interest against the structured settlement payment rights.




 APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 12
                                                                                                                   Page 4
Tex. Civ. Prac. & Rem. Code § 141.002



      (19) "Transfer agreement" means the agreement providing for a transfer of structured settlement payment rights.

       (20) "Transfer expenses" means all the expenses of a transfer that are required under the transfer agreement to be
paid by the payee or deducted from the gross advance amount, including court filing fees, attorney's fees, escrow fees,
lien recording fees, judgment and lien search fees, finders' fees, commissions, and other payments to a broker or other
intermediary, except that the term does not include preexisting obligations of the payee payable for the payee's account
from the proceeds of a transfer.

       (21) "Transferee" means a party acquiring or proposing to acquire structured settlement payment rights through a
transfer.




 APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 13
                                                                                                                      Page 5




                                                   3 of 7 DOCUMENTS

                                        LexisNexis (R) Texas Annotated Statutes
                                 Copyright © 2014 by Matthew Bender & Company, Inc.
                                           a member of the LexisNexis Group
                                                  All rights reserved.

                         *** This document is current through the 2013 3rd Called Session ***

                                 CIVIL PRACTICE AND REMEDIES CODE
                                TITLE 6. MISCELLANEOUS PROVISIONS
                        CHAPTER 141. STRUCTURED SETTLEMENT PROTECTION ACT

                                  GO TO TEXAS CODE ARCHIVE DIRECTORY

                                     Tex. Civ. Prac. & Rem. Code § 141.003 (2014)

§ 141.003. Required Disclosures to Payee

  At least three days before the date on which the payee signs a transfer agreement, the transferee shall provide to the
payee a separate disclosure statement, in bold type at least 14 points in size, that states:

      (1) the amounts and due dates of the structured settlement payments to be transferred;

      (2) the aggregate amount of the payments;

      (3) the discounted present value of the payments to be transferred, which shall be identified as the "calculation of
current value of the transferred structured settlement payments under federal standards for valuing annuities," and the
amount of the Applicable Federal Rate used in calculating the discounted present value;

      (4) the gross advance amount;

      (5) an itemized listing of all applicable transfer expenses, other than attorney's fees and related disbursements
payable in connection with the transferee's application for approval of the transfer, and the transferee's best estimate of
the amount of those expenses;

      (6) the net advance amount;

       (7) the amount of any penalties or liquidated damages payable by the payee in the event of any breach of the
transfer agreement by the payee; and

       (8) a statement that the payee has the right to cancel the transfer agreement, without penalty or further obligation,
not later than the third business day after the date the agreement is signed by the payee.




 APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 14
                                                                                                                     Page 6




                                                  4 of 7 DOCUMENTS

                                        LexisNexis (R) Texas Annotated Statutes
                                 Copyright © 2014 by Matthew Bender & Company, Inc.
                                           a member of the LexisNexis Group
                                                  All rights reserved.

                         *** This document is current through the 2013 3rd Called Session ***

                                 CIVIL PRACTICE AND REMEDIES CODE
                                TITLE 6. MISCELLANEOUS PROVISIONS
                        CHAPTER 141. STRUCTURED SETTLEMENT PROTECTION ACT

                                  GO TO TEXAS CODE ARCHIVE DIRECTORY

                                     Tex. Civ. Prac. & Rem. Code § 141.004 (2014)

§ 141.004. Approval of Transfers of Structured Settlement Payment Rights

  No direct or indirect transfer of structured settlement payment rights shall be effective and no structured settlement
obligor or annuity issuer shall be required to make any payment directly or indirectly to any transferee of structured
settlement payment rights unless the transfer has been approved in advance in a final court order based on express
findings by the court that:

     (1) the transfer is in the best interest of the payee, taking into account the welfare and support of the payee's
dependents;

       (2) the payee has been advised in writing by the transferee to seek independent professional advice regarding the
transfer and has either received the advice or knowingly waived the advice in writing; and

      (3) the transfer does not contravene any applicable statute or an order of any court or other governmental
authority.




 APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 15
                                                                                                                        Page 7




                                                   5 of 7 DOCUMENTS

                                        LexisNexis (R) Texas Annotated Statutes
                                 Copyright © 2014 by Matthew Bender & Company, Inc.
                                           a member of the LexisNexis Group
                                                  All rights reserved.

                          *** This document is current through the 2013 3rd Called Session ***

                                 CIVIL PRACTICE AND REMEDIES CODE
                                TITLE 6. MISCELLANEOUS PROVISIONS
                        CHAPTER 141. STRUCTURED SETTLEMENT PROTECTION ACT

                                   GO TO TEXAS CODE ARCHIVE DIRECTORY

                                      Tex. Civ. Prac. & Rem. Code § 141.005 (2014)

§ 141.005. Effects of Transfer of Structured Settlement Payment Rights

 Following a transfer of structured settlement payment rights under this chapter:

      (1) the structured settlement obligor and the annuity issuer shall, as to all parties except the transferee, be
discharged and released from any and all liability for the transferred payments;

      (2) the transferee shall be liable to the structured settlement obligor and the annuity issuer:

       (A) if the transfer contravenes the terms of the structured settlement, for any taxes incurred by the parties as a
consequence of the transfer; and

         (B) for any other liabilities or costs, including reasonable costs and attorney's fees, arising from compliance by
the parties with the order of the court or arising as a consequence of the transferee's failure to comply with this chapter;

      (3) the transferee shall be liable to the payee:

       (A) if the transfer contravenes the terms of the structured settlement, for any taxes incurred by the payee as a
consequence of the transfer; and

         (B) for any other liabilities or costs, including reasonable costs and attorney's fees, arising as a consequence of
the transferee's failure to comply with this chapter;

     (4) neither the structured settlement obligor nor the annuity issuer may be required to divide any periodic
payment between the payee and any transferee or assignee or between two or more transferees or assignees; and

      (5) any further transfer of structured settlement payment rights by the payee may be made only after compliance
with all of the requirements of this chapter.




 APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 16
                                                                                                                      Page 8




                                                    6 of 7 DOCUMENTS

                                       LexisNexis (R) Texas Annotated Statutes
                                Copyright © 2014 by Matthew Bender & Company, Inc.
                                          a member of the LexisNexis Group
                                                 All rights reserved.

                         *** This document is current through the 2013 3rd Called Session ***

                                 CIVIL PRACTICE AND REMEDIES CODE
                                TITLE 6. MISCELLANEOUS PROVISIONS
                        CHAPTER 141. STRUCTURED SETTLEMENT PROTECTION ACT

                                  GO TO TEXAS CODE ARCHIVE DIRECTORY

                                     Tex. Civ. Prac. & Rem. Code § 141.006 (2014)

§ 141.006. Procedure for Approval of Transfers

  (a) An application under this chapter for approval of a transfer of structured settlement payment rights shall be made
by the transferee and shall be brought in the court.

     (b) At least 20 days before the date of the scheduled hearing on any application for approval of a transfer of
structured settlement payment rights under Section 141.004, the transferee shall file with the court and serve on all
interested parties a notice of the proposed transfer and the application for authorization, including with the notice:

      (1) a copy of the transferee's application;

      (2) a copy of the transfer agreement;

      (3) a copy of the disclosure statement required under Section 141.003;

      (4) a listing of each of the payee's dependents, together with each dependent's age;

      (5) notice that any interested party is entitled to support, oppose, or otherwise respond to the transferee's
application, either in person or by counsel, by submitting written comments to the court or by participating in the
hearing; and

      (6) notice of the time and place of the hearing and notification of the manner in which and the time by which
written responses to the application must be filed to be considered by the court.

     (c) Written responses to the application under Subsection (b)(6) must be filed on or after the 15th day after the date
the transferee's notice is served.




 APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 17
                                                                                                                      Page 9




                                                  7 of 7 DOCUMENTS

                                       LexisNexis (R) Texas Annotated Statutes
                                Copyright © 2014 by Matthew Bender & Company, Inc.
                                          a member of the LexisNexis Group
                                                 All rights reserved.

                         *** This document is current through the 2013 3rd Called Session ***

                                 CIVIL PRACTICE AND REMEDIES CODE
                                TITLE 6. MISCELLANEOUS PROVISIONS
                        CHAPTER 141. STRUCTURED SETTLEMENT PROTECTION ACT

                                  GO TO TEXAS CODE ARCHIVE DIRECTORY

                                     Tex. Civ. Prac. & Rem. Code § 141.007 (2014)

§ 141.007. General Provisions; Construction

 (a) The provisions of this chapter may not be waived by any payee.

     (b) Any transfer agreement entered into by a payee who resides in this state must provide that disputes under the
transfer agreement, including any claim that the payee has breached the agreement, shall be determined in and under the
laws of this state. The transfer agreement may not authorize the transferee or any other party to confess judgment or
consent to entry of judgment against the payee.

     (c) Transfer of structured settlement payment rights may not extend to any payments that are life-contingent unless,
prior to the date on which the payee signs the transfer agreement, the transferee has established and agreed to maintain
procedures reasonably satisfactory to the structured settlement obligor and the annuity issuer for:

      (1) periodically confirming the payee's survival; and

      (2) giving the structured settlement obligor and the annuity issuer prompt written notice in the event of the
payee's death.

     (d) A payee who proposes to make a transfer of structured settlement payment rights may not incur any penalty,
forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee or any assignee
based on any failure of the transfer to satisfy the conditions of this chapter.

     (e) Nothing contained in this chapter may be construed to authorize any transfer of structured settlement payment
rights in contravention of any law or to imply that any transfer under a transfer agreement entered into before the
effective date of this chapter is valid or invalid.

     (f) Compliance with the requirements in Section 141.003 and fulfillment of the conditions in Section 141.004 are
solely the responsibility of the transferee in any transfer of structured settlement payment rights, and neither the
structured settlement obligor nor the annuity issuer bear any responsibility for, or any liability arising from,
noncompliance with the requirements or failure to fulfill the conditions.




 APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 18
                  TAB 3



APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 19
                                                                                                                          Page 1




                                         LexisNexis (R) Texas Annotated Statutes
                                  Copyright © 2014 by Matthew Bender & Company, Inc.
                                            a member of the LexisNexis Group
                                                   All rights reserved.

                          *** This document is current through the 2013 3rd Called Session ***

                                                PROPERTY CODE
                                          TITLE 3. PUBLIC RECORDS
                                    CHAPTER 12. RECORDING OF INSTRUMENTS

                                    GO TO TEXAS CODE ARCHIVE DIRECTORY

                                              Tex. Prop. Code § 12.014 (2014)

§ 12.014. Transfer of Judgment or Cause of Action

   (a) A judgment or part of a judgment of a court of record or an interest in a cause of action on which suit has been
filed may be sold, regardless of whether the judgment or cause of action is assignable in law or equity, if the transfer is
in writing.

     (b) A transfer under this section may be filed with the papers of the suit if the transfer is acknowledged or sworn to
in the form and manner required by law for acknowledgement or swearing of deeds.

     (c) If a transfer of a judgment is filed, the clerk shall record the transfer appropriately. If a transfer of a cause of
action in which a judgment has not been rendered is filed, the clerk shall note and briefly state the substance of the
transfer on the court docket at the place where the suit is entered.

     (d) A transfer filed under this section is notice to and is binding on a person subsequently dealing with the judgment
or cause of action.




 APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 20
                  TAB 4



APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 21
                                    CAUSE NO. 201474548

INRE:                                        §      IN THE DISTRlCT C~'f
                                             §                            ~    .
S. SWAIN                                     §      HARRJS COUNTY,
                                             §
                                             §      2341li JUDIClAL DISTRICT

                            Final Order Approving Transfer of
                           Structured Settlement Payment Rigbts

        On the 2°d day of February, 2015, this case came on for fm al hearing and trial and

consideration by the Court of the Application for Approval of the Transfer of Structured

Settlement Payment Rights {the "Application") filed by Peachtree Settlement Funding, LLC, as

the transferee ("Peachtree" or "Transferee"), and Sara Swain as the payee ("Payee.. or ''Ms.

Swain") pursuant to Chapter 141 of the Texas Civil Practice & Remedies Code (the "Texas

Transfer Statute").      The Court,     after due consideration of the        Application, the

Opposition/Objection to the proposed transfer filed by Metropolitan Insurance and Annuity

Company and Metropolitan Life Insurance Company (the " MetLife Opposition"), and the other

pleadings and documents on fi le with the Court and the evidence and testimony presented at the

hearing, hereby makes the following findings:

        l.    This Court has subject matter jurisdiction over this proceeding and personal

jurisdiction over the parties. Venue of this matter is proper in Harris County, Texas and this

Court because Ms. Swam resides in Harris County, Texas. All persons/entities entitled to be

served and/or provided notice of these proceedings have been served and/or provided such

notice or have appeared in this proceeding directly and/or through counsel.

        2.    Ms. Swain is currently entitled to receive structured settlement payments from

Metropolitan Insurance and Annuity Company ("Metropolitan Insurance").             Metropolitan

Insurance funded its obligation to make those structured settlement payments to Ms. Swain
FINAL ORDER APPROVI~G TRANSFER OF STRti!CTURED
SETILEMENT PAYMENT RIGHTS - Page 1 of 7


APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 22
through the issuance of an annuity (Group Annuity contract # 8281/Certificate # 74875) by

Metropolitan Life Insurance Company ("Metropolitan Life").

       3.      Ms. Swain has one dependent, as that tenn is defmed in the Texas Transfer

Statute, a daughter. age l and Y2.

       4.      Ms. Swain agreed in a Purchase Contract dated on or about January 5, 2015 (the

"Transfer Agreement," a copy of which was filed with the Court as an exhibit to the

Application) to transfer and assign to Peachtree 132 partial monthly payments commencing

May 1o. 20 l5 and continuing through and including April l 0, 2026, in the initial amount of

Four Hundred Ninety-Five and No/100 DolJars ($495.00) per month, increasing by 3% in May

of 2016 and in May of each subsequent year through April of 2026. (These monthly payments

which were to be transferred and assigned to Peachtree, from May of 20 15 through April of

2026 shaH hereafter be referred to as the "Assigned Payments!' The total monthly structured

settlement/annuity payments coming due and owing from May of 2015 through April of 2026

[the "Term"), shall be referred to as the "Tenn Payments." The portion of each monthly Term

Payment coming due and owing from May of 20 15 through April of 2026 that are not being

transferred and assigned by Ms. Swain and which shall be retained by Ms. Swain, shall

hereafter be referred to as the "Retained Swain Monthly Payments")

        5.     The proposed transfer of the Assigned Payments by and between Peachtree and

Ms. Swain, as reflected in the Transfer Agreement and described in the Application, satisfies

and complies with all statutory requirements of Chapter 141 of the Texas Civil Practice and

Remedies Code (the "Texas Transfer Statute"), and does not contravene any applicable statute

or an order of any court or other governmental authority. The transfer also satisfies the lntemal




FINAL ORDER APPROVING TRANSFER OF STROCTURED
SEITLEMENT PAYMENT RIGHTS - Page 2 of 7


APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 23
Revenue Code Section 5891 and does not contravene any Federal or State starute or the order of

any court or responsible administrative authority.

       6.     The transfer is in the best interest of Payee, taking into account the welfare and

support of Payee's dependent.

       7.      Payee has been advised in writing by Transferee to seek independent

professional advice regarding the transfer, and has either received the advice or knowingly

waived the opporrunity to seek and receive said advice in writing.

       8.      Disclosures to the Payee were made, and notices of the hearing and the filing of

the Application were provided to all interested parties, including Metropolitan Life and

Metropolitan Insurance (collectively, sometimes referred to herein as "MetLife,) in accordance

with the Texas Transfer Starute. Payee has been advised that her death prior to the due date of

the last Assigned Payment shall not affect the transfer of the Assigned Payments from Payee to

Peachtree and Payee understands she is giving up his rights, and the rights of her heirs,

successors and/or beneficiaries, to the Assigned Payment, and Payee has requested that this

transfer be approved.

       9.     The Court has considered the objection/opposition filed by Metropolitan

Insurance and Metropolitan Life and herby overrules and denies said objection/opposition.

       10.    The Court further fmds that Metropolitan insurance and Metropolitan Life are

not being and will not be required or directed to divide any !>'tructured settlement/annuity

payments amongst Ms. Swain and Peachtree or any other party.

       11.   This Order is a "Qualified Order" pursuant to 26 U.S.C. sec. 5891 , el seq.

       Based on the foregoing fmdings and the evidence submitted to the Court and being

satisfied that the proposed transfer satisfies all applicable statutory requirements, IT IS

FINAL ORDER APPROVING TRANSFER OF STR.QCTURED
SETTLEMENT PAYMENT RIGHTS- Page 3 of 7


APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 24
 ORDERED, ADJUDGED, AND DECREED that the Application is GRANTED and the

 transfer and assignment of all of Payee's right, title, and interest in and to the Assigned

 Payments by the Payee to Peachtree. its successors and/or, assigns, is APPROVED.

       fT IS FURTHER ORDERED that the MetLife Opposition is hereby denied and

overruled.

       IT lS FURTHER ORDERED that in furtherance of the Court' s order granting the

Application and approving the proposed transfer descnbed herein, Metropolitan Life insurance

Company and Metropolitan Insurance and Annuity Company, are hereby authorized and directed

to pay and remit to Peachtree (as Ms. Swain's designated and authorized payment agent for

purposes of r~ceiving the Tenn Payments) 100% of the Term Payments (the monthly structured

settlement/annuity paymentc; that come due and owing by Metropolitan Life and/or Metropolitan

Insurance from May of 2015 through April of 2026}, when and as said payments come due.

Upon receipt of each monthly Term Payment, Peachtree is entitled to retain the portion of each

Tem1 Payment that constitutes an Assigned Payment, and is ordered to pay and remit to Ms.

Swain the portion of said Tenn Payments that constitute the Remaining Swain Monthly

Payments. (This arrangement sha 11 be referred to as the "Servicing Arrangement.")

       JT IS FURTHER ORDERED that the Term Payments shall be sent directly to Peachtree

by Metropolitan Life pursuant to this order and the Servicing Arrangement described herein, at

the following address or to such other address designated by Peachtree:

                       Peachtree Settlement Funding, LLC
                       P.O . Box 83364
                       Woburn, MA 0181 3-3364

        IT IS FURTHER ORDERED that Metropolitan Life and Metropolitan Insurance sha ll

absolutely, irrevocably, and forever discharge and satisfy their legal and contractual obligation

FINAL ORDER APPROVING TRANSFER OF STRUCTURED
SETTLEMENT PAYMENT RIGHTS - Page 4 of 7


 APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 25
to make the Tenn Payments (including the Assigned Payments and the Remaining Swain

Monthly Payments) by paying and remitting said Tenn Payments to Peachtree pursuant to this

court order and the Servicing Arrangement and by doing so, Metropolitan Life and Metropolitan

Insurance are released from, and shall have not have, any current or future liability to Ms.

Swain for the Term Payments. By signing and approving this order, Ms. Swain acknowledges,

understands, and agrees that he will receive the Remaining Swain Monthly Payments through

Peachtree (as her designated payment agent solely for purposes of receiving and distributing the

Term Payments pursuant to the Servicing Agent and this Final Order) and that Metropolitan

Life and Metropolitan Insurance shall not be obligated to make any portion of the Term

Payments directly to Ms. Swain; that Ms. Swain shall look solely and exclusively to Peachtree

for the Remaining Swain Month ly Payments; and that Metropolitan Life and Metropolitan

insurance shall not, following the signing of this Final Order by the Court, have any obligation

or liability (contractual or legal) to Ms. Swain relative to the Term Payments, including the

Remaining Swain Monthly Payments.

       IT IS FURTHER ORDERED that the Remaining Swain Monthly Payments shall remain

the property of Ms. Swain, even though said payments are to be paid and remitted to Peachtree

pursuant to the Servicing Arrangement and this Final Order.

       lT IS FURTHER ORDERED that Metropolitan Life and Metropolitan Insurance are not

being forced or required or ordered to split or divide any structured settlement/annuity payments

amongst Ms. Swain and Peachtree and shall not be required to do so in the future.

       IT IS FURTHER ORDERED that Metropolitan Life and Metropolitan insurance shall

irrevocably change the beneficiary for the Assigned Payments to the Transferee, and no other

individual or entity other than the Transferee shall have the authority to change the beneficiary

FINAL ORDER APPROVING TRANSFER OF STJUiCTURED
SElTLEl\tENT PAYMENT RIGHTS - Page 5 nf 7


APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 26
for the Assigned Payments.




                         unding, LLC, 20 1 King ofPrussi    oad, Suite 200, Radnor, PA 19087,

      copy to Peachtree counsel.           ~
       IT IS FURTHER ORDERED that pursuant to the Texas Transfer Statute, by making and

delivering the Term Payments to Transferee as set forth in the preceding paragraphs, MetLife

shall, as to all parties except the Transferee, be discharged and released from any and all

liability for the Term Payments.

       All costs of Court are taxed against MetLife. This Order is a fma l judgment and is

intended to and does fully and finally dispose of all claims and relief requested in this

proceeding. All other relief not expressly granted in this order is DENlED.


       SIGNED this   l      day of February, 2015.

                       FEB- 2 2015




FrNAL ORDER APPROVING TRANSFER OF STR.flCTURED
SETILEMENT PAYMENT RIGHTS- Page 6 of 7


APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 27
Agreed to and Approved             NESBITT, VASSAR & MCCOWN, LLP
As to Form and Substance:          15851 Dallas Parkway, Suite 800
                                   Addison, TX 75001
                                   PH. (972) 371-2411



~~~)
 Swam
                                   ::l~o7C//Ut ~
                                         Earl S. Nesbitt
                                         State Bar No. 14916900
                                         DavidS. Vassar
                                         State Bar No. 20503175

                                  ATTORNEYFORPEACHTREESETTLEMENT
                                  FUNDING, LLC




FINAL ORDER APPROVING TRANSFER OF STRUCTURED
SETTLEMENT PAYMENT RIGHTS - Page 7 of 7


APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 28
                  TAB 5



APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 29
-.p




      INRE:                                          §
                                                     §
      S. SWAIN                                       §
                                                     §
                                                     §

            ORDER CONFIRMING AND REAFFIRMING FINAL ORDER APPROVING
              TRANSFER OF STRUCTURED SETTLEMENT PAYMENT RIGHTS

              On February 2, 2015 a hearing was held in this Court to consider the Amended Applications

      for Approval of Sale of Partial Payment Rights filed by Peachtree Settlement Funding, LLC (the

      "Application'') relating to a proposed transfer of certain structured settlement payment rights by Sara

      Swain to applicant and transferee Peachtree Settlement Funding, LLC ("Peachtree") in accordance

      with Chapter 141 of the Texas Civil Practice & Remedies Code (the "Texas Transfer Statute'').

      Peachtree appeared at the February 2, 2015 hearing through counsel; payee Sara Swain appeared in

      person; and interested parties Metropolitan Life Insurance Company and Metropolitan Insurance and

      Annuity Company (collectively, "MetLife") filed an objection to the Application and proposed

      transfer involving Sara Swain and Peachtree and appeared at the February 2, 2015 hearing through

      counsel.   The Court heard and considered evidence and the arguments of counsel and at the

      conclusion of the February 2 hearing, the Court granted the Application and approved the transaction

      described in the Application and signed a Final Order Approving Transfer of Structured Settlement

      Payment Rights (the "Final Order").

              Another hearing was held in this case on April6, 2015, relating to Peachtree's Motion to

      Supplement the Record and Present Additional Testimony (the "Peachtree Motion"), filed pursuant

      to TEx. R. CN. P. 270, at which Peachtree and MetLife appeared through counsel and Ms. Swain

      appeared in person. The Court heard and considered some evidence at the February 2 hearing


      ORDER CONFIRMING AND REAFFIRMING FINAL ORDER APPROVING TRANSFER OF
      STRUCTURED SETTLEMENT PAYMENT RIGHTS- Page 1

      APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 30
regarding the Application, but there was some questions raised as to whether the record accurately

reflected all of said evidence. Therefore, the Court, fmding that it still has plenary power and

jurisdiction over this case, granted the Peachtree Motion and permitted the parties to formally offer

evidence at the hearing held on April 6, 2015 to insure that the record was accurate and complete.

       Having heard and considered the evidence and the arguments of counsel, the Court confirms

and reaffirms its fmdings and rulings set forth in the Final Order and incorporates all ofthe fmdings

and rulings set forth in the Final Order herein, as if fully set forth at length, including granting the

Application and making the requisite fmdings under the Tex. Civ. Prac. & Rem. Code Ann. §

141.001 et. Seq. (the Texas Transfer Statute), which are set forth in the Final Order.

       IT IS ORDERED, ADJUDGED, AND DECREED that the Final Order, together with this

Order, shall constitute a fmaljudgment in this case. All other relief, not specifically granted herein

and in the Final Order is hereby denied.

        SIGNED on the      b day of April, 2015.


                                                               JUDGE PRESIDING




ORDER CONFIRMING AND REAFFIRMING FINAL ORDER APPROVING TRANSFER OF
STRUCTURED SETTLEMENT PAYMENT RIGHTS- Page 2

APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 31
AGREED AS TO FORM AND
SUBSTANCE


                                   NESBITT, VASSAR & MCCOWN, LLP
                                   15851 Dallas Parkway, Suite 800
~~~='
Sara warn
                                   Addison, TX 75001
                                   PH. (972) 371-2411


                                   ::=pm&
                                         Earl S. Nesbitt
                                         State Bar No. 14916900
                                         DavidS. Vassar
                                         State Bar No. 20503175

                                   ATTORNEYFORPEACHTREESETTLEMENT
                                   FUNDING, LLC




ORDER CONFIRMING AND REAFFIRMING FINAL ORDER APPROVING TRANSFER OF
STRUCTURED SETTLEMENT PAYMENT RIGHTS- Page 3

APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 32
                  TAB 6



APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 33
                          •                                                •
                                                NO. 51350


      IN.RE                                           §
                                                      §
      J. RAINS,                                       §
                                                      §
      ANNUITANT                                       §


                                  Final Order Approving Transfer of
                                 Structured Settlement l'aymentRlghts

              On this day, fue Court considered fue ApplicationofJ,G, Wentworth Originations, LLC

      (also referred to herein as the "Transferee" or "JGW") for Approval of the Transfer of

      Structured Settlement Payment Rights (the "Application") from Jamie Rains (".Payee'') to JGW

      pursuant to Chapter 141 of the Texas Civil Ptactico & Remedies Code. The Cqurt, after due

      consideration of the Appllcation, any response iliereto, and fue evidence on file and presented

      at the hearing, hereby makes the following findings:

              1.     Tho transfer satisfies all statutory requiretnenfs of (he Structured Settlement

      Protection Act, Chapter !41 of the Texas Civil Practice and Remedies Code (the "Aon, and

      does not contravene any applicable statute or an orilllr of any court or other governmental

      authority; the transfer also satisfies the Internal Revenue Code Seotion 5891 and does not

      contravene any Federal or State statute or fue order of any court or responsible administrative

      authority;

              2.    1'he transfer is in the best interest of Payee, taking into account the welfare nrtd
      support ofPayeo's dependents,"if any;

              3.    Payee has been advised in writing by Transferee to seek independent

      professional advice regarding the transfer, and has either received the advice ot knowingly

      wuived the advioe in writing;




APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 34
                              •    --------                         -- ------- -·   •
              4,      Jurisdiction and venue are proper in this Court, and disclosures to Payee were

      Illade, aud notices wore given to the lntere•tod Parties ln accordance with tho Act. Payee has

      been advised that her death prior to the due date of the last Assigned Payment shall not affect
                                                                                                                .,
      tho traMfer of the Assigned Payment. (defined below) from Payee to JGW and Payee

      understands she is giving up his rights, and tho rights of her heirs, successors and/or

      beneficiaries, to the Assigned Payments, and Payee has requested that this transfer be apprcvecl,

      and

              5.     This Ordor Is a "Quallfied Otder" pursuant to 26U,S.C. sec. 5891, et seq.

             BASED on the foregoing findings and being satisfied that the proposed tran.fer satisfies

      all appHcablo smtutt>ry requitements, it is hereby,

             ORDERED, ADJUDGED, AND DECREED that the Application is GRANTED and the

     llllsignment by Payee to JGW its successors and/or, !lllsigns, of all Payee's right, title, and interest
                                                                                                                 I
     in and to the Assigned Payment$ is APPROVED. It is further

             ORDEREO that Annuity Issuer, Metropolitan Lifo In.mtanco Company, and Annuity

     Owner, Metropolitlln insurance And Annuity Company, are hereby directed on the dates set forth

     below to deliver and make psysble to JGW its successors and/or assigns, the following

     structured settlement payments, regardless of whether Payee is living:

            A) 120 monthly payments of $405,00 each, beginning on March22, 2014 and ending on
     February 22, 2024

     (the "Assigned Payments"). '111e Assigned Payments shall be sent to the following address or to

     sucb. other address designated by, J.G, Wentworth Originations, LLC:

                              J.G. Wentwotth Originations, LLC
                              P.O Box 83364
                              Woburn, MA 01813-3364

              It is further



                                                       -2-




APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 35
                             •                                               •
  .•




                       ORDERED that the Annuity Issuer and Annuity Owner are not required to split

       structured settlement payments and shall forward the entire amount of each structured

       settlement payment that includes an Assigned Payment to Transferee with Trl!l1Sferee to retain

       each Assigned Payment and remit the remainder of each payment to tho Payee.

                ORDERED that the Tl'lUlSferce shall be liable to that Annuity Issuer and Annuity

       Owner:

                       a.    If the !nmsfer contravenes the tenns of the structured settlement, for any
                             taxes incurred by Annuity Owner or the Annuity Issuer as a consequence
                             of the transfer; aod

                       b.    For any liabilities or cosls, including reasonable costs and attorneys' fees,
                             arising from comp&nce by such parties with this order of the Court or
                             IU'ising as a consequence of the Transferee's failure to comply wlth the
                             Act.

                ORDERED that the Annuity Issuer and Annuity Owner shall irrevocably change tho

       bonefi.ci!U')' for tho Transferred payments to the Transferee, and no other inclividual or entity

       other than tjlo Transferee shali hi!Ve tho authority to change beneficiary for the Transferred

       Payments.

                ORDERED that Annuity IS11uer and Annuity Owner are directed to issue a fonnal

       acknowledgement letter of the transfer within twenty (20) days of the date of recoipt of this

       Order, The formal acknowledgement letter shall be delivered to JGW, 201 King of Prussia

       Road, Suite 200, Radnor, PA 19087. It is further

                ORDERED that ptU'suant to the Act, by making and delivering the Assigned Payments

       to Transferee as set forth in the precedlng puragraphs, Anoulty Owner and Annuity Issuer shall,

       as to all pries except Transferee, be dlscherged and released from any and all liability for the

       Assigned Paytnents.




                                                     . 3-




APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 36
.   .
                              •                                                •
                 This Order finally disposes of all claims and nll parties; all motions not speoi:fically

          granted herein nre DENIED.

                 This Is a Final Judgment.


                 SIGNEDthis    Jl     dayof   £&.ry      zofl/




          Agreed to and Approved                      JULIBPIEVANS LAW FIRM
          As ta Fann and Substruwo:                   P.o. Box 924506
                                                      HoUSTON, TX 77292-4506
                                                      (281) 846~252 (TaLiiPHONB)
                                                      (888) 598-3598 (FACSJMJLl!)


                                                      BY:   ~g/k{_j?/ ~·
                                                      Julie E\:ans                  :;; ~.,}';/
                                                      State Bar No. 24037280
                                                      ATTORNEY FOlt APPUCANT




                                                      -4-




    APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 37
                  TAB 7



APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 38
                                                          ORAL ARGUMENT
                                                          REQUESTED

                                 No. 07-14-00132-CV


                     IN THE COURT OF APPEALS
              SEVENTH DISTRICT OF TEXAS AT AMARILLO


In re J Rains, Annuitant

Metropolitan Life Insurance Company and Metropolitan Insurance & Annuity
Company,

                                            Appellants,

J G. Wentworth Originations, L.L. C. and J Rains,

                                            Appellees.


                         Appeal from Cause No. 51350
                        1
              In the 66 Judicial District Court, Hill County, Texas
                         h




                               BRIEF OF APPELLANTS


Stephen R. Harris                             MichaelS. Alfred
Andrew Jay Lorin                              State Bar No. 24014416
Thomas L. Mueller                             Hallett & Perrin, P.C.
Drinker Biddle & Reath LLP                    1445 Ross Avenue, Suite 2400
One Logan Square, Suite 2000                  Dallas, TX 75202
Philadelphia, PA 19103                        Telephone: (214) 922-4121
Telephone 215-988-2700                        Facsimile: (214) 922-4141
Facsimile 215-988-2757


ATTORNEYS FOR APPELLANTS,
METROPOLITAN LIFE INSURANCE COMPANY
AND METROPOLITAN INSURANCE & ANNUITY COMPANY




 APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 39
                                        TABLE OF CONTENTS
                                                                                                                 Page

IDENTITY OF PARTIES AND COUNSEL ............................................................ i

TABLE OF CONTENTS ........................................................................................ iii

INDEX OF AUTHORITIES .................................................................................... v

RECORD REFERENCES ........................................................................................ 1

STATEMENT OF THE CASE ................................................................................. 1

STATEMENT REGARDING ORAL ARGUMENT .............................................. 2

ISSUES PRESENTED .............................................................................................. 3

STATEMENT OF FACTS ....................................................................................... 4

         A.       The Underlying Settlement .................................................................. 4

         B.       Wentworth's Proposed Purchase of Ms. Rains' Payments .................. 8

         C.       Trial Court Proceedings ....................................................................... 9

SUMMARY OF ARGUMENT .............................................................................. 11

ARGUMENT .......................................................................................................... 13

I.       APPELLATE REVIEW STANDARD ........................................................ 13

         A.       Issues Concerning Statutory Interpretation, the Forced
                  Servicing Arrangement, and Principles of Contract
                  Interpretation ...................................................................................... 13

         B.       Best Interest Ruling ............................................................................ 14

II.      THE TRIAL COURT CANNOT IMPOSE A SERVICING
         ARRANGEMENT ON METLIFE ............................................................... l5

         A.       Based on Principles of Contract Law, the Trial Court Erred in
                  Forcing MetLife to Contract with Wentworth by Imposing a
                  Servicing Arrangement ...................................................................... 15

                                                          -iii-

 APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 40
                                         TABLE OF CONTENTS
                                              (continued)
                                                                                                                Page


         B.       The Servicing Arrangement Is Improper Because It Violates
                  MetLife's Liberty to Contract and Imposes Specific and
                  Mandatory Relief Upon MetLife Where MetLife Had No Prior
                  Contract With Wentworth and Was Not a Defendant Subject to
                  Injunctive Relief................................................................................. 21

         C.       The Servicing Arrangement Violates the Texas Act by Doing
                  Indirectly What The Texas Act Prohibits to Be Done Directly ......... 24

III.     THE TRlAL COURT'S APPROVAL OF THE PROPOSED
         TRANSFER CONTRAVENES THE TERMS OF THE
         UNDERLYING SETTLEMENT DOCUMENTS ....................................... 30

IV.      THE TRlAL COURT'S APPROVAL OF THE PROPOSED
         TRANSFER CONTRAVENES THE TERMS OF THE AGREED
         FINAL JUDGMENT .................................................................................... 33

V.       THE TRlAL COURT ABUSED ITS DISCRETION IN FINDING
         THAT THE PROPOSED TRANSFER WAS IN MS. RAINS' BEST
         INTEREST, TAKING INTO ACCOUNT THE WELFARE AND
         SUPPORT OF HER DEPENDENTS ........................................................... 34

CONCLUSION AND PRAYER ............................................................................ 39

APPENDIX ............................................................................................................. 40




                                                          -IV-


 APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 41
                  TAB 8



APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 42
                                        NO. 14-231-C


lNRE                                          §         lN THE COUNTY COURT AT LAW
                                              §
J. GALVAN,                                    §                                            OF
                                              §
ANNUITANT                                     §               KLEBERG COUNTY, TEXAS


                            Final Order Approving Transfer of
                           Structured Settlement Payment Rights

       ON THIS DAY came on for final hearing and trial the Application of Peachtree

Settlement Funding, LLC (also referred to herein as the "Transferee" or "Peachtree") for

Approval of the Transfer of Structured Settlement Payment Rights (the "Application") from

Jonathan Galvan ("Payee" or "Mr. Galvan") to Peachtree pursuant to Chapter 141 of the Texas

Civil Practice & Remedies Code (the "Texas Transfer Statute").          The Court, after due

consideration of the Application, the Opposition/Objection to the proposed transfer filed by

Metropolitan Insilrance and Annuity Company and Metropolitan Life Insurance Company (the

"MetLife Opposft'ion"), and the other pleadings and documents on file with the Court and the

evidence and testimony presented at the hearing, hereby makes the following findings:

       1.     This Court has subject matter jurisdiction over this proceeding and personal

jurisdiction over the parties. Venue of this matter is proper in Kleberg County, Texas and this

Court because Mr. Galvan resides in Kleberg County, Texas. All persons/entities entitled to be

served and/or provided notice of these proceedings have been served and/or provided such
                 .,
notice or have appeared in this proceeding directly and/or through counsel.

       2.     Mr. Galvan is currently entitled to receive structured settlement payments from

Metropolitan Insurance and Annuity Company ("Metropolitan Insurance").            Metropolitan

Insurance funded its obligation to make those structured settlement payments to Mr. Galvan
FINAL ORDER APPROVING TRANSFER OF STIUJ!CTURED
SETTLEMENT PAYMENT RIGHTS- Page 1 of 6

  APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 43
through the issuance of an annuity (Group Annuity contract # 8281/Certificate # 32711) by

Metropolitan Life Insurance Company ("Metropolitan Life").

       3.      Mr. Galvan has one dependent, as that term is defined in the Texas Transfer

Statute, a daughter, age 7.

       4.      Mr. Galvan agreed in a Purchase Contract dated on or about April 17, 2014 (the

"Transfer Agreement," a copy of which has been filed with the Court) to transfer and assign to

Peachtree one (1) partial lump sum structured settlement payment in the amount of Sixty

Thousand and No/100 Dollars ($60,000.00) due and payable on November 16, 2017, out of a

total lump sum payment due on said date in the amount of $153,853.00. (The portion of the

November 16, 2017 lump sum structured settlement payment transferred and assigned to

Peachtree [in the amount of $60,000.00] shall hereafter be referred to as the "Assigned

Payment." The drttire lump sum payment, in the amount of$153,853.00, due on November 16,

2017, shall be referred to as the "2017 Payment." The portion of the 2017 Payment that has not

been transferred and assigned to Peachtree, and is being retained by Mr. Galvan, shall hereafter

be referred to as the "Remaining Galvan Payment").

        5.     The proposed transfer of the Assigned Payment by and between Peachtree and

Mr. Galvan, as reflected in the Transfer Agreement and described in the Application, satisfies

and complies wiih all statutory requirements of Chapter 141 of the Texas Civil Practice and

Remedies Code (the "Texas Transfer Statute"), and does not contravene any applicable statute

or an order of any court or other governmental authority. The transfer also satisfies the Internal

Revenue Code Section 5891 and does not contravene any Federal or State statute or the order of

any court or responsible administrative authority.



FINAL ORDER APPROVING TRANSFER OF STRUCTURED
SETTLEMENT PAYMENT RIGHTS- Page 2 of 6

   APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 44
       6.       The transfer is in the best interest of Payee, taking into account the welfare and

support of Payee's dependent;

       7.       Payee has been advised in writing by Transferee to seek independent

professional advice regarding the transfer, and has either received the advice or knowingly

waived the opportunity to seek and receive said advice in writing.

       8.       Disclosures to the Payee were made, and notices of the hearing and the filing of

the Application were provided to all interested parties, including Metropolitan Life and

Metropolitan InsUrance (collectively, sometimes referred to herein as "MetLife") in accordance

with the Texas Transfer Statute. Payee has been advised that his death prior to the due date of

the last Assigned Payment shall not affect the transfer of the Assigned Payment from Payee to

Peachtree and Payee understands he is giving up his rights, and the rights of his heirs,

successors and/or beneficiaries, to the Assigned Payment, and Payee has requested that this

transfer be approved.

       9.       The Court has considered the objection/opposition filed by Metropolitan

Insurance and Metropolitan Life and herby overrules and denies said objection/opposition.

       10.      The Court further finds that Metropolitan Insurance and Metropolitan Life are

not being and    Win not be required or directed to divide any structured settlement/annuity
payments amongst Galvan and Peachtree or any other party.

       11.    This Order is a "Qualified Order" pursuant to 26 U.S.C. sec. 5891, et seq.

       Based on the foregoing findings and the evidence submitted to the Court and being

satisfied that the proposed transfer satisfies all applicable statutory requirements, IT IS

ORDERED, ADJUDGED, AND DECREED that the Application is GRANTED and the



FINAL ORDER APPROVING TRANSFER OF STB.UCTURED
SETTLEMENT PAYMENT RIGHTS -Page 3 of 6


   APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 45
 assignment by Payee to Peachtree, its successors and/or, assigns, of all Payee's right, title, and

 interest in and to the Assigned Payment is APPROVED.

       IT IS FURTHER ORDERED that the MetLife Opposition is hereby denied and

overruled.

       IT IS FURTHER ORDERED that in furtherance of the Court's order granting the

Application and approving the proposed transfer described herein, Annuity Issuer, Metropolitan

Life Insurance Company, and Annuity Owner, Metropolitan Insurance and Annuity Company,

are hereby authoriZed and directed to pay and remit to Peachtree (as Mr. Galvan's designated and

authorized payment agent for purposes of receiving the 2017 payment) 100% of the 2017

Payment (in the amount of $153,853.00), when said payment comes due on or about November

16, 2017. Upon receipt of the 2017 Payment, Peachtree is entitled to retain the portion of said

2017 Payment thilt constitutes the Assigned Payment (in the amount of $60,000.00), and is

ordered to pay and remit to Mr. Galvan the portion of said payment that constitutes the

Remaining Galvan Payment (in the amount of$93,853.00). (lbis arrangement shall be referred

to as the "Servicing Arrangement.")

       IT IS FURTHER ORDERED that 2017 Payment shall be sent directly to Peachtree by

Metropolitan Life pursuant to this order and the Servicing Arrangement described herein, at the

following address or to such other address designated by Peachtree:

                       Peachtree Settlement Funding, LLC
                       P.O. Box 83364
                       Woburn, MA 01813-3364

        IT IS FURTHER ORDERED that Metropolitan Life and Metropolitan Insurance shall

absolutely and irievocably discharge and satisfy their legal and contractual obligation to make

the 2017 Payment (including the Assigned Payment and the Remaining Galvan Payment) by

FINAL ORDER APPROVING TRANSFER OF STilUCTURED
SETTLEMENT PAYMENT RIGHTS- Page 4 of 6

   APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 46
           paying and remitting said payment to Peachtree pursuant to this court order and the Servicing

           Arrangement and by doing so, Metropolitan Life and Metropolitan Insurance are released from,

           and shall have not have, any current or future liability to Mr. Galvan for the 2017 Payment. By

           signing and approving this order below, Mr. Galvan acknowledges, understands, and agrees that

           he will receive the Remaining Galvan Payment through Peachtree (as his designated payment

           arrangement solely for purposes of receiving the 2017 Payment under this Final Order) and that

           MetLife shall not be obligated to make any portion of the 2017 Payment directly to Mr. Galvan;

           that Mr. Galvan shall look solely and only to Peachtree for the Remaining Galvan Payment; and

           that MetLife shail not, following the signing of this Final Order by the Court, have any

           obligation (contractual or legal) or liability to Mr. Galvan relative to the 2017 Payment,

           including the Remaining Galvan Payment.

                  IT IS FuRTHER ORDERED that the Remaining Galvan Payment shall remain the

           property of Mr. Galvan, even though said payment is to be paid and remitted to Peachtree

           pursuant to the Servicing Arrangement.

                  IT IS FuRTHER ORDERED that MetLife is not required and is not being ordered to

           split or divide any structured settlement payments amongst Mr. Galvan and Peachtree.



 ~         the Assigned Payment to the Transferee, and no other      individual_Jo;u;..~~'•'




!§r/&
     ~  ~dlhaun*     5
                              .
                         undirs 9 I I 0 9 iilill It'lng or hassta Itoad, i11ih iU~Q 9 ~   hlbl, P:'z 19987, nilit a up~

 ~ t!e    Pcaettaee SCOWISth

                  IT IS FURTHER ORDERED that pursuant to the Texas Transfer Statute, by making and

        delivering the 2017 Payment to Transferee as set forth in the preceding paragraphs, MetLife

        shall, as to all parties except Transferee, be discharged and released from any and all liability

        for the 2017 Payment.

                  All costs 'of Court are taxed against MetLife. This Order is a final judgment and is

        intended to and' 'does fully and finally dispose of all claims and relief requested in this

        proceeding. All other relief not expressly granted in this order is DENIED.


                  SIGNED      ~s / ~y of July          2014.




        Agreed to and Approved                                 NESBITT, VASSAR & MCCOWN, LLP
        As to Form and Substance:                              15851 Dallas Parkway, Suite 800
                                                               Addison, TX 75001
                                                               PH. (972) 371-2411
                                                               Telecop/7(4 ~1"'110,_               __
        Jonatll    Galvan                                      By:      ~~~~
                                                                         Nesb~
                                                                        EarlS.
                                                                        State Bar No. 14916900
                                                                        DavidS. Vassar
                                                                        State Bar No. 20503175

                                                               ATTORNEYFORPEACHTREESETTLEMENT
                                                               FUNDING, LLC



        FINAL ORDER APPROVING TRANSFER OF STIUICTURED
        SETTLEMENT PAYMENT RIGHTS -Page 6 of 6

          APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 48
                  TAB 9



APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 49
                            NUMBER 13-14-00463-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

                   In Re J. Galvan, Annuitant
____________________________________________________________

             On Appeal from the County Court at Law
                   of Kleberg County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
                 Before Justices Rodriguez, Benavides, Perkes
                       Memorandum Opinion Per Curiam

      Appellants, Metropolitan Life Insurance Company and Metropolitan Insurance and

Annuity Company, perfected an appeal from a judgment entered by the County Court at

Law of Kleberg County, Texas, in cause number 14-231-C. Appellants have filed an

unopposed motion to dismiss the appeal on grounds that appellants no longer wish to

pursue this appeal. Appellants request that this Court dismiss the appeal.

      The Court, having considered the documents on file and appellants’ motion to

dismiss the appeal, is of the opinion that the motion should be granted. See TEX. R. APP.




APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 50
P. 42.1(a).   Appellants’ motion to dismiss is granted, and the appeal is hereby

DISMISSED.     Costs will be taxed against appellants.   See TEX. R. APP. P. 42.1(d)

("Absent agreement of the parties, the court will tax costs against the appellant.").

Having dismissed the appeal at appellants’ request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.



                                                                 PER CURIAM

Delivered and filed the 2nd
day of October, 2014.




                                            2




APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 51
                TAB 10



APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 52
                                         NO. C06666


INRE                                           §         IN THE COUNTY COURT AT LAW
                                               §
T. KLEMER,                                     §                                         OF
                                               §
ANNUITANT                                      §                    HOOD COUNTY, TEXAS


                            Final Order Approving Transfer of
                           Structured Settlement Payment Rights

       On this day, came on for final hearing and trial the Application of J.G. Wentworth

Originations, LLC (also referred to herein as the "Transferee" or "JGW") for Approval of the

Transfer of Structured Settlement Payment Rights (the "Application") from Tycen Klemer

("Payee" or "Mr. Klemer") to JGW pursuant to Chapter 141 of the Texas Civil Practice &

Remedies Code (the "Texas Transfer Statute").       The Court, after due consideration of the

Application, the Opposition/Objection to the proposed transfer filed by Metropolitan

Reinsurance Company and Metropolitan Life Insurance Company (the "MetLife Opposition"),

and the other pleadings and documents on file with the Court and the evidence and testimony

presented at the hearing, hereby makes the following findings:

       I.     This Court has subject matter jurisdiction over this proceeding and personal

jurisdiction over the parties. Venue of this matter is proper in Hood County, Texas and this

Court because Mr. Klemer resides in Hood County, Texas. All persons/entities entitled to be

served and/or provided notice of these proceedings have been served and/or provided such

notice or have appeared in this proceeding directly and/or through counsel.

       2.     Mr. Klemer is currently entitled to receive structured settlement payments from

Metropolitan Reinsurance Company ("Metropolitan Reinsurance"). Metropolitan Reinsurance

funded its obligation to make those structured settlement payments to Mr. K.lemer through the
FINAL ORDER APPROVING TRANSFER OF STB.liJCTURED
SETTLEMENT PAYMENT RIGHTS- Page I of6

APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 53
issuance of an annuity (contract # NS24995ALX) by Metropolitan Life Insurance Company

("Metropolitan Life").

       3.      Mr. Klemer has one dependent, as that term is defined in the Texas Transfer

Statute, a son, age 3.

       4.       Mr. Klemer agreed in a Purchase Contract dated on or about January 2, 2014 (the

"Transfer Agreement," a copy of which has been filed with the Court) to transfer and assign to

JGW one (!) partial lump sum structured settlement payment in the amount of Thirty-Five

Thousand and No/100 Dollars ($35,000.00) due and payable on August 15,2016, out of a total

lump sum payment due on said date in the amount of $50,000.00. (The portion of the August

15, 2016 lump sum structured settlement payment transferred and assigned to JGW [in the

amount of$ 35,000.00] shall hereafter be referred to as the "Assigned Payment." The entire

lump sum payment, in the amount of $50,000.00, due on August 15, 2016, shall be referred to

as the "2016 Payment." The portion of the 2016 Payment that has not been transferred and

assigned to JGW, and is being retained by Mr. Klemer, shall hereafter be referred to as the

"Remaining Klemer Payment").

        5.      The proposed transfer of the Assigned Payment by and between JGW and Mr.

Klemer, as reflected in the Transfer Agreement and described in the Application, satisfies and

complies with all statutory requirements of Chapter 141 of the Texas Civil Practice and

Remedies Code (the "Texas Transfer Statute"), and does not contravene any applicable statute

or an order of any court or other governmental authority. The transfer also satisfies the Internal

Revenue Code Section 5891 and does not contravene any Federal or State statute or the order of

any court or responsible administrative authority.



FINAL ORDER APPROVING TRANSFER OF STRUCTURED
SETTLEMENT PAYMENT RIGHTS -Page 2 of6

 APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 54
       6.     The transfer is in the best interest of Payee, taking into account the welfare and

support of Payee's dependent;

       7.     Payee has been advised in writing by Transferee to seek independent

professional advice regarding the transfer, and has either received the advice or knowingly

waived the opportunity to seek and receive said advice in writing.

       8.     Disclosures to the Payee were made, and notices of the hearing and the filing of

the Application were provided to all interested parties, including Metropolitan Life and

Metropolitan Reinsurance (collectively, sometimes referred to herein as "MetLife") in

accordance with the Texas Transfer Statute. Payee has been advised that his death prior to the

due date of the last Assigned Payment shall not affect the transfer of the Assigned Payment

from Payee to JGW and Payee understands he is giving up his rights, and the rights of his heirs,

successors and/or beneficiaries, to the Assigned Payment, and Payee has requested that this

transfer be approved.

       9.     The Court has considered the objection/opposition filed by Metropolitan

Reinsurance and Metropolitan Life and herby overrules and denies said objection/opposition.

       I 0.   The Court further finds that Metropolitan Reinsurance and Metropolitan Life is

not being and will not be required or directed to divide any structured settlement/annuity

payments amongst Klemer and JGW or any other party.

       II.    This Order is a "Qualified Order" pursuant to 26 U.S.C. sec. 5891, et seq.

       Based on the foregoing findings and the evidence submitted to the Court and being

satisfied that the proposed transfer satisfies all applicable statutory requirements, IT IS

ORDERED, ADJUDGED, AND DECREED that the Application is GRANTED and the



FINAL ORDER APPROVING TRANSFER OF STRIJCTURED
SETTLEMENT PAYMENT RIGHTS- Page 3 of6

 APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 55
assignment by Payee to JGW its successors and/or, assigns, of all Payee's right, title, and

interest in and to the Assigned Payment is APPROVED.

       IT IS FURTHER ORDERED that the MetLife Opposition 1s hereby denied and

overruled.

       IT IS FURTHER ORDERED that Annuity Issuer, Metropolitan Life Insurance Company,

and Annuity Owner, Metropolitan Reinsurance Company, are hereby directed to pay and remit to

JGW 100% of the 2016 Payment (in the amount of$50,000.00), when said payment comes due

on or about August 15, 2016. Upon receipt of the 2016 Payment, JGW is entitled to retain the

portion of said 2016 Payment that constitutes the Assigned Payment (in the amount of

$35,000.00), and is ordered to pay and remit to Mr. Klemer the portion of said payment that

constitutes the Remaining Klemer Payment (in the amount of $15,000.00). (This arrangement

shall be referred to as the "Servicing Arrangement.")

       IT IS FURTHER ORDERED that 2016 Payment shall be sent directly to JGW by

Metropolitan Life pursuant to this order and the Servicing Arrangement described herein, at the

following address or to such other address designated by J.G. Wentworth Originations, LLC:

                       J.G. Wentworth Originations, LLC
                       P.O Box 83364
                       Woburn, MA 01813-3364

        IT IS FURTHER ORDERED that Metropolitan Life and Metropolitan Reinsurance shall

absolutely and irrevocably discharge and satisfy their legal and contractual obligation to make

the 2016 Payment (including the Assigned Payment and the Remaining Klemer Payment) by

 paying and remitting said payment to JGW pursuant to this court order and the Servicing

Arrangement and by doing so, Metropolitan Life and Metropolitan Reinsurance is released

 from, and shall have not have, any current or future liability to Mr. Klemer for the 2016

 FINAL ORDER APPROVING TRANSFER OF STRUCTURED
 SETTLEMENT PAYMENT RIGHTS- Page 4 of6

  APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 56
Payment. By signing and approving this order below, Mr. Klemer acknowledges, understands,

and agrees that he will receive the Remaining Klemer Payment through JGW and that MetLife

shall not be obligated to make any portion of the 2016 Payment directly to Mr. Klemer; that Mr.

Klemer shall look solely and only to JGW for the Remaining Klemer Payment; and that

MetLife shall not, following the signing of this Final Order by the Court, have any obligation

(contractual or legal) or liability to Mr. Klemer relative to the 2016 Payment, including the

Remaining Klemer Payment.

       IT IS FURTHER ORDERED that the Remaining Klemer Payment shall remain the

property of Mr. Klemer, even though said payment is to be paid and remitted to JGW pursuant

to the Servicing Arrangement.

       IT IS FURTHER ORDERED that MetLife is not required and is not being ordered to

split or divide any structured settlement payments amongst Mr. Klemer and JGW.

       IT IS FURTHER ORDERED that MetLife shall irrevocably change the beneficiary for

the Assigned Payment to the Transferee, and no other individual or entity other than the

Transferee shall have the authority to change the beneficiary for the Assigned Payment.

       IT IS FURTHER ORDERED that Annuity Issuer and Annuity Owner are directed to

issue a formal acknowledgement letter of the transfer within twenty (20) days of the date of

receipt of this Order. The formal acknowledgement letter shall be delivered to J.G. Wentworth

Originations, L.L.C., 201 King of Prussia Road, Suite 200, Radnor, PA 19087, with a copy to

JGW's counsel.

       IT IS FURTHER ORDERED that pursuant to the Texas Transfer Statute, by making and

delivering the 2016 Payment to Transferee as set forth in the preceding paragraphs, MetLife



FINAL ORDER APPROVING TRANSFER OF STRECTURED
SETTLEMENT PAYMENT RIGHTS- Page 5 of 6

 APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 57
shall, as to all parties except Transferee, be discharged and released from any and all liability

for the 2016 Payment.

       All costs of Court are taxed against MetLife. This Order is a final judgment and is

intended to and does fully and finally dispose of all claims and relief requested in this

proceeding. All other relief not expressly granted in this order is DENIED.


       SIGNED this __ day of May 2014.




                                                                    MAY 07 _2014

                                                                  ~
Agreed to and Approved                        NESBITT, VASSAR & MCCOWN, LLP
As to Form and Substance:                     15851 Dallas Parkway, Suite 800
                                              Addison, TX 75001
                                              PH. (972) 371-2411


                                             ::l=j!Jjl)jfr----
                                                     Earl S. Nesbitt
                                                     State Bar No. 14916900
                                                     DavidS. Vassar
                                                     State Bar No. 20503175

                                             ATTORNEY FOR J.G. WENTWORTH
                                             ORIGINATIONS, LLC




FINAL ORDER APPROVING TRANSFER OF STRUCTURED
SETTLEMENT PAYMENT RIGHTS -Page 6 of 6

 APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 58
                TAB 11



APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 59
                         COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00151-CV


METROPOLITAN LIFE INSURANCE                                        APPELLANTS
COMPANY AND METROPOLITAN
REINSURANCE COMPANY

                                        V.

T. KLEMER AND J.G.                                                  APPELLEES
WENTWORTH ORGINATIONS, LLC


                                    ------------

              FROM THE COUNTY COURT OF HOOD COUNTY
                      TRIAL COURT NO. C06666

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellant’s Unopposed Motion To Voluntarily

Dismiss Appeal.” It is the court’s opinion that the motion should be granted;

therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).


      1
       See Tex. R. App. P. 47.4.



APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 60
      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: August 14, 2014




                                      2
APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 61
                TAB 12



APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 62
                                     CAUSE NO. CI52847

INRE:                                        §       IN THE COlJNTY COURT AT LAW
                                             §
MICHAEL CORTEZ                               §      NO.3 OF
                                             §
                                             §      BRAZORIA COUNTY, TEXAS

                            Final Order Approving Transfet· of
                       Partial Structured Settlement Pavment Rights

        On this day came on for fmal hearing and trial and consideration by the Court of the

Application for Approval of Sale of Partial Payment Rights (the "Application") filed J.G.

Wentwo1ih Originations, LLC ("J.G. Went\vorth" or "Transferee"), and Michael Cotiez as the

payee ("Payee" or "Mr. Cmiez") pursuant to Chapter 141 of the Texas Civil Practice &

Remedies Code (the "Texas Transfer Statute").       The Comi, after due consideration of the

Application, the Objection and Response to the proposed transfer filed by Metropolitan

Insurance and Annuity Company and Metropolitan Life Insurance Company (the "MetLife

Opposition"), and the other pleadings and documents on file vvith the Comi and the evidence

and testimony presented at the hearing, hereby makes the following findings:

        1.     This Comi has subject matter jurisdiction over this proceeding and personal

jurisdiction over the parties. Venue of this matter is proper in Brazoria County, Texas and this

Court because Mr. Cortez resides in Brazoria County, Texas. All persons/entities entitled to be

served ancl/or provided notice of these proceedings have been served and/or provided such

notice or have appeared in tlus proceeding directly and/or through counsel.

        2.     Mr. Cortez is currently entitled to receive stmctured settlement payments from

Metropolitan Insurance and Annuity Company ("Metropolitan Insurance").               Metropolitan

Insurance funded its obligation to make those structured settlement payments to Mr. Cortez


                                                              ,pr.t~ ___
                                                                     I'ROiLV,
                                                                            t:i

                                                        n~l~~~
                                                          ~Pf'"


FINAL ORDER APPROVING TRANSFER OF PARTIAL
STRUCTURED SETTLEMENT PAYMENT RIGHTS-- Page
                                                          s
                                                           ~.J   -
                                                                            j
                                                                                ~.


                                                                ~·.·•':,through the issuance of an annuity (Group Annuity contract # 8281/Certificate #31578) by

Metropolitan Life Insurance Company ("Metropolitan Life").

       3.       lvir. Cortez is married and bas one minor child and one on the way therefore

currently has two dependents, as that tenn is defined in the Texas Transfer Statute.

       4.       }.1r. Cortez agreed in a Purchase Contract dated on or about April 8, 2015 (the

"Transfer Agreement," a copy of which was filed with the Court as an exhibit to the

Application) to transfer and assign to J.G. Wentworth 328 partial monthly payments in the

amount of One Hundred Seventy-Eight and No/1 00 Dollars ($178.00) conm1encing August 10,

2015 and continuing through and including November 10, 2042. (These monthly payments

which were to be transferred and assigned by Mr. C01iez from August of 2015 through

November of 2042 shall hereafter be refened to as the "Cortez Assigned Payments." The total

monthly structured settlement/annuity payments coming due and owing from August of 2015

through November of 2042 [the "Tem1"], shall be refened to as the «Tenn Payments." The

portion of each monthly Term Payment coming due and owing from August of 2015 through

November of 2042 that are not being transferred and assigned by Mr. Cortez and which shall be

retained by   }.1r.   Cortez, shall hereafter be referred to as the "Retained Cortez Monthly

Payments").

        5.      The proposed trm1sfer of the Cortez Assigned Payments by Mr. Cortez to J.G.

Wentworth, as reflected in the Transfer Agreement and described in the Application, satisfies

m1d complies with all statutory requirements of Chapter 141 of the Texas Civil Practice and

Remedies Code (the "Texas Transfer Statute"), and does not contravene m1y applicable statute

or an order of any court or other governn1ental authority. The transfer also satisfies the Internal

Revenue Code Section 5891 and does not contravene any Federal or State statute or the order of




APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 64
       '6.     The transfer is in the best interest of Payee, taking into account the welfare and

support of Payee's dependents, if any.

       7.      Payee has been advised m vvriting by J.G. Wentwo1ih to seek independent

professional advice regarding the transfer, and has either received the advice or knowingly

waived the opportunity to seek and receive said advice in writing.

       8.      Disclosures to the Payee were made, and notices of the hearing and the filing of

the Application were provided to all interested parties, including Metropolitan Life and

Metropolitan Insurance (collectively, sometimes refened to herein as "MetLife") in accordance

with the Texas Transfer Statute. Payee has been advised that his death prior to the due date of

the last Cortez Assigned Payment shall not affect the transfer of the Cortez Assigned Payments

from Payee to J.G. WentwOiih and Payee understands he is giving up his rights, and the rights

of his heirs, successors and/or beneficiaries, to the Cortez Assigned Payment, and Payee has

requested that this transfer be approved.

       9.      The Court has considered the objection/opposition filed by Metropolitan

Insurance and Metropolitan Life and herby ovenules and denies said objection/opposition.

       10.     The Court further fmds that Metropolitan Insurance and Metropolitan Life are

not being and will not be required or directed to divide any stmctured settlement/annuity

payments amongst Mr. COiiez and J.G. Wentvvorth or any other party.

       11.    This Order is a "Qualified Order" pursuant to 26 U.S.C. sec. 5891, et seq.

       Based on the foregoing findings and the evidence submitted to the Court and being

satisfied that the proposed transfer satisfies all applicable statutory requirements, IT IS

ORDERED, ADJUDGED, AND DECREED that the Application is GRAl"\l'TED and the

transfer and assignment of all of Payee's right, title, and interest in and to the Cortez Assigned

Payments by the Payee to J.G. WentwOiih, is APPROVED.
FTNALOlWRR APPROVTNQTRANSFRR OFPARTIAL
STRUCTURED SETTLEMENT PAYMENT RIGHTS - Page 3 of 6


APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 65
       IT IS FURTHER ORDERED that the MetLife Opposition 1s hereby denied and

overruled.

       IT IS FURTHER ORDERED that in furtherance of the Court's order granting the

Application and approving the proposed transfer described herein, Metropolitan Life Insurance

Company and Metropolitan Insurance and A1muity Company, are hereby authorized and directed

to pay and remit to J.G. Wentwo1th (as Mr. Cortez designated and authorized payment agent for

purposes ofreceiving the Term Payments) 100% of the Term Payments (the monthly structured

settlement/mmuity payments that come due and owing by Metropolitm1 Life at1d/or Metropolitan

Insurance from August of 2015 through November of 2042), when and as said payments come

due.   Upon receipt of each monthly Tenn Payment, J.G. Wentworth is entitled to retain the

portion of each Term Payment that constitutes a Cortez Assigned Payment ($ 178.00 out of the

total monthly payment of$ 678.00 per month), and is ordered to timely pay and remit to Mr.

Cortez the poriion of said Term Payments that constitute the Remaining Cortez Monthly

Payments. (Tilis arrangement shall be refened to as the "Servicing Anangement.")

       IT IS FURTHER ORDERED that the Tenn Payments shall be sent directly to J.G.

Wentworth by Metropolitan Life pursum1t to this order and the Servicing Arrm1gement described

herein, at the following address or to such other address designated by J.G. Wentworth:

                       J.G. \Ventworth Originations, LLC
                       P.O. Box 83364
                       Woburn, MA 01813-3364

        IT IS FURTHER ORDERED that Metropolitan Life and Metropolitan Insurance shall

 absolutely, irrevocably, and forever discharge and satisfY their legal and contractual obligation

 to make the Term Payments (including the Cortez Assigned Payments and the Remaining

 Cortez Monthly Payments) by paying and remitting said Tenn Payments to J.G. Wentworth




APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 66
·and Metropolitan Insurance are forever released from, and shall have not have, any current or

future liability or obligation to Mr. Cortez for the Tem1 Payments. By signing and approving

this order, 1\1r. Cortez acknowledges, understands, and agrees that he will receive the

Remaining Cortez Monthly Payments through J.G. Wentworth (as his designated payment agent

solely for purposes of receiving and distributing the Tenn Payments pursuant to the Servicing

Anangement and this Final Order) and that Metropolitan Life and Metropolitan Insurance shall

not be obligated to make any portion of the Tem1 Payments directly to Mr. Cortez; that 1\1r.

Cortez shall look solely and exclusively to J.G. Wentworth for the Remaining Cortez Monthly

Payments; and that Metropolitan Life and Metropolitan Insurance shall not, following the

signing ofthis Final Order by the Court, have any obligation or liability (contractual or legal) to

Mr. Cortez relative to the Tem1 Payments, including the Remaining Cortez Monthly Payments.

       IT IS FURTHER ORDERED that the Remaining Cortez Monthly Payments shall

remain the property of 1\1r. Cortez, even though said payments are to be paid and remitted to

J.G. Wentw01ih pursuant to the Servicing ArTangement and this Final Order.

       IT IS FURTHER ORDERED that Metropolitan Life and Metropolitan Insurance are not

being forced or required or ordered to split or divide any structured settlement/annuity payments

a111ongst Mr. Cortez and J.G. Wentworth and shall not be required to do so in the future.

       IT IS FURTHER ORDERED that Metropolitan Life and Metropolitan Insurance shall

irr-evocably change the beneficiary for the Cortez Assigned Payments to the Transferee, and no

other individual or entity other than the Transferee shall have the authority to change the

beneficiary for the Cortez Assigned Payments.

       IT IS FURTHER ORDERED that pursuant to the Texas Transfer Statute, by making and

delivering the Term Payments to J.G. Wentworth as set forth in the preceding paragraphs,
                                                                           THE SiATE OF T'EN\S
                                                                           COUNiY OF 8R.A10RtA                    . . .
                                                                           1a:rti!y that !he abo~-e and foreg..."'~~.:s a run, boo aoo.
                                                                           o;ffi)ct photcMetLife shall, as to all parties except J.G. Wentworth, be discharged and released from any and

all liability for the Term Payments.

       All costs of Court are taxed against MctLife. This Order is a final judgment and is

intended to and does fully and finally dispose of all claims and relief requested in this

proceeding. All other relief not expressly granted in this order is DENIED.


       SIGNED this   li     day of July, 2015.




                                                       JUDGE P    SIDING




Agreed to and Approved
As to Form and Substance:



                                                 NESBIIT, V ASS.'-\R & MCCOWN, LLP
                                                 15851 Dallas Parkway, Suite 800
Michael Cortez                                   Addison, TX 75001


                                                              !JY?PJtu=-=
                                                 PH. (972) 371-2411
                                                 Telecopier


                                                 By: ____ ~------·--~------~-------
                                                       EarlS. Nesbitt
                                                       State BarNo. 14916900
                                                       DavidS. Vassar
                                                       State Bar No. 20503175

                                                 AITORNEYS FOR J.G. WENTWORTH
                                                 ORIGINATIONS, LLC




FINAL ORDER APPROVING TRANSFER OF P ARTJAL
STRUCTURED SETTLEMENT PAYMENT RIGHTS-- J>age 6 of 6


APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 68
                TAB 13



APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 69
                                                                                       Filed 07-01-2015 AT 11 :29 AM
                                                                                                     R. David Guerrero
                                                                                                          District Clerk
                                                                                               Jim Wells County, Texas

                                                                                         SANDRA GARCIA, Deputy

                                 CAUSE NO. 15-03-54382-CV

INRE:                                        §      IN THE DISTRICT COURT
                                             §
ESPERANZA HUGHES                             §      JIM WELLS COUNTY, TEXAS
                                             §
                                             §      79TH JUDICIAL DISTRICT

                   FINAL ORDER APPROVING TRANSFER OF
             PARTIAL STRUCTURED SETTLEMENT PAYMENT RIGHTS

        On the 81h day of June 2015, this case came on for final hearing and trial and

consideration by the Court of the Application for Approval of Structured Annuity Benefits (the

"Application") filed by Peachtree Settlement Funding, LLC, as the transferee ("Peachtree" or

"Transferee"), and Esperanza Hughes as the payee ("Payee" or "Ms. Hughes.") pursuant to

Chapter 141 ofthe Texas Civil Practice & Remedies Code (the "Texas Transfer Statute"). The

Court, after due consideration of the Application, the Objection and Response to the proposed

transfer filed by Metropolitan Tower Resources Group, Inc. and Metropolitan Life Insurance

Company (the "MetLife Opposition"), and the other pleadings and documents on file with the

Court and the evidence and testimony presented at the hearing, hereby makes the following

findings:

        1.    This Court has subject matter jurisdiction over this proceeding and personal

jurisdiction over the parties. Venue ofthis matter is proper in Jim Wells County, Texas and this

Court because Ms. Hughes resides in Jim Wells County, Texas. All persons/entities entitled to

be served and/or provided notice of these proceedings have been served and/or provided such

notice or have appeared in this proceeding directly and/or through counsel.

        2.    Ms. Hughes is currently entitled to receive structured settlement payments from

Metropolitan Tower Resources Group, Inc. ("Metropolitan Tower").              Metropolitan Tower

funded its obligation to make those structured settlement payments to Ms. Hughes through the

FINAL ORDER APPROVING TRANSFER OF PARTIAL
STRUCTURED SETTLEMENT PAYMENT RIGHTS -- Page 1 of 7

APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 70
issuance of an annuity (Group Annuity contract# 8298/Certificate # 84882) by Metropolitan

Life Insurance Company ("Metropolitan Life").

       3.      Ms. Hughes is married and has one minor child and therefore has two

dependents, as that term is defined in the Texas Transfer Statute.

       4.      Ms. Hughes agreed in a Purchase Contract dated on or about March 21, 2015

(the "Transfer Agreement," a copy of which was filed with the Court as an exhibit to the

Application) to transfer and assign to Peachtree 237 partial monthly payments in the amount of

One Thousand Five Hundred and No/100 Dollars ($1,500.00) commencing August 1, 2015 and

continuing through and including April 1, 2035. (These monthly payments which are being

transferred and assigned by Ms. Hughes from August of 2015 through April of 2035 shall

hereafter be referred to as the "Hughes Assigned Payments." The total monthly structured

settlement/annuity payments coming due and owing from August of 2015 through April of

2035 [the "Term"], shall be referred to as the "Term Payments." The portion of each monthly

Term Payment coming due and owing from August of 2015 through April of 203 5 that are not

being transferred and assigned by Ms. Hughes and which shall be retained by Ms. Hughes after

this proceeding concludes, shall hereafter be referred to as the "Retained Hughes Payments").

        5.     The proposed transfer of the Hughes Assigned Payments by Ms. Hughes to

Peachtree, as reflected in the Transfer Agreement and described in the Application, satisfies and

complies with all statutory requirements of Chapter 141 of the Texas Civil Practice and

Remedies Code (the "Texas Transfer Statute"), and does not contravene any applicable statute

or an order of any court or other governmental authority. The transfer also satisfies the Internal

Revenue Code Section 5891 and does not contravene any Federal or State statute or the order of

any court or responsible administrative authority.


FINAL ORDER APPROVING TRANSFER OF PARTIAL
STRUCTURED SETTLEMENT PAYMENT RIGHTS -- Page 2 of 7
APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 71
       6.      The transfer is in the best interest of Ms. Hughes, taking into account the welfare

and support ofher dependents.

       7.      Ms. Hughes has been advised in writing by Peachtree to seek independent

professional advice regarding the transfer, and has either received the advice or knowingly

waived the opportunity to seek and receive said advice in writing.

       8.      Disclosures to the Payee were made, and notices of the hearing and the filing of

the Application were provided to all interested parties, including Metropolitan Life and

Metropolitan Tower (collectively, sometimes referred to herein as "MetLife") in accordance

with the Texas Transfer Statute. Payee has been advised that her death prior to the due date of

the last Hughes Assigned Payment shall not affect the transfer of the Hughes Assigned

Payments from Payee to Peachtree and Payee understands she is giving up her rights, and the

rights of her heirs, successors and/or beneficiaries, to the Hughes Assigned Payments, and

Payee has requested that this transfer be approved.

       9.      The Court has considered the objection/opposition filed by Metropolitan Tower

and Metropolitan Life and herby overrules and denies said objection/opposition. Metropolitan

Tower and Metropolitan Life's request for an award of attorneys fees is hereby denied.

       10.     The Court further finds that Metropolitan Tower and Metropolitan Life are not

being and will not be required or directed to divide any structured settlement/annuity payments

amongst Ms. Hughes and Peachtree or any other party.

       11.    This Order is a "Qualified Order'' pursuant to 26 U.S.C. sec. 5891, et seq.

       12.    Ms. Hughes and Peachtree agreed that the purchase price to be paid relative to the

transaction between Peachtree and Ms. Hughes would be One Hundred Fifty-Eight Thousand

Five Hundred Sixteen and 92/100 Dollars ($158,516.92).


FINAL ORDER APPROVING TRANSFER OF PARTIAL
STRUCTURED SETTLEMENT PAYMENT RIGHTS --Page 3 of 7
APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 72
        Based on the foregoing findings and the evidence submitted to the Court and being

satisfied that the proposed transfer satisfies all applicable statutory requirements, IT IS

ORDERED, ADJUDGED, AND DECREED that the Application is GRANTED and the

transfer and assignment of Ms. Hughes right, title, and interest in and to the Hughes Assigned

Payments to Peachtree is APPROVED.

       IT IS FURTHER ORDERED that the MetLife Opposition is hereby denied and overruled

and the request for attorneys fees by Metropolitan Tower and Metropolitan Life is denied.

       IT IS FURTHER ORDERED that in furtherance of the Court's order granting the

Application and approving the proposed transfer described herein, Metropolitan Life Insurance

Company and Metropolitan Tower Resources Group, Inc., are hereby authorized and directed to

pay and remit to Peachtree (as Ms. Hughes's designated and authorized payment agent for

purposes of receiving the Term Payments) 100% of the Term Payments (the monthly structured

settlement/annuity payments that come due and owing by Metropolitan Life and/or Metropolitan

Tower from August of 2015 through April of 2035), when and as said payments come due.

Upon receipt of each monthly Term Payment, Peachtree is entitled to retain the portion of each

Term Payment that constitutes a Hughes Assigned Payment($ 1,500.00 out of the total monthly

payment of$ 6,500.00 per month), and is ordered to pay and remit to Ms. Hughes the portion of

said Term Payments that constitute the Remaining Hughes Payments. (This arrangement shall

be referred to as the "Servicing Arrangement.")

       IT IS FURTHER ORDERED that the Term Payments shall be sent directly to Peachtree

by Metropolitan Life pursuant to this order and the Servicing Arrangement described herein, at

the following address or to such other address designated by Peachtree:




 F!NAT. OROVR APPROV!Nr. TR4.NSFVR OF PARTIAl.
 STRUCTURED SETTLEMENT PAYMENT RIGHTS -- Page 4 of 7
APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 73
                      Peachtree Settlement Funding, LLC
                      P.O. Box 83364
                      Woburn, MA 01813-3364

       IT IS FURTHER ORDERED that Metropolitan Life and Metropolitan Tower shall

absolutely, irrevocably, and forever discharge and satisfy their legal and contractual obligation

to make the Term Payments (including the Hughes Assigned Payments and the Remaining

Hughes Payments) by paying and remitting said Term Payments to Peachtree pursuant to this

court order and the Servicing Arrangement and by doing so, Metropolitan Life and Metropolitan

Tower are forever released from, and shall have not have, any current or future liability or

obligation to Ms. Hughes for the Term Payments. By signing and approving this order, Ms.

Hughes acknowledges, understands, and agrees that she will receive the Remaining Hughes

Payments through Peachtree (as her designated payment agent solely for purposes of receiving

and distributing the Term Payments pursuant to the Servicing Arrangement and this Final

Order) and that Metropolitan Life and Metropolitan Tower shall not be obligated to make any

portion of the Term Payments directly to Ms. Hughes; that Ms. Hughes shall look solely and

exclusively to Peachtree for the Remaining Hughes Payments; and that Metropolitan Life and

Metropolitan Tower shall not, following the signing of this Final Order by the Court, have any

further payment obligation or liability (contractual or legal) to Ms. Hughes relative to the Term

Payments, including the Remaining Hughes Payments.

       IT IS FURTHER ORDERED that the Remaining Hughes Payments shall remain the

property of Ms. Hughes, even though said payments are to be paid and remitted to Peachtree

pursuant to the Servicing Arrangement and this Final Order.

       IT IS FURTHER ORDERED that Metropolitan Life and Metropolitan Tower are not

being forced or required or ordered to split or divide any structured settlement/annuity payments

amongst Ms. Hughes and Peachtree and shall not be required to do so in the future.
FINAL ORDER APPROVING TRANSFER OF PARTIAL
STRUCTURED SETTLEMENT PAYMENT RIGHTS -- Page 5 of 7
APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 74
       IT IS FURTHER ORDERED that Metropolitan Life and Metropolitan Tower shall

irrevocably change the beneficiary for the Hughes Assigned Payments to the Transferee, and no

other individual or entity other than the Transferee shall have the authority to change the

beneficiary for the Hughes Assigned Payments.

       IT IS FURTHER ORDERED that pursuant to the Texas Transfer Statute, by making and

delivering the Term Payments to Peachtree as set forth in the preceding paragraphs, MetLife

shall, as to all parties except Peachtree, be discharged and released from any and all liability for

the Term Payments.

   rt All costs of Comt ate taxed ~tg~tiH~t MetLife. This Order is a final judgment and is

intended to and does fully and finally dispose of all claims and relief requested in this

proceeding. All other relief not expressly granted in this order is DENIED.

                                   July
                     1
       SIGNED this ~ day of~2015.




FINAL ORDER APPROVING TRANSFER OF PARTIAL
STRUCTURED SETTLEMENT PAYMENT RIGHTS --Page 6 of 7

APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 75
JUtVl.8- 2015 12: 58F' FROI'·l: RCCUPRTE FF JJ.JT U Jl!-i,   I   C36 i ) 6E?A -4388




               Agt\~d    to and Appn:::wed
               As to Form and Substa-nce:



                                                                      NESBITT, VASSAR & MCCOVllN~ .LLP
                                                                      l :5851 DaUw .Parkway~ Suite 800
                                                                      Addjs(m~           TX 75Q01
                                                                      PH, (972) 371Agreed to and Approved
As to Form and Substance:



                                            NESBITT, VASSAR & MCCOWN, LLP
                                            15851 Dallas Parkway, Suite 800
Esperanza Hughes, pro se                    Addison, TX 75001
                                            PH. (972) 371-2411
                                            Telecopier- (9 ) 371-24



                                                  Earl S. Nesbitt
                                                  State Bar No. 14916900
                                                  DavidS. Vassar
                                                  State Bar No. 20503175

                                            ATTORNEYSFORPEACHTREE
                                            SETTLEMENT FUNDING, LLC


APPROVED AS TO FORM ONLY:


By: __________________________
      David Walsh, Esq.
      State Bar Card No. 00786327
      dwalsh@waslhlawcc.com
      711 N. Carancahua St., Suite 510
      Corpus Christi, TX 78401
      Tel. (316) 882-2088
      Fax. (316) 288-8010

      Attorneys for Metropolitan Life Insurance
      Company and Metropolitan Tower
      Life Insurance Company

      Of Counsel

      Andrew J. Lorin (Admitted Pro Hac Vice)
      Drinker Biddle & Reath LLP
      One Logan Square, Suite 2000
      Philadelphia, P A 19103
      Telephone 215-988-2806
      Facsimile 215-988-2757
FINAL ORDER APPROVING TRANSFER OF PARTIAL
STRUCTURED SETTLEMENT PAYMENT RIGHTS --Page 7 of7
APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 77
                TAB 14



APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 78
000566




                                        CAUSE NO. CV-0073918

                                                 §      IN THE COUNTY COURT
   INRE:                                         §
                                                 §      ATLAWN0.2
   BRADLEY TURPIN                                §
                                                 §      GALVESTON COUNTY, TEXAS


                           FINAL ORDER APPROVING TRANSFER OF
                         STRUCTURED SETTLEMENT PAYMENT RIGHTS

           On the    13th   day of May, 2015, this case came on for final hearing and trial and

  consideration by the Court of the Application for Approval of Sale of Partial Payment Rights

  (the "Application") filed by Structured Asset Funding, LLC d/b/a 123 LumpSum, as the

  transferee ("SAF" or "Transferee"), and Bradley Turpin as the payee ("Payee" or "Mr. Turpin")

  pursuant to Chapter 141 of the Texas Civil Practice & Remedies Code (the "Texas Transfer

   Statute"). The Court, after due consideration of the Application, the Objection and Response to

  the proposed transfer filed by Metropolitan Tower Life Insurance Company and Metropolitan

   Life Insurance Company (the "MetLife Opposition"), and the other pleadings and documents on

   file with the Court and the evidence and testimony presented at the hearing, hereby makes the

   following findings:

           1.       This Court has subject matter jurisdiction over this proceeding and personal

  jurisdiction over the parties. Venue of this matter is proper in Galveston County, Texas and this

   Court because Mr. Turpin resides in Galveston County, Texas. All persons/entities entitled to

   be served and/or provided notice of these proceedings have been served and/or provided such

   notice or have appeared in this proceeding directly and/or through counsel.
                                                                                       FILED
                    Mr. Turpin is currently entitled to receive structured settlement payments from
           2.
                                                                                  15 JUN I 0 AM tO: 33
   Metropolitan Tower Life Insurance Company ("MetLife Tower"). MetLife Tower funded its

   obligation to make those structured settlement payments to Mr. Turpin    thro4r~".fssu~~6J~f3!rr~:__
                                                                                        coL:;.;n     C'_~;:r,
   FINALORDERAPPROVINGTRANSFEROF                                                 GALVES-:-,,   I;'   '''   J.   '~\:'.. "
   STRUCTURED SETTLEMENT PAYMENT RIGHTS--Page 1 of 8

APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 79
000567




   an annuity (Group Annuity contract no. 8298, certificate no. 82886) by Metropolitan Life

   Insurance Company ("Metropolitan Life").

            3.       Mr. Turpin is married and has two minor children and therefore has three (3)

   dependents, as that term is defined in the Texas Transfer Statute.

            4.       Mr. Turpin agreed in a Purchase and Assignment Agreement Contract dated on

   or about March I 0, 2015 (the "Transfer Agreement," a copy of which was filed with the Court

   as an exhibit to the Application) to transfer and assign to SAF 174 partial monthly payments in

   the amount of One Thousand Eight Hundred Fifty and Noll 00 Dollars ($1 ,850.00) each

   commencing April 15, 2015 and continuing through and including September 15, 2029. (These

   monthly payments which were to be transferred and assigned by Mr. Turpin from April of 2015

   through September of 2029 shall hereafter be referred to as the "Turpin Assigned Payments." 1

            5.       The total monthly structured settlement/annuity payments corning due and owing

   from and after the date of this Final Order through September of 2029 [the "Term"], which have

   not been previously transferred and assigned to third parties pursuant to a court-approved

   transfer/assignment of such payments (the "Previously Assigned Payrnents"i, shall be referred


   1
     A portion of the April, May and June 2015 monthly structured settlement/annuity payments that have not been
   previously transfeiTed and assigned were initially contemplated by Turpin and SAF to be included in the
   transaction that is the subject of this Final Order. However, those payments have already come due and owing and
   been paid and received by MetLife to Turpin (or will be within the next few days after this order is being submitted
   to the court) and will therefore not be included in the Turpin Assigned Payments. MetLife has fully complied with
   its obligation relative to the April, May, and June 2015 payments remitted to Mr. Turpin prior to the date of this
   Final Order. The Turpin Assigned Payments will therefore begin with the July 2015 payment for purposes of this
   Final Order.
   2
    Mr. Turpin completed a prior transaction involving a portion of his monthly structured settlement payments due
   and owing by MetLife during the Term with Bentzen Financial, LLC and its designated assignee, SuttonPark
   Stmctured Settlements, LLC, in 2012, which transaction was approved in a Final Order Approving Transfer of
   Structured Settlement Payment Rights (the "2012 Order") by the Galveston County Court at Law No.3, in Cause
   No. CV-68114. In that 2012 transaction and 2012 Order, Mr. Turpin transferred and assigned to
   Bentzen/SuttonPark partial monthly payments in the amount of$ 2,500 from November 2012 through September
   2029. Mr. Turpin also completed a prior transaction involving a portion of his monthly structured settlement
   payments due and owing during the Term with Structured Asset Funding, LLC and its designated assignee,
   Madison Avery Settlement Fund, LLC in 2013, which transaction was approved in a Final Order Approving
   Assignment of Structured Settlement Payments (the "20 13 Order") by the Galveston County Court at Law No. I, in
   FINAL ORDER APPROVING TRANSFER OF
   STRUCTURED SETTLEMENT PAYMENT RIGHTS--Page 2 of 8

APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 80
000568




   to as the "Term Payments." 3 A portion of each monthly Term Payment coming due and owing

   from and after the date of this Final Order through September of 2029 that are not being

   transferred and assigned by Mr. Turpin (the "Turpin Assigned Payments"), and which have not

   been previously transferred and assigned by Mr. Turpin, under the Prior Court Orders (the

   Previously Assigned Payments) and which shall be retained by Mr. Turpin, shall hereafter be

   referred to as the "Remaining Turpin Monthly Payments".

             6.      SAF has assigned all of its right, title, and interest m and to the Transfer

   Agreement and the Turpin Assigned Payments to an affiliate, Andrew Jonathan Settlement

   Fund, LLC ("Andrew Jonathan"). The proposed transfer of the Turpin Assigned Payments by

   Mr. Turpin to SAF and, ultimately, to Andrew Jonathan, as reflected in the Transfer Agreement

   and described in the Application, satisfies and complies with all statutory requirements of

   Chapter 141 of the Texas Civil Practice and Remedies Code (the "Texas Transfer Statute"), and

   does not contravene any applicable statute or an order of any court or other governmental

   authority. The transfer also satisfies the Internal Revenue Code Section 5891 and does not

   contravene any Federal or State statute or the order of any court or responsible administrative

   authority.


   Cause No. CV -69309. In that 2013 transaction and 2013 Order, Mr. Turpin transferred and assigned to
   SAF/Madison Avery partial monthly payments in the amount of$ I ,000 each from May 2013 through April of
   2028. The payments previously transferred and assigned by Mr. Turpin in the 2012 Order and 2013 Order shall
   hereafter be referred to as the Previously Assigned Payments. The Court finds that MetLife is making the
   Previously Assigned Payments directly to SuttonPark and Madison Avery pursuant to the 2012 Order and 2013
   Order and will continue to do so after this order is signed.
   3
    As a result of the 2012 Final Order and the 2013 Final Order (the "Prior Court Orders"), and in light of this Final
   Order, Mr. Turpin is currently receiving$ 730.00 per month from the structured settlement/annuity payments due
   and owing by MetLife and will continue to receive that amount through April of2028, when the transaction
   approved in the 2013 Final Order concludes, at which time, Mr. Turpin will be receiving $8,307 per month until
   September of2029, when the transaction approved in the 2012 Final Order is concluded. The monthly payments
   due and owing by MetLife between the date of this Final Order and September of2029 (the Term), which have not,
   prior to the date of this Final Order, been transferred and assigned to any third party and were being paid and
   remitted monthly to Mr. Turpin by MetLife, shall be referred to in this Final Order as the "Term Payments." The
   Term Payments, which include the payments to be transferred and assigned pursuant to this Final Order, are the
   payments which will be the subject of the Servicing Arrangement as hereafter described.
   FINAL ORDER APPROVING TRANSFER OF
   STRUCTURED SETTLEMENT PAYMENT RIGHTS--Page 3 of 8

APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 81
000569




          7.      The transfer of the Turpin Assigned Payments to SAF, and ultimately, to Andrew

   Jonathan, is in the best interest of Payee, taking into account the welfare and support of Payee's

   dependents, if any.

          8.      Payee has been advised in writing by Andrew Jonathan to seek independent

  professional advice regarding the transfer, and has either received the advice or knowingly

  waived the opportunity to seek and receive said advice in writing.

          9.      Disclosures to the Payee were made, and notices of the hearing and the filing of

  the Application were provided to all interested parties, including Metropolitan Life and MetLife

  Tower (collectively, sometimes referred to herein as "MetLife") in accordance with the Texas

  Transfer Statute. Payee has been advised that his death prior to the due date of the last Turpin

  Assigned Payment shall not affect the transfer of the Turpin Assigned Payments from Payee to

   SAF and Payee understands he is giving up his rights, and the rights of his heirs, successors

  and/or beneficiaries, to the Turpin Assigned Payment, and Payee has requested that this transfer

  be approved.

          10.    The Court has considered the objection/opposition filed by MetLife Tower and

  Metropolitan Life and herby overrules and denies said objection/opposition.

          11.     The Court further finds that MetLife Tower and Metropolitan Life are not being

  and will not be required or directed to divide any structured settlement/annuity payments

  amongst Mr. Turpin and Andrew Jonathan or any other party.

          12.    This Final Order constitutes a "Qualified Order" under 26 U.S.C. § 5891, et seq.

          13.    The Court finds that SAF and Mr. Turpin have agreed to an increase in the

  purchase price to be paid to Mr. Turpin in connection with the proposed transfer to One

   Hundred Ninety Thousand and 00/100 Dollars ($190,000.00).


   FINAL ORDER APPROVING TRANSFER OF
   STRUCTURED SETTLEMENT PAYMENT RIGHTS--Page 4 of 8

APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 82
000570




          Based on the foregoing findings and the evidence submitted to the Court and being

   satisfied that the proposed transfer satisfies all applicable statutory requirements, IT IS

   ORDERED, ADJUDGED, AND DECREED that the Application is GRANTED and the

   transfer and assignment of all of Payee's right, title, and interest in and to the Turpin Assigned

   Payments by the Payee to SAF, and ultimately to Andrew Jonathan, is APPROVED.

         IT IS FURTHER ORDERED that the MetLife Opposition is hereby denied and

  overruled.

         IT IS FURTHER ORDERED that m furtherance of the Court's order granting the

  Application and approving the proposed transfer described herein, Metropolitan Life Insurance

  Company and MetLife Tower and Annuity Company, are hereby authorized and directed to pay

  and remit to Andrew Jonathan, and as Mr. Turpin's designated and authorized payment agent for

  purposes of receiving the Term Payments, 100% of the Term Payments (the monthly structured

  settlement/annuity payments that come due and owing by Metropolitan Life and/or MetLife

  Tower from June of2015 through September of2029 which have not been previously transferred

  and assigned to a third party in a prior, court-approved transfer [the Previously Assigned

  Payments], when and as said Term Payments come due. (Specifically, MetLife will continue to

  pay and remit the Previously Assigned Payments to the designated transferees and assignees as

  reflected in the Prior Court Orders and will send only the Term Payments to Andrew Jonathan).

  Upon receipt of each monthly Term Payment, Andrew Jonathan shall retain the portion of each

  Term Payment that constitutes a Turpin Assigned Payment ($1 ,850 out of the total monthly

  Te1m Payment of $7,307 per month through April of 2028 and out of the total monthly Term

  Payment of$ 8,307 per month from May of 2028 through September of 2029), and is ordered to

  pay and remit to Mr. Turpin the portion of said Tem1 Payments that constitute the Remaining

  Turpin Monthly Payments ($ 5,457.00 per month from June of 2015 through April of 2028 and
   FINAL ORDER APPROVING TRANSFER OF
   STRUCTURED SETTLEMENT PAYMENT RIGHTS--Page 5 of 8

APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 83
000571




  $6,457.00 per month from May of 2028 through September of 2029). This arrangement shall be

  referred to as the "Servicing Arrangement."

         IT IS FURTHER ORDERED that the Term Payments shall be sent directly to Andrew

  Jonathan by Metropolitan Life pursuant to this order and the Servicing Arrangement described

  herein, at the following address or to such other address designated by Andrew Jonathan:

                         Andrew Jonathan Settlement Fund, LLC
                         P.O. Box 200699
                         Pittsburgh, PA 15251-0699

          IT IS FURTHER ORDERED that Metropolitan Life and MetLife Tower shall

   absolutely, irrevocably, and forever discharge and satisfy their legal and contractual obligation

   to make the Term Payments (including the Turpin Assigned Payments and the Remaining

   Turpin Monthly Payments) by paying and remitting said Term Payments to Andrew Jonathan,

   pursuant to this court order and the Servicing Arrangement and by doing so, Metropolitan Life

   and MetLife Tower are forever released from, and shall have not have, any current or future

   liability or obligation to Mr. Turpin for the Term Payments. By signing and approving this

   order, Mr. Turpin acknowledges, understands, and agrees that he will receive the Remaining

   Turpin Monthly Payments through Andrew Jonathan (as the servicer under this Final Order and

   as his designated payment agent solely for purposes of receiving and distributing the Term

   Payments to Mr. Turpin pursuant to the Servicing Arrangement and this Final Order) and that

   Metropolitan Life and MetLife Tower shall not be obligated to make any portion of the Term

   Payments directly to Mr. Turpin; that Mr. Turpin shall look solely and exclusively to Andrew

   Jonathan for the Remaining Turpin Monthly Payments; and that Metropolitan Life and MetLife

   Tower shall not, following the signing of this Final Order by the Court, have any obligation or

   liability (contractual or legal) to Mr. Turpin relative to the Term Payments, including the

   Remaining Turpin Monthly Payments.
   FINAL ORDER APPROVING TRANSFER OF
   STRUCTURED SETTLEMENT PAYMENT RIGHTS--Page 6 of 8

APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 84
000572




          IT IS FURTHER ORDERED that the Remaining Turpin Monthly Payments shall

   remain the property of Mr. Turpin, even though said payments are to be paid and remitted to

   Andrew Jonathan pursuant to the Servicing Arrangement and this Final Order.

          IT IS FURTHER ORDERED that Metropolitan Life and MetLife Tower are not being

   forced or required or ordered to split or divide any structured settlement/rumuity payments

   amongst Mr. Turpin and Andrew Jonathan and shall not be required to do so in the future.

          IT IS FURTHER ORDERED that Metropolitan Life and MetLife Tower shall

   irrevocably change the beneficiary for the Turpin Assigned Payments to Andrew Jonathan, and

   no other individual or entity other than the Transferee shall have the authority to change the

   beneficiary for the Turpin Assigned Payments.

          IT IS FURTHER ORDERED that pursuant to the Texas Transfer Statute, by making and

   delivering the Term Payments to Andrew Jonathan as set forth in the preceding paragraphs,

   MetLife shall, as to all parties except Andrew Jonathan, be discharged and released from any

   and all liability for the Term Payments.   ~~~                                 ~{!~ ~
         cO~~ c..SRr ,-~~ ~tD/11-fr;                                                     ~ o!ft.-s~~ ~
          All costs of Court are taxed against MetLife. This Final Order is a fina judgment a£ isJ   f~
   intended to and does fully and finally dispose of all claims and relief requested in this         ~
   proceeding. All other relief not expressly grru1ted in this order is DENIED.
                                                                                                 1ifjifj;
                                                                                                 lfJI~-
                                                                                                 ~
          SIGNED this$ day of June, 2015.


                                                                                                 y~
                                                   ~z;~JUDGE PRESIDING


                                                                                      FILED
                                                                                  15 JUN I 0 AM fO: 33

   FINAL ORDER APPROVING TRANSFER OF
   STRUCTURED SETTLEMENT PAYMENT RIGHTS--Page 7 of 8

APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 85
000573




    Agreed to and Approved
    As to Form and Substance:



                                        NESBITT, VASSAR & MCCOWN, LLP
                                        15851 Dallas Parkway, Suite 800
                                        Addison, TX 75001
                                        PH. (972) 371-2411
                                        Telecopier - (97   71 _ 10




                                              DavidS. Vassar
                                              State Bar No. 20503175
                                              J. Brian Dear
                                              State Bar No. 24032117


                                       ATIORNEYS FOR STRUCTURED ASSET
                                       FUNDING, LLC d/b/a 123 LUMPSUM AND
                                       AJ\TDREW JONATHAN SEITLEMENT FUND,
                                       LLC




    FINAL ORDER APPROVING TRANSFER OF
    STRUCTURED SETILEMENT PAYMENT RIGHTS-Page 8 of8



APPENDIX OF APPELLEE PEACHTREE SETTLEMENT FUNDING, LLC -- PAGE 86